Exhibit 10.22

$50,000,000 REVOLVING CREDIT FACILITY

CREDIT AGREEMENT

by and among

THE FINISH LINE, INC., THE FINISH LINE USA, INC., THE FINISH LINE

DISTRIBUTION, INC., FINISH LINE TRANSPORTATION CO., INC. and SPIKE’S

HOLDING, LLC

and

THE LENDERS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, Lead Arranger and Sole

Book Runner

Dated as of February 18, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                  Page  

1.

 

CERTAIN DEFINITIONS

     1     

1.1

 

Certain Definitions

     1     

1.2

 

Construction

     23     

1.3

 

Accounting Principles

     24   

2.

 

REVOLVING CREDIT AND SWING LOAN FACILITIES

     24     

2.1

 

Revolving Credit Commitments

     24       

2.1.1

   Revolving Credit Loans      24       

2.1.2

   Swing Loan Commitment      24     

2.2

 

Nature of Lenders’ Obligations with Respect to Revolving Credit Loans

     24     

2.3

 

[Intentionally Omitted]

     25     

2.4

 

Facility Fees

     25     

2.5

 

Revolving Credit Loan Requests; Swing Loan Requests

     25       

2.5.1

   Revolving Credit Loan Requests      25       

2.5.2

   Swing Loan Requests      26     

2.6

  Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans      26       

2.6.1

   Making Revolving Credit Loans      26       

2.6.2

   Presumptions by the Administrative Agent      26       

2.6.3

   Making Swing Loans      27       

2.6.4

   Repayment of Revolving Credit Loans      27       

2.6.5

   Borrowings to Repay Swing Loans      27     

2.7

 

Notes

     27     

2.8

 

Use of Proceeds

     27     

2.9

 

Letter of Credit Subfacility

     27       

2.9.1

   Issuance of Letters of Credit      27       

2.9.2

   Letter of Credit Fees      28       

2.9.3

   Disbursements, Reimbursement      29       

2.9.4

   Repayment of Participation Advances      30       

2.9.5

   Documentation      30       

2.9.6

   Determinations to Honor Drawing Requests      31       

2.9.7

   Nature of Participation and Reimbursement Obligations      31       

2.9.8

   Indemnity      32       

2.9.9

   Liability for Acts and Omissions      33       

2.9.10

   Issuing Lender Reporting Requirements      34       

2.9.11

   Cash Collateral Prior to the Expiration Date      34     

2.10

 

Reduction of Revolving Credit Commitment

     34     

2.11

 

Increase in Revolving Credit Commitments

     35   

 

i



--------------------------------------------------------------------------------

3.

 

[Intentionally Omitted]

     36   

4.

 

INTEREST RATES

     36     

4.1

 

Interest Rate Options

     36       

4.1.1

   Revolving Credit Interest Rate Options; Swing Line Interest Rate      37     
 

4.1.2

   [Intentionally Omitted]      37       

4.1.3

   Rate Quotations      37     

4.2

 

Interest Periods

     37       

4.2.1

   Amount of Borrowing Tranche      37       

4.2.2

   Renewals      37     

4.3

 

Interest After Default

     37       

4.3.1

   Letter of Credit Fees, Interest Rate      38       

4.3.2

   Other Obligations      38       

4.3.3

   Acknowledgment      38     

4.4

 

LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available

     38       

4.4.1

   Unascertainable      38       

4.4.2

   Illegality; Increased Costs; Deposits Not Available      38       

4.4.3

   Administrative Agent’s and Lender’s Rights      38     

4.5

 

Selection of Interest Rate Options

     39   

5.

 

PAYMENTS

     39     

5.1

 

Payments

     39     

5.2

 

Pro Rata Treatment of Lenders

     40     

5.3

 

Sharing of Payments by Lenders

     40     

5.4

 

Presumptions by Administrative Agent

     41     

5.5

 

Interest Payment Dates

     41     

5.6

 

Voluntary Prepayments

     42       

5.6.1

   Right to Prepay      42       

5.6.2

   Replacement of a Lender      42     

5.7

 

Mandatory Prepayments

     43       

5.7.1

   Revolving Facility Usage Exceeds the Revolving Credit Commitments      43   
   

5.7.2

   Application Among Interest Rate Options      43     

5.8

 

Increased Costs

     43       

5.8.1

   Increased Costs Generally      43       

5.8.2

   Capital Requirements      44       

5.8.3

   Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of
New Loans      44       

5.8.4

   Delay in Requests      45     

5.9

 

Taxes

     45       

5.9.1

   Payments Free of Taxes      45       

5.9.2

   Payment of Other Taxes by the Borrowers      45       

5.9.3

   Indemnification by the Borrowers      45       

5.9.4

   Evidence of Payments      45   

 

ii



--------------------------------------------------------------------------------

   

5.9.5

   Status of Lenders      46     

5.10

 

Indemnity

     47     

5.11

 

Settlement Date Procedures

     47   

6.

 

REPRESENTATIONS AND WARRANTIES

     48     

6.1

 

Representations and Warranties

     48       

6.1.1

   Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default      48       

6.1.2

   Subsidiaries and Owners; Investment Companies      48       

6.1.3

   Validity and Binding Effect      49       

6.1.4

   No Conflict; Material Agreements; Consents      49       

6.1.5

   Litigation      49       

6.1.6

   Financial Statements      49       

6.1.7

   Margin Stock      50       

6.1.8

   Full Disclosure      50       

6.1.9

   Taxes      50       

6.1.10

   Patents, Trademarks, Copyrights, Licenses, Etc.      51       

6.1.11

   Liens in the Collateral      51       

6.1.12

   Insurance      51       

6.1.13

   ERISA Compliance      51       

6.1.14

   Environmental Matters      52       

6.1.15

   Employment Matters      52       

6.1.16

   Use of Proceeds      52       

6.1.17

   Material Adverse Change      52       

6.1.18

   Senior Debt Status      52       

6.1.19

   Assets and Properties      52       

6.1.20

   Compliance with Laws      52       

6.1.21

   Solvency      52       

6.1.22

   Anti-Terrorism Laws      53     

6.2

 

Updates to Schedules

     53   

7.

 

CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

     53     

7.1

 

First Loans and Letters of Credit

     53       

7.1.1

   Deliveries      53       

7.1.2

   Payment of Fees      54     

7.2

 

Each Loan or Letter of Credit

     54   

8.

 

COVENANTS

     54     

8.1

 

Affirmative Covenants

     55       

8.1.1

   Preservation of Existence, Etc.      55       

8.1.2

   Payment of Liabilities, Including Taxes, Etc.      55       

8.1.3

   Maintenance of Insurance      55       

8.1.4

   Maintenance of Properties and Leases      55       

8.1.5

   Visitation Rights      55       

8.1.6

   Keeping of Records and Books of Account      56       

8.1.7

   Compliance with Laws; Use of Proceeds      56   

 

iii



--------------------------------------------------------------------------------

   

8.1.8

   Further Assurances      56       

8.1.9

   Anti-Terrorism Laws      56       

8.1.10

   ERISA Compliance      56       

8.1.11

   Granting of Liens in Collateral      56     

8.2

 

Negative Covenants

     57       

8.2.1

   Indebtedness      57       

8.2.2

   Liens      58       

8.2.3

   Guaranties      58       

8.2.4

   Loans and Investments      58       

8.2.5

   Dividends and Related Distributions      58       

8.2.6

   Liquidations, Mergers, Consolidations, Acquisitions      59       

8.2.7

   Dispositions of Assets or Subsidiaries      60       

8.2.8

   Affiliate Transactions      61       

8.2.9

   Subsidiaries, Partnerships and Joint Ventures      61       

8.2.10

   Continuation of or Change in Business      62       

8.2.11

   Issuance of Stock      62       

8.2.12

   Changes in Organizational Documents      62       

8.2.13

   Negative Pledges      62       

8.2.14

   Hedging Obligations      62       

8.2.15

   Sale and Leaseback Transaction      62       

8.2.16

   Prepayment of Subordinated Debt      62       

8.2.17

   Subsidiary Covenants      63       

8.2.18

   Maximum Leverage Ratio      63       

8.2.19

   Minimum Consolidated Tangible Net Worth      63     

8.3

 

Reporting Requirements

     63       

8.3.1

   Quarterly Financial Statements      63       

8.3.2

   Annual Financial Statements      64       

8.3.3

   Certificate of the Borrowers      64       

8.3.4

   Net Cash Reporting Event      64       

8.3.5

   Notices      65   

9.

 

DEFAULT

     66     

9.1

 

Events of Default

     66       

9.1.1

   Payments Under Loan Documents      66       

9.1.2

   Breach of Warranty      66       

9.1.3

   Breach of Negative Covenants, Net Cash Reporting Event, Visitation Rights or
Granting of Liens in Collateral      66       

9.1.4

   Breach of Other Covenants      66       

9.1.5

   Defaults in Other Agreements or Indebtedness      66       

9.1.6

   Final Judgments or Orders      67       

9.1.7

   Loan Document Unenforceable      67       

9.1.8

   Uninsured Losses; Proceedings Against Assets      67       

9.1.9

   Events Relating to Plans and Benefit Arrangements      67       

9.1.10

   Change of Control      67       

9.1.11

   Material Adverse Change      67       

9.1.12

   Relief Proceedings      67     

9.2

 

Consequences of Event of Default

     68   

 

iv



--------------------------------------------------------------------------------

   

9.2.1

   Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings      68       

9.2.2

   Bankruptcy, Insolvency or Reorganization Proceedings      68       

9.2.3

   Set-off      68       

9.2.4

   Application of Proceeds      69   

10.

 

THE ADMINISTRATIVE AGENT

     69     

10.1

 

Appointment and Authority

     69     

10.2

 

Rights as a Lender

     69     

10.3

 

Exculpatory Provisions

     70     

10.4

 

Reliance by Administrative Agent

     71     

10.5

 

Delegation of Duties

     71     

10.6

 

Resignation of Administrative Agent

     71     

10.7

 

Non-Reliance on Administrative Agent and Other Lenders

     72     

10.8

 

No Other Duties, etc.

     72     

10.9

 

Administrative Agent’s Fee

     72     

10.10

 

Authorization to Release Collateral and Guarantors

     72     

10.11

 

No Reliance on Administrative Agent’s Customer Identification Program

     73   

11.

 

MISCELLANEOUS

     73     

11.1

 

Modifications, Amendments or Waivers

     73       

11.1.1

   Increase of Commitment      73       

11.1.2

   Extension of Payment; Reduction of Principal Interest or Fees; Modification
of Terms of Payment      73       

11.1.3

   Release of Collateral or Guarantor      73       

11.1.4

   Miscellaneous      74     

11.2

 

No Implied Waivers; Cumulative Remedies

     74     

11.3

 

Expenses; Indemnity; Damage Waiver

     74       

11.3.1

   Costs and Expenses      74       

11.3.2

   Indemnification by the Borrowers      75       

11.3.3

   Reimbursement by Lenders      75       

11.3.4

   Waiver of Consequential Damages, Etc.      76       

11.3.5

   Payments      76     

11.4

 

Holidays

     76     

11.5

 

Notices; Effectiveness; Electronic Communication

     76       

11.5.1

   Notices Generally      76       

11.5.2

   Electronic Communications      77       

11.5.3

   Change of Address, Etc.      77     

11.6

 

Severability

     77     

11.7

 

Duration; Survival

     77     

11.8

 

Successors and Assigns

     78       

11.8.1

   Successors and Assigns Generally      78       

11.8.2

   Assignments by Lenders      78       

11.8.3

   Register      79       

11.8.4

   Participations      80   

 

v



--------------------------------------------------------------------------------

   

11.8.5

   Limitations upon Participant Rights Successors and Assigns Generally      80
      

11.8.6

   Certain Pledges; Successors and Assigns Generally      80     

11.9

 

Obligations Absolute

     81     

11.10

 

Joinder

     82     

11.11

 

Waivers, etc.

     82     

11.12

 

Joint and Several Liability; Guaranty and Surety Matters

     83     

11.13

 

Confidentiality

     84       

11.13.1

   General      84       

11.13.2

   Sharing Information With Affiliates of the Lenders      84     

11.14

 

Counterparts; Integration; Effectiveness

     85     

11.15

  CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL; WAIVER OF BOND; ADVICE OF COUNSEL      85       

11.15.1

   Governing Law      85       

11.15.2

   SUBMISSION TO JURISDICTION      85       

11.15.3

   WAIVER OF VENUE      86       

11.15.4

   SERVICE OF PROCESS      86       

11.15.5

   WAIVER OF JURY TRIAL      86       

11.15.6

   WAIVER OF BOND      86       

11.15.7

   ADVICE OF COUNSEL      87     

11.16

 

Borrower Representative

     87     

11.17

 

Subordination of Intercompany Indebtedness

     87     

11.18

 

USA Patriot Act Notice

     88   

 

vi



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

SCHEDULE 1.1(A)

  -    PRICING GRID

SCHEDULE 1.1(B)

  -    COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(P)(1)

  -    PERMITTED EXISTING INVESTMENTS

SCHEDULE 1.1(P)(2)

  -    PERMITTED LIENS

SCHEDULE 2.9

  -    EXISTING LETTERS OF CREDIT

SCHEDULE 6.1.1

  -    QUALIFICATIONS TO DO BUSINESS

SCHEDULE 6.1.2

  -    SUBSIDIARIES

SCHEDULE 6.1.14

  -    ENVIRONMENTAL DISCLOSURES

SCHEDULE 7.1.1

  -    OPINION OF COUNSEL

SCHEDULE 8.1.3

  -    INSURANCE REQUIREMENTS

SCHEDULE 8.2.1

  -    PERMITTED INDEBTEDNESS EXHIBITS     

EXHIBIT 1.1(A)

  -    ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(G)(1)

  -    GUARANTOR JOINDER

EXHIBIT 1.1(G)(2)

  -    GUARANTY AGREEMENT

EXHIBIT 1.1(N)(1)

  -    REVOLVING CREDIT NOTE

EXHIBIT 1.1(N)(2)

  -    SWING LOAN NOTE

EXHIBIT 2.5.1

  -    LOAN REQUEST

EXHIBIT 2.5.2

  -    SWING LOAN REQUEST

EXHIBIT 2.11

  -    NEW LENDER JOINDER

EXHIBIT 8.3.3

  -    QUARTERLY COMPLIANCE CERTIFICATE

 

vii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (as hereafter amended, the “Agreement”) is dated as of
February 18, 2010 and is made by and among THE FINISH LINE, INC., an Indiana
corporation, THE FINISH LINE USA, INC., an Indiana corporation, THE FINISH LINE
DISTRIBUTION, INC., an Indiana corporation, FINISH LINE TRANSPORTATION CO.,
INC., an Indiana corporation and SPIKE’S HOLDING, LLC, an Indiana limited
liability company (each a “Borrower” and collectively, the “Borrowers”), each of
the GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined),
Bank of America, N.A. as syndication agent and PNC BANK, NATIONAL ASSOCIATION,
in its capacity as administrative agent, lead arranger and sole book runner for
the Lenders under this Agreement (hereinafter referred to in such capacity as
the “Administrative Agent”).

The Borrowers have requested the Lenders to provide a revolving credit facility
to the Borrowers in an aggregate principal amount not to exceed $50,000,000
(with an option to increase such revolving credit facility pursuant to the terms
hereof in an aggregate principal amount not to exceed $100,000,000). In
consideration of their mutual covenants and agreements hereinafter set forth and
intending to be legally bound hereby, the parties hereto covenant and agree as
follows:

1. CERTAIN DEFINITIONS

1.1 Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

Acquisition shall mean any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any of the Loan
Parties (i) acquires any going business concerns or all or substantially all of
the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
equity interests of another Person.

Adjusted Debt shall mean the Indebtedness of the Loan Parties plus an amount
equal to six (6) times the Rentals, minus cash on hand and Cash Equivalents.

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns.

Administrative Agent’s Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

Administrative Agent’s Letter shall have the meaning specified in Section10.9
[Administrative Agent’s Fee].



--------------------------------------------------------------------------------

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person.

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

Applicable Facility Fee Rate shall mean the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading “Facility Fee.”

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Letter of Credit Fee.”

Applicable Margin shall mean, as applicable:

(A) the percentage spread to be added to the Base Rate applicable to Revolving
Credit Loans under the Base Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit Base Rate Spread”, or

(B) the percentage spread to be added to the LIBOR Rate applicable to Revolving
Credit Loans under the LIBOR Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit LIBOR Rate Spread”.

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Asset Sale shall mean with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction and including the sale or other transfer of
any of the equity interests of any Subsidiary of such Person).

Assignment and Assumption shall mean an assignment and assumption entered into
by a Lender and an assignee permitted under Section 11.8 [Successors and
Assigns], in substantially the form of Exhibit 1.1(A).

Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Deputy Chief Financial
Officer, Chief

 

- 2 -



--------------------------------------------------------------------------------

Accounting Officer, Treasurer or Assistant Treasurer of such Loan Party or such
other individuals, designated by written notice to the Administrative Agent from
any Borrower, authorized to execute notices, reports and other documents on
behalf of the Loan Parties required hereunder. The Borrowers may amend such list
of individuals from time to time by giving written notice of such amendment to
the Administrative Agent.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 0.5%, and (b) the
Prime Rate, and (c) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

Base Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Option].

Borrower shall mean each of The Finish Line, Inc., an Indiana corporation, The
Finish Line USA, Inc., an Indiana corporation, The Finish Line Distribution,
Inc., an Indiana corporation, Finish Line Transportation Co., Inc., an Indiana
corporation and Spike’s Holding, LLC, an Indiana limited liability company, and
Borrowers shall mean all of them.

Borrower Representative shall mean The Finish Line, Inc., an Indiana
corporation.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrowers and which
have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

Capitalized Lease of a Person shall mean any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

Capitalized Lease Obligations of a Person shall mean the amount of the
obligations of such Person under Capitalized Leases which would be capitalized
on a balance sheet of such Person prepared in accordance with GAAP.

 

- 3 -



--------------------------------------------------------------------------------

Capital Stock shall mean (i) in the case of a corporation, corporate stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (iii) in the case of a partnership, partnership interests
(whether general or limited) and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

Cash Collateral shall have the meaning assigned to such term in the definition
of “Cash Collateralize”.

Cash Collateralize means to pledge and deposit with or deliver to Administrative
Agent, as collateral for any Obligations arising under any Letter of Credit,
cash or deposit account balances (“Cash Collateral”) pursuant to documentation
reasonably satisfactory to Administrative Agent. Such Cash Collateral shall be
maintained in blocked deposit accounts at the Administrative Agent.

Cash Equivalents shall mean (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (ii) domestic and
Eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies (fully protected against
currency fluctuations for any such deposits with a term of more than 180 days);
(iii) shares of money market, mutual or similar funds having assets in excess of
$100,000,000 and the investments of which consist primarily of assets described
in clauses (i), (ii), (iv) and (v); (iv) commercial paper of United States and
foreign banks and bank holding companies and their subsidiaries and United
States and foreign finance, commercial industrial or utility companies which, at
the time of acquisition, are rated A-1 (or better) by Standard & Poor’s, or P-1
(or better) by Moody’s; and (v) short-term tax exempt securities rated BBB or
better by Standard & Poor’s or Baa2 or better by Moody’s.

Change of Control shall mean an event or series of events by which:

(a) any person or group, other than a group, the majority of whose shares are
comprised of existing class B share owners of the Parent or their Affiliates,
acquires ownership, directly or indirectly, beneficially or of record (all
within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
of Capital Stock of the Parent representing more than 51% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
the Parent; or

(b) during any period of twelve (12) consecutive calendar months, individuals:
(i) who were directors of the Parent on the first day of such period, or
(ii) whose election or nomination for election to the board of directors of the
Parent was nominated, recommended or approved by at least a majority of the
directors then still in office who were directors of the Parent on the first day
of such period, or whose election or nomination for election was so approved,
shall cease to constitute a majority of the board of directors of the Parent; or

 

- 4 -



--------------------------------------------------------------------------------

(c) Parent consolidates with or merges into another corporation or conveys,
transfers or leases all or substantially all of its property to any Person, or
any corporation consolidates with or merges into the Parent, in either event
pursuant to a transaction in which the outstanding Capital Stock of the Parent
is reclassified or changed into or exchanged for cash, securities or other
property; provided, however, that the consummation of any transaction permitted
by 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions] hereof shall not
constitute a Change of Control hereunder; or

(d) Parent ceases to own and control, directly or indirectly, fifty-one percent
(51%) or more combined voting power (on a fully diluted basis) of any other
Borrower’s Capital Stock ordinarily having the right to vote at an election of
directors.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation or application
thereof by any Official Body or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of Law) by any Official
Body.

Closing Date shall mean February 18, 2010.

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

Collateral shall mean (i) upon the occurrence of and during the continuation of
a Collateralization Event, Inventory and proceeds thereof of the Loan Parties,
(ii) upon the occurrence of and during the continuation of a Collateralization
Event and to the extent Borrowers may grant a security interest under the UCC,
all present and future business records and information relating to such
Inventory, including computer tapes and other storage media containing the same
and computer programs and software (including without limitation, source code,
object code and related manuals and documentation and all licenses to use such
software) and for accessing and manipulating such information, and (iii) any
Cash Collateral.

Collateral Documents shall have the meaning specified in Section 6.1.11 [Liens
in the Collateral].

Collateralization Event shall have occurred when Net Cash is less than
(i) $50,000,000 as of the last day of the fiscal quarter for two (2) consecutive
fiscal quarters, (ii) less than $25,000,000 as of the last day of any fiscal
quarter or (iii) less than $25,000,000 as of any day when the Borrowers are
required to report Net Cash on a daily basis pursuant to Section 8.3.4 [Net Cash
Reporting Event]. Once triggered, the Collateralization Event shall continue
until such time as the Net Cash is greater than or equal to $50,000,000 as of
the last day of the fiscal quarter for two (2) consecutive fiscal quarters.

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment, and Commitments shall mean the aggregate of the Revolving Credit
Commitments of all of the Lenders.

 

- 5 -



--------------------------------------------------------------------------------

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrowers].

Consolidated Net Worth shall mean at a particular date, all amounts which would
be included under shareholders’ equity (including the reduction for any treasury
stock) for any Person and its consolidated Subsidiaries (other than Excluded
Subsidiaries) determined in accordance with GAAP and reflected on the financial
statements delivered pursuant to Section 8.3 [Reporting Requirements].

Consolidated Tangible Net Worth shall mean on any date of determination with
respect to the Parent and its Subsidiaries (other than Excluded Subsidiaries),
the amount by which (a) Consolidated Net Worth exceeds (b) the sum of (i) all
assets of Loan Parties (other than Excluded Subsidiaries) which would be
classified as intangible assets under GAAP, including without limitation,
goodwill (whether representing the excess of cost over book value of assets
acquired or otherwise), patents, trademarks, trade names, copyrights,
franchises, operating permits, unamortized debt discount and expense,
organization costs, and research and development costs, (ii) securities not
constituting marketable securities, (iii) cash set apart and held in a sinking
or other similar fund established for the purpose of redemption or other
retirement of Capital Stock, (iv) to the extent not otherwise deducted, reserves
for depreciation, depletion, obsolescence and/or amortization of properties and
all other reserves or appropriations of retained earnings which, in accordance
with GAAP, should be established in connection with the business conducted by
Parent, and (v) any revaluation or other write-up in book value of assets
subsequent to the date hereof (but only to the extent not permitted under GAAP).

Consolidated Total Assets shall mean the total assets of Loan Parties,
determined on a consolidated basis in accordance with GAAP and as shown on the
financial statements of Parent delivered pursuant to Section 8.3 [Reporting
Requirements], specifically excluding the total assets of the Excluded
Subsidiaries.

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.

Defaulting Lender shall mean any Lender that (a) has failed to fund any portion
of the Loans, participations with respect to Letters of Credit, or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder unless such
failure has been cured and all interest accruing as a result of such failure has
been fully paid in accordance with the terms hereof, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute or unless such failure has been
cured and all interest accruing as a result of such failure has been fully paid
in accordance with the terms hereof, or (c) has since the date of this Agreement
been deemed insolvent by an Official Body or become the subject of a bankruptcy,
receivership, conservatorship or insolvency proceeding.

Delinquent Lender shall have the meaning specified in Section 5.3 [Sharing of
Payments by Lenders].

 

- 6 -



--------------------------------------------------------------------------------

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].

EBITDAR for any period, on a consolidated basis for the Loan Parties
(specifically excluding the Excluded Subsidiaries), the sum of the amounts for
such period, without duplication, of (A) Net Income, plus (B) to the extent
deducted in determining Net Income, (i) Interest Expense, plus (ii) charges
against income for foreign, federal, state and local taxes to the extent
deducted in computing Net Income, plus (iii) depreciation expense, plus
(iv) amortization expense, including, without limitation, amortization of
goodwill and other intangible assets (including any impairment charges in
respect of intangible assets), plus (v) Transaction Costs, plus
(vi) extraordinary losses, plus (vii) non-cash non-recurring expenses and
charges (including any impairment charges in respect of tangible assets), plus
(viii) Rentals, minus (C) extraordinary gains to the extent included in
computing Net Income, for such period determined and consolidated in accordance
with GAAP.

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Affiliate shall mean, at any time, any trade or business (whether or not
incorporated) under common control with the Borrowers and are treated as a
single employer under Section 414 of the Code.

ERISA Event shall mean (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan; (b) a withdrawal by any
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension

 

- 7 -



--------------------------------------------------------------------------------

Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Borrower
or any ERISA Affiliate.

ERISA Group shall mean, at any time, the Borrowers and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrowers, are treated as a single employer under Section 414 of the
Internal Revenue Code.

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

Excluded Subsidiaries shall mean Subsidiaries of the Loan Parties which (a) are
not organized under the laws of any state of the United States of America,
(b) conducts all of their business operations outside of the United States of
America and (c) have, on a collective basis, a net worth of less than ten
percent (10%) of the Parent’s Consolidated Total Assets (other than Excluded
Subsidiaries). The Excluded Subsidiaries are not required to join this Agreement
as Guarantors or to have their equity pledged to the Administrative Agent for
the benefit of the Lenders; provided however, an Excluded Subsidiary may, at the
election of the Borrowers, become a Loan Party by having 65% of its equity
interest pledged as collateral security for the Obligations.

Excluded Taxes shall mean, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located and (c) in the case
of a Foreign Lender, any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 5.9.5 [Status of Lenders], except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrowers
with respect to such withholding tax pursuant to Section 5.9.1 [Payment Free of
Taxes].

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

Existing Credit Agreement shall mean that certain Credit Agreement by and
between certain of the Borrowers, the lenders party thereto and National City
Bank of Indiana, as agent dated as of February 25, 2005, as amended.

 

- 8 -



--------------------------------------------------------------------------------

Existing Letters of Credit shall have the meaning assigned to that term in
Section 2.9 [Letter of Credit Subfacility].

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
March 1, 2013.

Facility Fees shall mean the fees referred to in Section 2.4 [Facility Fees].

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Rate for such day shall be
the “open” rate on the immediately preceding Business Day. If and when the
Federal Funds Rate changes, the rate of interest with respect to any advance to
which the Federal Funds Rate applies will change automatically without notice to
the Borrowers, effective on the date of any such change.

Foreign Lender shall mean any Lender that is organized under the Laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts; provided, however, that all pro forma financial statements reflecting
Acquisitions may include pro forma expense and cost reductions which, in the
reasonable and good faith judgment of Parent’s senior management, will

 

- 9 -



--------------------------------------------------------------------------------

result from such Acquisitions; provided, that any such adjustments shall be
subject to the approval of Agent in its reasonable judgment.

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof.

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors.

Hedge Agreements shall have the meaning specified in Section 8.2.14 [Hedging
Obligations].

Hedging Obligations of a Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, commodity prices,
exchange rates or forward rates applicable to such party’s assets, liabilities
or exchange transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any of the
foregoing.

Increasing Lender shall have the meaning assigned to that term in Section 2.11
[Increase in Revolving Credit Commitments].

Indebtedness shall mean, as to any Person at any time, without duplication, such
Person’s (a) obligations for borrowed money, (b) obligations representing the
deferred purchase price of property or services, (c) obligations, whether or not
assumed, secured by Liens or payable pursuant to an agreement out of the
proceeds from the sale of property now or hereafter owned or acquired by such
Person, (d) obligations which are evidenced by notes, acceptances, or other
instruments, (e) Capitalized Lease Obligations, (f) indebtedness or other
obligations of any other Person for borrowed money or for the deferred purchase
price of property or services, the payment or collection of which the subject
Person has guaranteed (except by reason of endorsement for collection in the
ordinary course of business) or in respect of which the subject

 

- 10 -



--------------------------------------------------------------------------------

Person is liable, contingently or otherwise, including, without limitation,
liability by way of agreement to provide funds for payment, to supply funds to
or otherwise to invest in such other Person, or otherwise to assure a creditor
against loss, (g) reimbursement or other obligations in connection with letters
of credit, and (h) obligations in connection with Sale and Leaseback
Transactions; provided, that Indebtedness shall not be deemed to include
(i) rental expense under any operating lease, (ii) accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade, or (iii) any equity security that is not convertible into Indebtedness
(including preferred stock that is not convertible into Indebtedness).

Indemnified Taxes shall mean Taxes other than Excluded Taxes.

Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrowers].

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.

Intercompany Indebtedness shall have the meaning set forth in section 11.17
[Subordination of Intercompany Indebtedness].

Interest Expense shall mean, for any period, the total interest expense of the
Loan Parties, whether paid or accrued (including the interest component of
Capitalized Leases, commitment and letter of credit fees) as reflected on the
income statement of the Parent and its consolidated Subsidiaries, all as
determined in conformity with GAAP.

Interest Period shall mean the period of time selected by the Borrowers in
connection with (and to apply to) any election permitted hereunder by the
Borrowers to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing
Date if the Borrowers are requesting new Loans, or (ii) the date of renewal of
or conversion to the LIBOR Rate Option if the Borrowers are renewing or
converting to the LIBOR Rate Option

 

- 11 -



--------------------------------------------------------------------------------

applicable to outstanding Loans. Notwithstanding the second sentence hereof:
(A) any Interest Period which would otherwise end on a date which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (B) the Borrowers shall
not select, convert to or renew an Interest Period for any portion of the Loans
that would end after the Expiration Date.

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrowers, the Guarantor and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.

IRS shall mean the Internal Revenue Service.

Inventory shall mean any and all goods, including, without limitation, goods in
transit, wheresoever located, whether now owned or hereafter acquired by the
Loan Parties, which are held for sale or lease, furnished under any contract of
service or held as raw materials, work in process or supplies, and all materials
used or consumed in the business of Loan Parties, and shall include all right,
title and interest of the Loan Parties in any property the sale or other
disposition of which has given rise to receivables and which has been returned
to or repossessed or stopped in transit by the Loan Parties.

Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder and any other Lender that Borrowers, Administrative Agent
and such other Lender may agree may from time to time issue Letters of Credit
hereunder.

Joint Venture shall mean a corporation, partnership, limited liability company
or other entities in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which the
Administrative Agent confirms: (i) is documented in a standard International
Swap Dealer Association Agreement, (ii) provides for the method of calculating
the reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (iii) is entered into for hedging (rather than
speculative) purposes.

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security

 

- 12 -



--------------------------------------------------------------------------------

interest or other Lien to the Lenders or to the Administrative Agent for the
benefit of the Lenders as security for the Obligations, “Lenders” shall include
any Affiliate of a Lender to which such Obligation is owed.

Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].

Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.

Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].

Leverage Ratio shall mean, as of the end of any date of determination, the ratio
of (A) Adjusted Debt to (B) EBITDAR of the Loan Parties (i) for the four fiscal
quarters then ending if such date is a fiscal quarter end or (ii) for the four
fiscal quarters most recently ended if such date is not a fiscal quarter end.

LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of
1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent
which has been approved by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market
(for purposes of this definition, an “Alternate Source”), at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for U.S. Dollars for an
amount comparable to such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage. LIBOR may also be expressed by the following formula:

London interbank offered rates quoted by Bloomberg

 

- 13 -



--------------------------------------------------------------------------------

LIBOR Rate

 

=

 

or appropriate successor as shown on Bloomberg Page BBAM1

   

1.00 - LIBOR Reserve Percentage

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrowers of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.

LIBOR Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option].

LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Guaranty Agreement, the Notes, and any other instruments, certificates or
documents delivered in connection herewith, therewith or in connection with a
Collateralization Event.

Loan Parties shall mean the Borrowers and the Guarantors and any Subsidiary
which is not organized under the laws of any state of the United States of
America, provided that 65% of the equity interest of such Subsidiary has been
pledged to the Agent as security for the Obligations.

Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

Material Adverse Change shall mean any set of circumstances or events which
(a) has any material and adverse effect upon the validity or enforceability of
this Agreement or any other Loan Document, (b) is material and adverse to the
business, properties, assets, financial condition, and results of operations of
the Loan Parties taken as a whole, (c) impairs materially the ability of the
Loan Parties taken as a whole to duly and punctually pay or perform its
Indebtedness, or (d) impairs materially the ability of the Administrative Agent
or any of the

 

- 14 -



--------------------------------------------------------------------------------

Lenders, to the extent permitted, to enforce their legal remedies pursuant to
this Agreement or any other Loan Document.

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Moody’s shall mean Moody’s Investors Service, Inc.

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which any Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

Net Cash shall mean the sum of cash on hand and Cash Equivalents of the Loan
Parties minus Revolving Facility Usage.

Net Cash Proceeds shall mean, with respect to any Asset Sale by any Person,
(a) cash (freely convertible into Dollars) received by such Person or any
Subsidiary of such Person from such Asset Sale (including cash received as
consideration for the assumption or incurrence of liabilities incurred in
connection with or in anticipation of such Asset Sale), after (i) provision for
all income or other taxes measured by or resulting from such Asset Sale,
(ii) payment of all brokerage commissions and other fees and expenses related to
such Asset Sale, (iii) all amounts used to repay Indebtedness secured by a Lien
on any asset disposed of in such Asset Sale or which is or may be required (by
the express terms of the instrument governing such Indebtedness) to be repaid in
connection with such Asset Sale (including payments made to obtain or avoid the
need for the consent of any holder of such Indebtedness) and (iv) appropriate
amounts to be provided by such Person as a reserve, in accordance with GAAP,
against any liabilities associated with such Asset Sale and retained by such
Person after such Asset Sale, including pension and other post-employment
benefit liabilities, liabilities related to environmental matters and
liabilities under any indemnification obligations associated with such Asset
Sale; and (b) cash payments in respect of any other consideration received by
such Person or any Subsidiary of such Person from such Asset Sale upon receipt
of such cash payments by such Person or such Subsidiary.

Net Cash Reporting Event shall have the meaning assigned to that term in
Section 8.3.4 [Net Cash Reporting Event].

Net Income shall mean, for any period, the net income (or loss) after deductions
for income taxes of the Loan Parties on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP as
reflected on the financial statements delivered pursuant to Section 8.3
[Reporting Requirements].

 

- 15 -



--------------------------------------------------------------------------------

New Lender shall have the meaning assigned to that term in Section 2.11
[Increase in Revolving Credit Commitments].

Notes shall mean, collectively, the promissory notes in the form of Exhibit
1.1(N)(1) evidencing the Revolving Credit Loans and in the form of Exhibit
1.1(N)(2) evidencing the Swing Loan.

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge and (iii) any Other Lender Provided Financial Service Product. The
Obligations of the Borrowers shall be joint and several.

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) foreign currency exchange.

Other Taxes shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

Parent shall mean The Finish Line, Inc., an Indiana corporation.

Participant has the meaning specified in Section 11.8.4 [Participations].

Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Payment Date shall mean the first Business Day of each calendar quarter after
the date hereof and on the Expiration Date or upon acceleration of the Notes.

Payment In Full shall mean the indefeasible payment in full in cash of the Loans
and other Obligations hereunder, termination of the Commitments and expiration
or termination of all Letters of Credit.

 

- 16 -



--------------------------------------------------------------------------------

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Pension Plan shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
times during the immediately preceding five plan years.

Permitted Acquisitions shall have the meaning specified in Section 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions].

Permitted Investments shall mean:

(i) investments in Cash Equivalents;

(ii) permitted existing investments as set forth on Schedule 1.1(P)(1) in an
amount not greater than the amount thereof on the Closing Date;

(iii) investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(iv) investments consisting of deposit accounts maintained in the ordinary
course of business;

(v) investments consisting of non-cash consideration from a sale, assignment,
transfer, lease, conveyance or other disposition of property permitted by
Section 8.2.7 [Disposition of Assets or Subsidiaries];

(vii) investments constituting Permitted Acquisitions; and

(viii) additional investments (valued at cost) not exceeding ten percent
(10%) of Consolidated Tangible Net Worth in the aggregate outstanding at any one
time.

Permitted Liens shall mean:

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and

 

- 17 -



--------------------------------------------------------------------------------

payable and Liens of landlords securing obligations to pay lease payments that
are not yet due and payable or in default;

(iv) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vi) Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Lenders and their Affiliates securing the
Obligations (including Lender Provided Interest Rate Hedges and Other Lender
Provided Financial Services Obligations);

(vii) Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under Capitalized Leases and operating leases securing obligations of such Loan
Party or Subsidiary to the lessor under such leases;

(viii) Any Lien existing on the date of this Agreement and described on Schedule
1.1(P)(2), provided that the principal amount secured thereby is not hereafter
increased, and no additional assets become subject to such Lien;

(ix) any interest or title of the lessor in the property subject to any
operating lease entered into by any Loan Party;

(x) Purchase Money Security Interests upon Inventory created in the ordinary
course of business encumbering only such Inventory acquired and the proceeds
thereof, and securing only the purchase price thereof, provided, that the
aggregate amount of such Inventory subject to Liens at any time does not exceed
ten percent (10%) of the consolidated Inventory of the Parent and its
Subsidiaries (other than Excluded Subsidiaries) and the Indebtedness secured by
such Inventory is not outstanding more than ninety (90) days;

(xi) other Purchase Money Security Interests upon personal property other than
Inventory;

(xii) Liens assumed by any Loan Party securing Indebtedness assumed in
connection with a Permitted Acquisition;

(xiii) Any extensions, renewals, replacements and modifications of the foregoing
permitted Liens (other than the Liens permitted pursuant to clause (x)) so long
as the principal balance of the Indebtedness secured thereby is not increased;
and

 

- 18 -



--------------------------------------------------------------------------------

(xiv) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not affect the Collateral or, in
the aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:

(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;

(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4) Liens resulting from final judgments or orders described in Section 9.1.6
[Final Judgments or Orders].

Permitted Refinancing Indebtedness shall mean any replacement, renewal,
refinancing or extension of any Indebtedness that does not increase the
aggregate principal amount (plus accrued interest and any applicable premium and
associated fees and expenses) of the Indebtedness being replaced, renewed,
refinanced or extended.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code and either (i) is maintained by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been maintained by any entity which was at such time a
member of the ERISA Group for employees of any entity which was at such time a
member of the ERISA Group.

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the

 

- 19 -



--------------------------------------------------------------------------------

Administrative Agent. Any change in the Prime Rate shall take effect at the
opening of business on the day such change is announced.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to: (i) statutory Liens for taxes not yet due
and payable, (ii) Purchase Money Security Interests or (iii) any interest or
title of any lessor in the property of the Loan Parties subject to any operating
lease entered into by any Loan Party.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

Purchase Money Security Interest shall mean Liens upon tangible personal
property (including the interest of a lessor under a Capitalized Lease and Liens
to which any property is subject at the time of a Loan Party’s acquisition
thereof) securing loans to any Loan Party or deferred payments by such Loan
Party for the purchase of such tangible personal property which are created in
the ordinary course of business encumbering only the asset acquired and the
proceeds thereof, and securing only the purchase price thereof.

Ratable Share shall mean the proportion that a Lender’s Commitment bears to the
Commitments of all of the Lenders. If the Commitments have terminated or
expired, the Ratable Shares shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.

Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.

Rentals shall mean as of the last day of any fiscal quarter of Parent, with
respect to the Loan Parties determined on a consolidated basis, the aggregate
amount of rental expense

 

- 20 -



--------------------------------------------------------------------------------

(as determined in accordance with GAAP) under any lease of real or personal
property but does not include any amounts payable under Capitalized Leases of
such Person (including, without limitation, base rent and overage rent) for the
four (4) consecutive fiscal quarters ending on the date of determination;
provided, however, the amount of any step rent for any such quarter shall be
deducted therefrom.

Required Lenders shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the sum of the aggregate amount of the Revolving Credit
Commitments of the Lenders (excluding any Defaulting Lender) or, after the
termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender).

Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

Restricted Investments shall mean all of the following with respect to any of
the Excluded Subsidiaries: (i) investments or contributions by any of the Loan
Parties directly or indirectly in or to the capital of or other payments to or
for the benefit of such Excluded Subsidiary, (ii) loans by any of the Loan
Parties directly or indirectly to such Excluded Subsidiary, (iii) guaranties by
any of the Loan Parties directly or indirectly of the obligations of such
Excluded Subsidiary, or (iv) other obligations, contingent or otherwise, of any
of the Loan Parties to or for the benefit of such Excluded Subsidiary.

Revolving Credit Availability shall mean at any particular time, the amount by
which (a) the Revolving Credit Commitments at such time exceeds (b) the
Revolving Facility Usage at such time.

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately, all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrowers pursuant to Section 2.1
[Revolving Credit Commitments] or 2.9.3 [Disbursements, Reimbursement].

Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

Sale and Leaseback Transactions shall mean any sale or other transfer of
property by any Person with the intent to lease such property as lessee.

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].

 

- 21 -



--------------------------------------------------------------------------------

Solvent shall mean, when used with respect to any Person, that at the time of
determination:

(i) the fair value of its assets is equal to or in excess of the total amount of
its liabilities, including, without limitation, contingent liabilities; and

(ii) the present fair saleable value of its assets is equal to or in excess of
the total amount of its probable liabilities on its debts as they become
absolute and matured; and

(iii) it is then able and expects to be able to pay its debts as they mature;
and

(iv) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].

Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
50% or more of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.

Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].

Substantial Portion shall mean, with respect to the property of any Loan Party,
property which represents more than ten percent (10%) of the Consolidated Total
Assets (other than Excluded Subsidiaries) as shown in the financial statements
of Parent delivered pursuant to Section 8.3 [Reporting Requirements] as at the
end of the most recently completed fiscal quarter

Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Borrowers pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $5,000,000.

 

- 22 -



--------------------------------------------------------------------------------

Swing Loan Note shall mean the Swing Loan Note of the Borrowers in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrowers pursuant to
Section 2.1.2 [Swing Loan Commitment] hereof.

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto.

Transaction Cost means the fees, costs and expenses payable by any Loan Party in
connection with (i) the execution, delivery and performance of the Loan
Documents or (ii) any Permitted Acquisition.

UCC shall mean the Uniform Commercial Code in effect from time to time in the
applicable jurisdiction.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person’s successors and assigns;
(v) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Time.

 

- 23 -



--------------------------------------------------------------------------------

1.3 Accounting Principles. Except as otherwise provided in this Agreement, all
computations and determinations as to accounting or financial matters and all
financial statements to be delivered pursuant to this Agreement shall be made
and prepared in accordance with GAAP (including principles of consolidation
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP; provided, however, that all accounting
terms used in Section 8.2 [Negative Covenants] (and all defined terms used in
the definition of any accounting term used in Section 8.2 [Negative Covenants]
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing Statements referred to in Section 6.1.6(i) [Historical Statements]. In
the event of any change after the date hereof in GAAP, and if such change would
affect the computation of any of the financial covenants set forth in
Section 8.2 [Negative Covenants], then the parties hereto agree to endeavor, in
good faith, to agree upon an amendment to this Agreement that would adjust such
financial covenants in a manner that would preserve the original intent thereof,
but would allow compliance therewith to be determined in accordance with the
Borrowers’ financial statements at that time, provided that, until so amended
such financial covenants shall continue to be computed in accordance with GAAP
prior to such change therein.

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1 Revolving Credit Commitments.

2.1.1 Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make Revolving Credit Loans to the Borrowers at any time or
from time to time on or after the date hereof to the Expiration Date; provided
that after giving effect to such Loan (i) the aggregate amount of Loans from
such Lender shall not exceed such Lender’s Revolving Credit Commitment minus
such Lender’s Ratable Share of the Letter of Credit Obligations and (ii) the
Revolving Facility Usage shall not exceed the Revolving Credit Commitments.
Within such limits of time and amount and subject to the other provisions of
this Agreement, the Borrowers may borrow, repay and reborrow pursuant to this
Section 2.1.

2.1.2 Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, PNC may, at its
option, cancelable at any time for any reason whatsoever, make swing loans (the
“Swing Loans”) to the Borrowers at any time or from time to time after the date
hereof to, but not including, the Expiration Date, in an aggregate principal
amount up to but not in excess of $5,000,000 (the “Swing Loan Commitment”),
provided that after giving effect to such Loan, the Revolving Facility Usage
shall not exceed the Revolving Credit Commitments. Within such limits of time
and amount and subject to the other provisions of this Agreement, the Borrowers
may borrow, repay and reborrow pursuant to this Section 2.1.2.

2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans. Each
Lender shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate of each Lender’s
Revolving Credit Loans outstanding hereunder to

 

- 24 -



--------------------------------------------------------------------------------

the Borrowers at any time shall never exceed its Revolving Credit Commitment
minus its Ratable Share of the Letter of Credit Obligations. The obligations of
each Lender hereunder are several. The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Borrowers to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder. The Lenders shall have no obligation to
make Revolving Credit Loans hereunder on or after the Expiration Date.

2.3 [Intentionally Omitted].

2.4 Facility Fees. Accruing from the date hereof until the Expiration Date, the
Borrowers, jointly and severally agree to pay to the Administrative Agent for
the account of each Lender according to its Ratable Share, as consideration for
such Lender’s Commitments, a nonrefundable facility fee (the “Facility Fee”)
equal to the Applicable Facility Fee Rate (computed on the basis of a year of
360 days and actual days elapsed) multiplied by the Revolving Credit
Commitments; provided, however, that any Facility Fee accrued with respect to
the Revolving Credit Commitment of a Defaulting Lender during the period prior
to the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrowers so long as such Lender shall be a Defaulting
Lender except to the extent that such Facility Fee shall otherwise have been due
and payable by the Borrowers prior to such time; and provided further that no
Facility Fee shall accrue with respect to the Revolving Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. Subject
to the proviso in the directly preceding sentence, all Facility Fees shall be
payable in arrears on each Payment Date.

2.5 Revolving Credit Loan Requests; Swing Loan Requests.

2.5.1 Revolving Credit Loan Requests. Except as otherwise provided herein, the
Borrowers may from time to time prior to the Expiration Date request the Lenders
to make Revolving Credit Loans, or renew or convert the Interest Rate Option
applicable to existing Revolving Credit Loans pursuant to Section 4.2 [Interest
Periods], by delivering to the Administrative Agent, not later than 11:00 a.m.,
(i) three (3) Business Days prior to the proposed Borrowing Date with respect to
the making of Revolving Credit Loans to which the LIBOR Rate Option applies or
the conversion to or the renewal of the LIBOR Rate Option for any Loans; and
(ii) the same Business Day of the proposed Borrowing Date with respect to the
making of a Revolving Credit Loan to which the Base Rate Option applies or the
last day of the preceding Interest Period with respect to the conversion to the
Base Rate Option for any Loan, of a duly completed request therefor
substantially in the form of Exhibit 2.5.1 or a request by telephone immediately
confirmed in writing by letter, facsimile or telex in such form (each, a “Loan
Request”), it being understood that the Administrative Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Loan Request shall be
irrevocable and shall specify the aggregate amount of the proposed Loans
comprising each Borrowing Tranche, and, if applicable, the Interest Period,
which amounts shall be in integral multiples of $500,000 and not less than
$1,000,000 for each Borrowing Tranche under the LIBOR Rate Option and not less
than the lesser of $500,000 or the maximum amount available for Borrowing
Tranches under the Base Rate Option.

 

- 25 -



--------------------------------------------------------------------------------

2.5.2 Swing Loan Requests. Except as otherwise provided herein, the Borrowers
may from time to time prior to the Expiration Date request PNC to make Swing
Loans by delivery to PNC not later than 1:00 p.m. on the proposed Borrowing Date
of a duly completed request therefor substantially in the form of Exhibit 2.5.2
hereto or a request by telephone immediately confirmed in writing by letter,
facsimile or telex (each, a “Swing Loan Request”), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Swing Loan Request shall be irrevocable and shall specify the
proposed Borrowing Date and the principal amount of such Swing Loan, which shall
be not less than $100,000.

2.6 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

2.6.1 Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests], notify the Lenders of its receipt of such
Loan Request specifying the information provided by the Borrowers and the
apportionment among the Lenders of the requested Revolving Credit Loans as
determined by the Administrative Agent in accordance with Section 2.2 [Nature of
Lenders’ Obligations with Respect to Revolving Credit Loans]. Each Lender shall
remit the principal amount of each Revolving Credit Loan to the Administrative
Agent such that the Administrative Agent is able to, and the Administrative
Agent shall, to the extent the Lenders have made funds available to it for such
purpose and subject to Section 7.2 [Each Loan or Letter of Credit], fund such
Revolving Credit Loans to the Borrowers in U.S. Dollars and immediately
available funds at the Principal Office prior to 2:00 p.m., on the applicable
Borrowing Date; provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds the Revolving Credit Loans of
such Lender on such Borrowing Date, and such Lender shall be subject to the
repayment obligation in Section 2.6.2 [Presumptions by the Administrative
Agent].

2.6.2 Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any Loan
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.6.1 [Making Revolving Credit Loans] and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrowers to but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Loans under the Base Rate Option.
If such Lender pays its share of the applicable Loan to the

 

- 26 -



--------------------------------------------------------------------------------

Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan. Any payment by the Borrowers shall be without prejudice to any claim the
Borrowers may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

2.6.3 Making Swing Loans. So long as PNC elects to make Swing Loans, PNC shall,
after receipt by it of a Swing Loan Request pursuant to Section 2.5.2, [Swing
Loan Requests] fund such Swing Loan to the Borrowers in U.S. Dollars and
immediately available funds at the Principal Office prior to 4:00 p.m. on the
Borrowing Date.

2.6.4 Repayment of Revolving Credit Loans. The Borrowers shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.

2.6.5 Borrowings to Repay Swing Loans. PNC may, at its option, exercisable at
any time for any reason whatsoever, demand repayment of the Swing Loans, and
each Lender shall make a Revolving Credit Loan in an amount equal to such
Lender’s Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations. Revolving Credit Loans made pursuant to the preceding
sentence shall bear interest at the Base Rate Option and shall be deemed to have
been properly requested in accordance with Section 2.5.1 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision. PNC shall
provide notice to the Lenders (which may be telephonic or written notice by
letter, facsimile or telex) that such Revolving Credit Loans are to be made
under this Section 2.6.5 and of the apportionment among the Lenders, and the
Lenders shall be unconditionally obligated to fund such Revolving Credit Loans
(whether or not the conditions specified in Section 2.5.1 [Revolving Credit Loan
Requests] are then satisfied) by the time PNC so requests, which shall not be
earlier than 3:00 p.m. on the Business Day next after the date the Lenders
receive such notice from PNC.

2.7 Notes. The Obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans and Swing Loans made to it by
each Lender, together with interest thereon, is joint and several and shall be
evidenced by a revolving credit Note and a swing Note, dated the Closing Date
payable to the order of such Lender in a face amount equal to the Revolving
Credit Commitment or Swing Loan Commitment, as applicable, of such Lender.

2.8 Use of Proceeds. The proceeds of the Loans shall be used to refinance
existing Indebtedness, support working capital needs and for other general
corporate purposes, including acquisitions.

2.9 Letter of Credit Subfacility.

2.9.1 Issuance of Letters of Credit. On the Closing Date, the outstanding
letters of credit previously issued by any Lender under the Existing Credit
Agreement that are set forth on Schedule 2.9 (the “Existing Letters of Credit”)
will automatically, without any action on the part of any Person, be deemed to
be Letters of Credit issued hereunder for the account of the Borrowers for all
purposes of this Agreement and the other Loan Documents. Any Borrower may at any
time prior to the Expiration Date request the issuance of a standby or trade
letter of

 

- 27 -



--------------------------------------------------------------------------------

credit (each a “Letter of Credit”) on behalf of itself or another Loan Party, or
the amendment or extension of an existing Letter of Credit, by delivering or
having such other Loan Party deliver to the Issuing Lender (with a copy to the
Administrative Agent) a completed application and agreement for letters of
credit, or request for such amendment or extension, as applicable, in such form
as the Issuing Lender may specify from time to time by no later than 1:00 p.m.
at least two (2) Business Days, or such shorter period as may be agreed to by
the Issuing Lender, in advance of the proposed date of issuance. Promptly after
receipt of any letter of credit application, the Issuing Lender shall confirm
with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit application
and if not, such Issuing Lender will provide Administrative Agent with a copy
thereof. Unless the Issuing Lender has received notice from any Lender,
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.9, the Issuing Lender or any of the Issuing Lender’s
Affiliates will issue a Letter of Credit or agree to such amendment or
extension, provided that each Letter of Credit shall (A) have a maximum maturity
of twelve (12) months from the date of issuance, and (B) in no event expire
later than one (1) year beyond the Expiration Date, provided that any Letter of
Credit scheduled to expire after the Expiration Date is subject to the
requirements in Section 2.9.11 [Cash Collateral Prior to the Expiration Date],
and provided further that in no event shall (i) the Letter of Credit Obligations
exceed, at any one time, $20,000,000 (the “Letter of Credit Sublimit”) or
(ii) the Revolving Facility Usage exceed, at any one time, the Revolving Credit
Commitments. Each request by any Borrower for the issuance, amendment or
extension of a Letter of Credit shall be deemed to be a representation by such
Borrower that it shall be in compliance with the preceding sentence and with
Section 7 [Conditions of Lending and Issuance of Letters of Credit] after giving
effect to the requested issuance, amendment or extension of such Letter of
Credit. Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to the beneficiary thereof, the applicable Issuing Lender
will also deliver such Borrower and Administrative Agent a true and complete
copy of such Letter of Credit or amendment.

Notwithstanding any other provision hereof, no Issuing Lender shall be required
to issue any Letter of Credit, if any Lender is at such time a Defaulting Lender
hereunder, unless such Issuing Lender has entered into satisfactory arrangements
with the Borrowers or such Defaulting Lender to eliminate the Issuing Lender’s
risk with respect to such Defaulting Lender (it being understood that the
Issuing Lender would consider the Borrowers providing cash collateral to the
Administrative Agent, for the benefit of the Issuing Lender, to secure the
Defaulting Lender’s Ratable Share of the Letter of Credit a satisfactory
arrangement).

2.9.2 Letter of Credit Fees. The Borrowers shall pay (i) to the Administrative
Agent for the ratable account of the Lenders a fee (the “Letter of Credit Fee”)
equal to the Applicable Letter of Credit Fee Rate, and (ii) to the Issuing
Lender for its own account a fronting fee equal to one eighth percent (0.125%)
per annum (in each case computed on the basis of a year of 360 days and actual
days elapsed), which fees shall be computed on the daily average Letter of
Credit Obligations and shall be payable quarterly in arrears on each Payment
Date following issuance of each Letter of Credit. The Borrowers shall also pay
to the Issuing Lender for the Issuing Lender’s sole account the Issuing Lender’s
then in effect customary fees and

 

- 28 -



--------------------------------------------------------------------------------

administrative expenses payable with respect to the Letters of Credit as the
Issuing Lender may generally charge or incur from time to time in connection
with the issuance, maintenance, amendment (if any), assignment or transfer (if
any), negotiation, and administration of Letters of Credit.

2.9.3 Disbursements, Reimbursement. Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit (including the Existing Letters of Credit) and each
drawing thereunder in an amount equal to such Lender’s Ratable Share of the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively.

2.9.3.1 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrowers and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrowers shall reimburse (such obligation to
reimburse the Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) the Issuing Lender prior to 12:00 noon on each date that an amount
is paid by the Issuing Lender under any Letter of Credit (each such date, a
“Drawing Date”) by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender. In
the event the Borrowers fail to reimburse the Issuing Lender (through the
Administrative Agent) for the full amount of any drawing under any Letter of
Credit by 12:00 noon on the Drawing Date, the Administrative Agent will promptly
notify each Lender thereof, and the Borrowers shall be deemed to have requested
that Revolving Credit Loans be made by the Lenders under the Base Rate Option to
be disbursed on the Drawing Date under such Letter of Credit, subject to the
amount of the unutilized portion of the Revolving Credit Commitment and subject
to the conditions set forth in Section 7.2 [Each Loan or Letter of Credit] other
than any notice requirements. Any notice given by the Administrative Agent or
Issuing Lender pursuant to this Section 2.9.3.1 may be oral if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

2.9.3.2 Each Lender shall upon any notice pursuant to Section 2.9.3.1 make
available to the Administrative Agent for the account of the Issuing Lender an
amount in immediately available funds equal to its Ratable Share of the amount
of the drawing, whereupon the participating Lenders shall (subject to
Section 2.9.3 [Disbursement; Reimbursement]) each be deemed to have made a
Revolving Credit Loan under the Base Rate Option to the Borrowers in that
amount. If any Lender so notified fails to make available to the Administrative
Agent for the account of the Issuing Lender the amount of such Lender’s Ratable
Share of such amount by no later than 2:00 p.m. on the Drawing Date, then
interest shall accrue on such Lender’s obligation to make such payment, from the
Drawing Date to the date on which such Lender makes such payment (i) at a rate
per annum equal to the Federal Funds Effective Rate during the first three
(3) days following the Drawing Date and (ii) at a rate per annum equal to the
rate applicable to Loans under the Revolving Credit Base Rate Option on and
after the fourth day following the Drawing Date. The Administrative Agent and
the Issuing Lender will promptly give notice (as described in Section 2.9.3.1
above) of the occurrence of the Drawing Date, but failure of the Administrative
Agent or the Issuing Lender to give any such notice on the Drawing

 

- 29 -



--------------------------------------------------------------------------------

Date or in sufficient time to enable any Lender to effect such payment on such
date shall not relieve such Lender from its obligation under this
Section 2.9.3.2.

2.9.3.3 With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrowers in whole or
in part as contemplated by Section 2.9.3.1, because of the Borrowers’ failure to
satisfy the conditions set forth in Section 7.2 [Each Loan or Letter of Credit]
other than any notice requirements, or for any other reason, the Borrowers shall
be deemed to have incurred from the Issuing Lender a borrowing (each a “Letter
of Credit Borrowing”) in the amount of such drawing. Such Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate per annum applicable to the Revolving Credit Loans
under the Base Rate Option. Each Lender’s payment to the Administrative Agent
for the account of the Issuing Lender pursuant to Section 2.9.3 [Disbursements,
Reimbursement] shall be deemed to be a payment in respect of its participation
in such Letter of Credit Borrowing (each a “Participation Advance”) from such
Lender in satisfaction of its participation obligation under this Section 2.9.3.

2.9.4 Repayment of Participation Advances.

2.9.4.1 Upon (and only upon) receipt by the Administrative Agent for the account
of the Issuing Lender of immediately available funds from the Borrowers (i) in
reimbursement of any payment made by the Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender’s Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.

2.9.4.2 If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time.

2.9.5 Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be

 

- 30 -



--------------------------------------------------------------------------------

liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

2.9.6 Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
the Issuing Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.

2.9.7 Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.9.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrowers to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be joint, several, absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.9 under all circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrowers or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Sections 2.1
[Revolving Credit Commitments], 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests], 2.6 [Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2
[Each Loan or Letter of Credit] or as otherwise set forth in this Agreement for
the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.9.3
[Disbursements, Reimbursement];

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document

 

- 31 -



--------------------------------------------------------------------------------

presented under or in connection with any Letter of Credit, or any fraud or
alleged fraud in connection with any Letter of Credit, or the transport of any
property or provision of services relating to a Letter of Credit, in each case
even if the Issuing Lender or any of its Affiliates has been notified thereof;

(vi) payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.9.8 Indemnity. Each Borrower hereby agrees to protect, indemnify, pay and save
harmless the Issuing Lender and any of its Affiliates that has issued a Letter
of Credit from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including reasonable fees, expenses and disbursements of counsel and allocated
costs of internal counsel) which the Issuing Lender or any of its Affiliates may
incur or be subject to as a consequence, direct or indirect, of the issuance of
any Letter of Credit, other than as a result of (A) the gross negligence or
willful misconduct of the Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction or (B) the wrongful dishonor by
the Issuing Lender or any of Issuing

 

- 32 -



--------------------------------------------------------------------------------

Lender’s Affiliates of a proper demand for payment made under any Letter of
Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
Official Body.

2.9.9 Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or

 

- 33 -



--------------------------------------------------------------------------------

payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the Issuing Lender or its Affiliate in any way related to any
order issued at the applicant’s request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an “Order”)
and honor any drawing in connection with any Letter of Credit that is the
subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to any Borrower or any Lender.

2.9.10 Issuing Lender Reporting Requirements. Each Issuing Lender shall, on the
first Business Day of each month, provide to Administrative Agent and Borrowers
a schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.

2.9.11 Cash Collateral Prior to the Expiration Date. If any Letter of Credit is
outstanding and such Letter of Credit (as it may have previously been extended)
has an expiration date which is after the Expiration Date, then Borrowers shall,
on or before the date which is seven (7) days prior to the Expiration Date,
(i) provide a clean letter of credit to the Administrative Agent and the Lenders
to support the obligations of the Borrowers to the Lenders under such Letter of
Credit in an amount equal to the face value of such outstanding Letter of Credit
plus the amount of fees that would be due under such Letter of Credit through
the expiry date of such Letter of Credit, and such letter of credit shall be
issued by a financial institution acceptable to the Administrative Agent, in its
sole discretion, and have a long-term debt rating of AAA or higher by Standard &
Poor’s or Aaa or higher by Moody’s or (ii) Cash Collateralize each such Letter
of Credit in an amount equal to 102.5% of the face value of such outstanding
Letter of Credit plus the amount of fees that would be due under such Letter of
Credit through the expiry date of such Letter of Credit. Borrower hereby grants
to Administrative Agent a security interest in all Cash Collateral pledged
pursuant to this Section or otherwise under this Agreement.

2.10 Reduction of Revolving Credit Commitment. The Borrowers shall have the
right at any time after the Closing Date upon five (5) days’ prior written
notice to the Administrative Agent to permanently reduce (ratably among the
Lenders in proportion to their Ratable Shares) the Revolving Credit Commitments,
in a minimum amount of $1,000,000 and whole multiples of $1,000,000, or to
terminate completely the Revolving Credit Commitments, without penalty or
premium except as hereinafter set forth; provided that any such reduction or
termination shall be

 

- 34 -



--------------------------------------------------------------------------------

accompanied by prepayment of the Notes, together with outstanding Facility Fees,
and the full amount of interest accrued on the principal sum to be prepaid (and
all amounts referred to in Section 5.10 [Indemnity] hereof) to the extent
necessary to cause the aggregate Revolving Facility Usage after giving effect to
such prepayments to be equal to or less than the Revolving Credit Commitments as
so reduced or terminated. Any notice to reduce the Revolving Credit Commitments
under this Section 2.10 shall be irrevocable.

2.11 Increase in Revolving Credit Commitments.

(i) Increasing Lenders and New Lenders. The Borrowers may, at any time prior to
the Expiration Date, request that (1) the current Lenders increase their
Revolving Credit Commitments (any current Lender which elects to increase its
Revolving Credit Commitment shall be referred to as an “Increasing Lender”) or
(2) one or more new lenders (each a “New Lender”) join this Agreement and
provide a Revolving Credit Commitment hereunder, subject to the following terms
and conditions:

(A) No Obligation to Increase. No current Lender shall be obligated to increase
its Revolving Credit Commitment and any increase in the Revolving Credit
Commitment by any current Lender shall be in the sole discretion of such current
Lender.

(B) Defaults. There shall exist no Events of Default or Potential Default on the
effective date of such increase after giving effect to such increase.

(C) Aggregate Revolving Credit Commitments. After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed $100,000,000.

(D) Minimum Revolving Credit Commitments. After giving effect to such increase,
the amount of the new Revolving Credit Commitments provided by each of the New
Lenders and each of the Increasing Lenders shall be at least $25,000,000 in the
aggregate; and

(E) Resolutions; Opinion. The Loan Parties shall deliver to the Administrative
Agent on or before the effective date of such increase the following documents
in a form reasonably acceptable to the Administrative Agent: (1) certifications
of their corporate secretaries with attached resolutions certifying that the
increase in the Revolving Credit Commitment has been approved by such Loan
Parties, and (2) an opinion of counsel addressed to the Administrative Agent and
the Lenders addressing the authorization and execution of the Loan Documents by,
and enforceability of the Loan Documents against, the Loan Parties.

(F) Notes. The Borrowers shall execute and deliver (1) to each Increasing Lender
a replacement revolving credit Note reflecting the new amount of such Increasing
Lender’s Revolving Credit Commitment after giving effect to the increase (and
the prior Note issued to such Increasing Lender shall be deemed to be
terminated) and (2) to each New Lender a revolving credit Note reflecting the
amount of such New Lender’s Revolving Credit Commitment.

(G) Approval of New Lenders. Any New Lender shall be subject to the approval of
the Administrative Agent or its successors and assigns.

 

- 35 -



--------------------------------------------------------------------------------

(H) Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrowers and
delivered to the Administrative Agent at least five (5) days before the
effective date of such increase.

(I) New Lenders—Joinder. Each New Lender shall execute a lender joinder in
substantially the form of Exhibit 2.11 pursuant to which such New Lender shall
join and become a party to this Agreement and the other Loan Documents with a
Revolving Credit Commitment in the amount set forth in such lender joinder.

(ii) Treatment of Outstanding Loans and Letters of Credit.

(A) Repayment of Outstanding Loans; Borrowing of New Loans. On the effective
date of such increase, the Borrowers shall repay all Loans then outstanding,
subject to the Borrowers’ indemnity obligations under Section 5.10 [Indemnity];
provided that they may borrow new Loans with a Borrowing Date on such date. Each
of the Lenders shall participate in any new Loans made on or after such date in
accordance with their respective Ratable Shares after giving effect to the
increase in Revolving Credit Commitments contemplated by this Section.

(B) Outstanding Letters of Credit; Repayment of Outstanding Loans; Borrowing of
New Loans. On the effective date of such increase, each Increasing Lender and
each New Lender (i) will be deemed to have purchased a participation in each
then outstanding Letter of Credit equal to its Ratable Share of such Letter of
Credit and the participation of each other Lender in such Letter of Credit shall
be adjusted accordingly and (ii) will acquire (and will pay to the
Administrative Agent, for the account of each Lender, in immediately available
funds, an amount equal to) its Ratable Share of all outstanding Participation
Advances.

3. [Intentionally Omitted]

4. INTEREST RATES

4.1 Interest Rate Options. The Borrowers shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or LIBOR Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the
Borrowers may select different Interest Rate Options and different Interest
Periods to apply simultaneously to the Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Loans comprising any Borrowing Tranche;
provided that there shall not be at any one time outstanding more than five
(5) Borrowing Tranches in the aggregate among all of the Loans and provided
further that if an Event of Default or Potential Default exists and is
continuing, the Borrowers may not request, convert to, or renew the LIBOR Rate
Option for any Loans and the Required Lenders may demand that all existing
Borrowing Tranches bearing interest under the LIBOR Rate Option shall be
converted immediately to the Base Rate Option, subject to the obligation of the
Borrowers to pay any indemnity under Section 5.10 [Indemnity] in connection with
such conversion. If at any time the designated rate applicable to any Loan

 

- 36 -



--------------------------------------------------------------------------------

made by any Lender exceeds such Lender’s highest lawful rate, the rate of
interest on such Lender’s Loan shall be limited to such Lender’s highest lawful
rate.

4.1.1 Revolving Credit Interest Rate Options; Swing Line Interest Rate. The
Borrowers shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:

(i) Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 360 days and actual days elapsed) equal to the Base Rate
plus the Applicable Margin, such interest rate to change automatically from time
to time effective as of the effective date of each change in the Base Rate; or

(ii) Revolving Credit LIBOR Rate Option: A rate per annum (computed on the basis
of a year of 360 days and actual days elapsed) equal to the LIBOR Rate plus the
Applicable Margin.

Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.

4.1.2 [Intentionally Omitted].

4.1.3 Rate Quotations. The Borrowers may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.

4.2 Interest Periods. At any time when the Borrowers shall select, convert to or
renew a LIBOR Rate Option, the Borrowers shall notify the Administrative Agent
thereof at least three (3) Business Days prior to the effective date of such
LIBOR Rate Option by delivering a Loan Request. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a LIBOR Rate Option:

4.2.1 Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
LIBOR Rate Option shall be in integral multiples of $500,000 and not less than
$1,000,000; and

4.2.2 Renewals. In the case of the renewal of a LIBOR Rate Option at the end of
an Interest Period, the first day of the new Interest Period shall be the last
day of the preceding Interest Period, without duplication in payment of interest
for such day.

4.3 Interest After Default. To the extent permitted by Law, upon the occurrence
of an Event of Default and until such time such Event of Default shall have been
cured or waived, and at the discretion of the Administrative Agent or upon
written demand by the Required Lenders to the Administrative Agent:

 

- 37 -



--------------------------------------------------------------------------------

4.3.1 Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.9.2
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by 2.0% per annum;

4.3.2 Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable under the Revolving Credit Base Rate Option plus an additional
2.0% per annum from the time such Obligation becomes due and payable and until
it is paid in full; and

4.3.3 Acknowledgment. Each Borrower acknowledges that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrowers upon demand by
Administrative Agent.

4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

4.4.1 Unascertainable. If on any date on which a LIBOR Rate would otherwise be
determined, the Administrative Agent shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate, the
Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

4.4.2 Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

4.4.3 Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so

 

- 38 -



--------------------------------------------------------------------------------

notify the Lenders and the Borrowers thereof, and in the case of an event
specified in Section 4.4.2 [Illegality; Increased Costs; Deposits Not Available]
above, such Lender shall promptly so notify the Administrative Agent and endorse
a certificate to such notice as to the specific circumstances of such notice,
and the Administrative Agent shall promptly send copies of such notice and
certificate to the other Lenders and the Borrowers. Upon such date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given), the obligation of (A) the Lenders, in the case of such notice given
by the Administrative Agent, or (B) such Lender, in the case of such notice
given by such Lender, to allow the Borrowers to select, convert to or renew a
LIBOR Rate Option shall be suspended until the Administrative Agent shall have
later notified the Borrowers, or such Lender shall have later notified the
Administrative Agent, of the Administrative Agent’s or such Lender’s, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist. If at any time the Administrative Agent makes a
determination under Section 4.4.1 [Unascertainable] and the Borrowers have
previously notified the Administrative Agent of its selection of, conversion to
or renewal of a LIBOR Rate Option and such Interest Rate Option has not yet gone
into effect, such notification shall be deemed to provide for selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans. If any Lender notifies the Administrative Agent of a
determination under Section 4.4.2 [Illegality; Increased Costs; Deposits Not
Available], the Borrowers shall, subject to the Borrowers’ indemnification
Obligations under Section 5.10 [Indemnity], as to any Loan of the Lender to
which a LIBOR Rate Option applies, on the date specified in such notice either
convert such Loan to the Base Rate Option otherwise available with respect to
such Loan or prepay such Loan in accordance with Section 5.6 [Voluntary
Prepayments]. Absent due notice from the Borrowers of conversion or prepayment,
such Loan shall automatically be converted to the Base Rate Option otherwise
available with respect to such Loan upon such specified date.

4.5 Selection of Interest Rate Options. If the Borrowers fail to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrowers shall be deemed to have converted such Borrowing Tranche
to the Revolving Credit Base Rate Option commencing upon the last day of the
existing Interest Period.

5. PAYMENTS

5.1 Payments. All payments and prepayments to be made in respect of principal,
interest, Facility Fees, Letter of Credit Fees, Administrative Agent’s Fee or
other fees or amounts due from the Borrowers hereunder are joint and several and
shall be payable prior to 1:00 p.m. on the date when due without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived
by each Borrower, and without set-off, counterclaim or other deduction of any
nature, and an action therefor shall immediately accrue. Such payments shall be
made to the Administrative Agent at the Principal Office for the account of PNC
with respect to the Swing Loans and for the ratable accounts of the Lenders with
respect to the Revolving Credit Loans in U.S. Dollars and in immediately
available funds, and the Administrative Agent shall promptly distribute such
amounts to the Lenders in immediately available funds; provided that in the
event payments are received by 1:00 p.m. by the Administrative Agent with
respect to the Loans and such payments are not distributed to the Lenders on the
same day received by the

 

- 39 -



--------------------------------------------------------------------------------

Administrative Agent, the Administrative Agent shall pay the Lenders the Federal
Funds Effective Rate with respect to the amount of such payments for each day
held by the Administrative Agent and not distributed to the Lenders. The
Administrative Agent’s and each Lender’s statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement and shall be deemed an “account stated.”

5.2 Pro Rata Treatment of Lenders. Each borrowing shall be allocated to each
Lender according to its Ratable Share, and each selection of, conversion to or
renewal of any Interest Rate Option and each payment or prepayment by the
Borrowers with respect to principal, interest, Facility Fees, Letter of Credit
Fees, or other fees (except for the Administrative Agent’s Fee and the Issuing
Lender’s fronting fee) or amounts due from the Borrowers hereunder to the
Lenders with respect to the Loans, shall (except as otherwise may be provided
with respect to a Defaulting Lender or a Delinquent Lender and except as
provided in Section 4.4.3 [Administrative Agent’s and Lender’s Rights] in the
case of an event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.],
5.6.2 [Replacement of a Lender] or 5.8 [Increased Costs]) be made in proportion
to the applicable Loans outstanding from each Lender and, if no such Loans are
then outstanding, in proportion to the Ratable Share of each Lender.
Notwithstanding any of the foregoing, each borrowing or payment or prepayment by
the Borrowers of principal, interest, fees or other amounts from the Borrowers
with respect to Swing Loans shall be made by or to PNC according to
Section 2.6.5 [Borrowings to Repay Swing Loans].

5.3 Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff, counterclaim or banker’s lien, by receipt of voluntary payment, by
realization upon security, or by any other non-pro rata source, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than its Ratable Share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrowers or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).

 

- 40 -



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

Notwithstanding anything to the contrary contained in this Agreement or any of
the other Loan Documents, any Lender that fails at any time to comply with the
provisions of this Section 5.3 with respect to purchasing participations from
the other Lenders whereby such Lender’s share of any payment received, whether
by setoff or otherwise, is in excess of its Ratable Share of such payments due
and payable to all of the Lenders, when and to the full extent required by the
provisions of this Agreement, shall be deemed delinquent (a “Delinquent Lender”)
and shall be deemed a Delinquent Lender until such time as each such delinquency
and all of its obligations hereunder are satisfied. A Delinquent Lender shall be
deemed to have assigned any and all payments due to it from the Borrowers,
whether on account of or relating to outstanding Loans, Letters of Credit,
interest, fees or otherwise, to the remaining nondelinquent Lenders for
application to, and reduction of, their respective Ratable Share of all
outstanding Loans and other unpaid Obligations of any of the Loan Parties. The
Delinquent Lender hereby authorizes the Administrative Agent to distribute such
payments to the nondelinquent Lenders in proportion to their respective Ratable
Share of all outstanding Loans and other unpaid Obligations of any of the Loan
Parties. A Delinquent Lender shall be deemed to have satisfied in full a
delinquency when and if, as a result of application of the assigned payments to
all outstanding Loans and other unpaid Obligations of any of the Loan Parties to
the nondelinquent Lenders, the Lenders’ respective Ratable Share of all
outstanding Loans and unpaid Obligations have returned to those in effect
immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.

5.4 Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrowers prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders or the Issuing
Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

5.5 Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the LIBOR Rate Option applies shall be due and payable on the
last day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 5.8 [Mandatory
Prepayments] shall be due on the date such mandatory prepayment is due. Interest
on the principal amount of each Loan or other monetary Obligation shall be due
and payable on

 

- 41 -



--------------------------------------------------------------------------------

demand after such principal amount or other monetary Obligation becomes due and
payable (whether on the stated Expiration Date, upon acceleration or otherwise).

5.6 Voluntary Prepayments.

5.6.1 Right to Prepay. The Borrowers shall have the right at their option from
time to time to prepay the Loans in whole or part without premium or penalty of
any kind (except as provided in Section 5.6.2 [Replacement of a Lender] below,
in Section 5.8 [Increased Costs] and Section 5.10 [Indemnity]). Whenever the
Borrowers desire to prepay any part of the Loans, it shall provide a prepayment
notice to the Administrative Agent by 1:00 p.m. at least one (1) Business Day
prior to the date of prepayment of the Revolving Credit Loans or no later than
1:00 p.m. on the date of prepayment of Swing Loans, setting forth the following
information:

(w) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(x) a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the LIBOR Rate Option
applies;

(y) a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans; and

(z) the total principal amount of such prepayment, which shall not be less than
the lesser of (i) the Revolving Facility Usage or (ii) $100,000 for any Swing
Loan or $1,000,000 for any Revolving Credit Loan.

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made. Except as provided
in Section 4.4.3 [Administrative Agent’s and Lender’s Rights], if the Borrowers
prepay a Loan but fail to specify the applicable Borrowing Tranche which the
Borrowers are prepaying, the prepayment shall be applied (i) first to Revolving
Credit Loans and then to Swing Loans; and (ii) after giving effect to the
allocations in clause (i) above and in the preceding sentence, first to Loans to
which the Base Rate Option applies, then to Loans to which the LIBOR Rate Option
applies. Any prepayment hereunder shall be subject to the Borrowers’ Obligation
to indemnify the Lenders under Section 5.10 [Indemnity].

5.6.2 Replacement of a Lender. In the event any Lender (i) gives notice under
Section 4.4 [LIBOR Rate Unascertainable, Etc.], (ii) requests compensation under
Section 5.8 [Increased Costs], or requires the Borrowers to pay any additional
amount to any Lender or any Official Body for the account of any Lender pursuant
to Section 5.9 [Taxes], (iii) is a Defaulting Lender, (iv) becomes subject to
the control of an Official Body (other than normal and customary supervision),
or (v) is a Non-Consenting Lender referred to in Section 11.1 [Modifications,
Amendments or Waivers], then in any such event the Borrowers may, at their sole
expense, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.8
[Successors and Assigns]), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an

 

- 42 -



--------------------------------------------------------------------------------

assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 11.8 [Successors and Assigns];

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.8.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.9 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

5.7 Mandatory Prepayments.

5.7.1 Revolving Facility Usage Exceeds the Revolving Credit Commitments. If at
any time and for any reason the Revolving Facility Usage is greater than the
Revolving Credit Commitments, the Borrowers shall promptly upon notice thereof
from Administrative Agent make a mandatory prepayment of the Obligations in an
amount equal to such excess. In addition, if Revolving Credit Availability is at
any time less than the amount of contingent Letter of Credit Obligations
outstanding at any time, the Borrowers shall either reduce the aggregate
Revolving Credit Loans outstanding or deposit cash collateral with the
Administrative Agent in either case in an amount equal to the amount by which
such Letter of Credit Obligations exceed such Revolving Credit Availability.

5.7.2 Application Among Interest Rate Options. All prepayments required pursuant
to this Section 5.7 shall first be applied among the Interest Rate Options to
the principal amount of the Loans subject to the Base Rate Option, then to Loans
subject to a LIBOR Rate Option. In accordance with Section 5.10 [Indemnity], the
Borrowers shall jointly and severally indemnify the Lenders for any loss or
expense, including loss of margin, incurred with respect to any such prepayments
applied against Loans subject to a LIBOR Rate Option on any day other than the
last day of the applicable Interest Period.

5.8 Increased Costs.

5.8.1 Increased Costs Generally. If any Change in Law shall:

 

- 43 -



--------------------------------------------------------------------------------

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;

(ii) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan under the LIBOR Rate Option made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 5.9 [Taxes] and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Lender); or

(iii) impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or any Loan under
the LIBOR Rate Option made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan under the LIBOR Rate Option (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the Issuing
Lender, the Borrowers will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.

5.8.2 Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Lender, to a level below that which such Lender
or the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrowers will pay to such Lender or the Issuing Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company for any such reduction suffered.

5.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans. A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in Sections 5.8.1
[Increased Costs Generally] or 5.8.2 [Capital Requirements] and delivered to the
Borrowers shall be conclusive absent manifest error.

 

- 44 -



--------------------------------------------------------------------------------

The Borrowers shall pay such Lender or the Issuing Lender, as the case may be,
the amount shown as due on any such certificate within thirty (30) days after
receipt thereof.

5.8.4 Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than three (3) months after
(i) the date that such Lender or the Issuing Lender, as the case may be, becomes
aware of the Change in Law giving rise to such increased costs or reductions and
(ii) the actual occurrence of such increased cost or reduction.

5.9 Taxes.

5.9.1 Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrowers shall be required by
applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrowers shall make
such deductions and (iii) the Borrowers shall timely pay the full amount
deducted to the relevant Official Body in accordance with applicable Law.

5.9.2 Payment of Other Taxes by the Borrowers. Without limiting the provisions
of Section 5.9.1 [Payments Free of Taxes] above, the Borrowers shall timely pay
any Other Taxes to the relevant Official Body in accordance with applicable Law.

5.9.3 Indemnification by the Borrowers. The Borrowers shall, jointly and
severally, indemnify the Administrative Agent, each Lender and the Issuing
Lender, within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the Issuing Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or the Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Lender, shall be conclusive absent manifest error.

5.9.4 Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to an Official Body, the
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

- 45 -



--------------------------------------------------------------------------------

5.9.5 Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the Law of the jurisdiction in which
the Borrowers are resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrowers (with a copy to the Administrative
Agent), at the time or times prescribed by applicable Law or reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding.
Notwithstanding the submission of such documentation claiming a reduced rate of
or exemption from U.S. withholding tax, the Administrative Agent shall be
entitled to withhold United States federal income taxes at the full 30%
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the United States Income Tax Regulations. Further, the Administrative Agent
is indemnified under § 1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any Lender or assignee or participant of a
Lender for the amount of any tax it deducts and withholds in accordance with
regulations under § 1441 of the Internal Revenue Code. In addition, any Lender,
if requested by the Borrowers or the Administrative Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the
Borrowers are residents for tax purposes in the United States of America, any
Foreign Lender shall deliver to the Borrowers and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrowers or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

(i) two (2) duly completed valid originals of IRS Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) two (2) duly completed valid originals of IRS Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) two duly completed valid originals of IRS Form W-8BEN,

(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made, or

 

- 46 -



--------------------------------------------------------------------------------

(v) to the extent that any Lender is not a Foreign Lender, such Lender shall
submit to the Administrative Agent two (2) originals of an IRS Form W-9 or any
other form prescribed by applicable Law demonstrating that such Lender is not a
Foreign Lender.

5.10 Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs]or Section 5.9 [Taxes], the Borrowers shall jointly
and severally indemnify each Lender against all liabilities, losses or expenses
(including loss of margin, any loss or expense incurred in liquidating or
employing deposits from third parties and any loss or expense incurred in
connection with funds acquired by a Lender to fund or maintain Loans subject to
a LIBOR Rate Option) which such Lender sustains or incurs as a consequence of
any,

(i) payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

(ii) attempt by the Borrowers to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest
Periods] or notice relating to prepayments under Section 5.6 [Voluntary
Prepayments], or

(iii) default by the Borrowers in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document beyond any
applicable cure periods, including any failure of the Borrowers to pay when due
(by acceleration or otherwise) any principal, interest, Facility Fee or any
other amount due hereunder.

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.

5.11 Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrowers may borrow,
repay and reborrow Swing Loans and PNC may make Swing Loans as provided in
Section 2.1.2 [Swing Loan Commitments] hereof during the period between
Settlement Dates. The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and may at its option effect settlement on any other Business Day. These
settlement procedures are established solely as a matter of administrative
convenience, and nothing contained in this

 

- 47 -



--------------------------------------------------------------------------------

Section 5.11 shall relieve the Lenders of their obligations to fund Revolving
Credit Loans on dates other than a Settlement Date pursuant to Section 2.1.2
[Swing Loan Commitment]. The Administrative Agent may at any time at its option
for any reason whatsoever require each Lender to pay immediately to the
Administrative Agent such Lender’s Ratable Share of the outstanding Revolving
Credit Loans and each Lender may at any time require the Administrative Agent to
pay immediately to such Lender its Ratable Share of all payments made by the
Borrowers to the Administrative Agent with respect to the Revolving Credit
Loans.

6. REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:

6.1.1 Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default. Each Loan Party and each Subsidiary of
each Loan Party (i) is a corporation, partnership or limited liability company
duly organized and validly existing under the laws of its jurisdiction of
organization, (ii) has the lawful power to own or lease its properties and to
engage in the business it presently conducts or proposes to conduct, (iii) is
duly licensed or qualified and is validly existing or in good standing (as
applicable) in each jurisdiction listed on Schedule 6.1.1 and in all other
jurisdictions where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary, except where the failure to do so would not constitute a Material
Adverse Change, (iv) has full power to enter into, execute, deliver and carry
out this Agreement and the other Loan Documents to which it is a party, to incur
the Indebtedness contemplated by the Loan Documents and to perform its
Obligations under the Loan Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part,
(v) is in compliance in all material respects with all applicable Laws (other
than Environmental Laws which are specifically addressed in Section 6.1.14
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be doing business except where
the failure to do so would not constitute a Material Adverse Change, and
(vi) has good and marketable title to or valid leasehold interest in all
properties, assets and other rights which it purports to own or lease or which
are reflected as owned or leased on its books and records, free and clear of all
Liens and encumbrances except Permitted Liens. No Event of Default or Potential
Default exists or is continuing.

6.1.2 Subsidiaries and Owners; Investment Companies. Schedule 6.1.2 states
(i) the name of each of the Borrowers’ Subsidiaries, its jurisdiction of
organization and the amount, percentage and type of equity interests in such
Subsidiary (the “Subsidiary Equity Interests”), (ii) the name of each holder of
an equity interest in the Borrowers (except for Parent), and the amount,
percentage and type of such equity interest, and (iii) any options, warrants or
other rights outstanding to purchase any such equity interests referred to in
clause (i) or (ii). The Borrowers and each Subsidiary of the Borrowers have good
and marketable title to all of the Subsidiary Equity Interests it purports to
own, free and clear in each case of any Lien and all such Subsidiary Equity
Interests have been validly issued, fully paid and nonassessable. None of the
Loan Parties or Subsidiaries of any Loan Party is an “investment company”
registered or required to be registered under the Investment Company Act of 1940
or under the

 

- 48 -



--------------------------------------------------------------------------------

“control” of an “investment company” as such terms are defined in the Investment
Company Act of 1940 and shall not become such an “investment company” or under
such “control.”

6.1.3 Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party, and (ii) constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto, enforceable
against such Loan Party in accordance with its terms.

6.1.4 No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Loan Party or
(ii) any material Law, agreement, instrument, order, writ, judgment, injunction
or decree to which any Loan Party or any of its Subsidiaries (other than
Excluded Subsidiaries) is a party or by which it or any of its Subsidiaries is
bound or to which it is subject, or result in the creation or enforcement of any
Lien, charge or encumbrance whatsoever upon any property (now or hereafter
acquired) of any Loan Party or any of its Subsidiaries (other than Liens granted
under the Loan Documents and Liens on the assets of Excluded Subsidiaries).
There is no default under such material agreement (referred to above) and none
of the Loan Parties or their Subsidiaries (other than Excluded Subsidiaries) is
bound by any contractual obligation, or subject to any restriction in any
organization document, or any requirement of Law which could result in a
Material Adverse Change. No material consent, approval, exemption, order or
authorization of, or a registration or filing (other than any Securities and
Exchange Commission filing which will be filed on or after the Closing Date)
with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents which have not been obtained on or before
the Closing Date.

6.1.5 Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, threatened against such Loan
Party or any Subsidiary of such Loan Party at law or in equity before any
Official Body which individually or in the aggregate may reasonably be expected
to result in any Material Adverse Change. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of any order, writ, injunction or
any decree of any Official Body which may reasonably be expected to result in
any Material Adverse Change.

6.1.6 Financial Statements.

(i) Historical Statements. The Borrowers have delivered to the Administrative
Agent copies of its audited consolidated year-end financial statements for and
as of the end of the three (3) fiscal years ended February 28, 2009. In
addition, the Borrowers have delivered to the Administrative Agent copies of its
unaudited consolidated interim financial statements for the fiscal year to date
and as of the end of the fiscal quarter ended November 28, 2009 (all such annual
and interim statements being collectively referred to as the “Statements”). The
Statements were compiled from the books and records maintained by the Borrowers’

 

- 49 -



--------------------------------------------------------------------------------

management, are correct and complete and fairly represent in all material
respects the consolidated financial condition of the Borrowers and their
Subsidiaries as of the respective dates thereof and the results of operations
for the fiscal periods then ended and have been prepared in accordance with GAAP
consistently applied, subject (in the case of the interim statements) to normal
year-end audit adjustments and lack of footnotes.

(ii) Accuracy of Financial Statements. Neither the Borrowers nor any Subsidiary
of the Borrowers have any liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the Statements that are required
by GAAP to be disclosed in such Statements and are not so disclosed, or in the
notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of the Borrower or any Subsidiary of the
Borrower which may reasonably be expected to cause a Material Adverse Change.
Since February 28, 2009, no Material Adverse Change has occurred.

6.1.7 Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System. None of the Loan
Parties or any Subsidiary of any Loan Party holds or intends to hold margin
stock in such amounts that more than 25% of the reasonable value of the assets
of any Loan Party or Subsidiary of any Loan Party are or will be represented by
margin stock.

6.1.8 Full Disclosure. Neither this Agreement nor any other Loan Document, nor
any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith, contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein, in light
of the circumstances under which they were made, not misleading. There is no
fact known to any Loan Party which materially and adversely affects the
business, property, assets, financial condition, results of operations or
prospects of any Loan Party or Subsidiary of any Loan Party which has not been
set forth in this Agreement or in the certificates, statements, agreements or
other documents furnished in writing to the Administrative Agent and the Lenders
prior to or at the date hereof in connection with the transactions contemplated
hereby.

6.1.9 Taxes. All federal, state, local and other tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or to assessments received,
except to the extent that such taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.

 

- 50 -



--------------------------------------------------------------------------------

6.1.10 Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and each
Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
such Loan Party or Subsidiary, without known possible, alleged or actual
conflict with the rights of others.

6.1.11 Liens in the Collateral. After the occurrence of and during the
continuation of a Collateralization Event, the Liens in the Inventory of the
Loan Parties granted to the Administrative Agent for the benefit of the Lenders
pursuant to the any security agreement, assignment, or other collateral
document, in form and substance reasonably satisfactory to the Administrative
Agent, which the Loan Parties shall enter into pursuant to Section 8.1.11
[Granting of Liens in Collateral] (collectively, the “Collateral Documents”),
will constitute, and will continue to constitute until the earlier of Payment in
Full or the termination of the Collateralization Event, Prior Security
Interests. All filing fees and other expenses in connection with the perfection
of such Liens will be paid by the Borrowers.

6.1.12 Insurance. The properties of each Loan Party and each of its Subsidiaries
(other than Excluded Subsidiaries) are insured pursuant to policies and other
bonds which are valid and in full force and effect and which provide adequate
coverage from reputable and financially sound insurers in amounts sufficient to
insure the assets and risks of each such Loan Party and Subsidiary (other than
Excluded Subsidiaries) in accordance with prudent business practice in the
industry of such Loan Parties and Subsidiaries (other than Excluded
Subsidiaries).

6.1.13 ERISA Compliance. (i) Each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other federal or state
Laws. Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of Borrowers, nothing has occurred which would prevent, or
cause the loss of, such qualification. Each Borrower and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.

(ii) No ERISA Event has occurred or is reasonably expected to occur; (a) no
Pension Plan has any unfunded pension liability (i.e. excess of benefit
liabilities over the current value of that Pension Plan’s assets, determined in
accordance with the assumptions used for funding the Pension Plan for the
applicable plan year); (b) neither Borrowers nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (c) neither Borrowers nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (d) neither Borrowers nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

 

- 51 -



--------------------------------------------------------------------------------

6.1.14 Environmental Matters. Each Loan Party is and, to the knowledge of each
respective Loan Party and each of its Subsidiaries (other than Excluded
Subsidiaries) is and has been in compliance in all material respects with
applicable Environmental Laws except as disclosed on Schedule 6.1.14; provided
that such matters so disclosed could not in the aggregate result in a Material
Adverse Change.

6.1.15 Employment Matters. Each of the Loan Parties is in compliance with all
employment agreements, employment contracts, collective bargaining agreements
and other agreements among any Loan Party and its employees (collectively,
“Labor Contracts”) and all applicable federal, state and local labor and
employment Laws including those related to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and retraining notices,
immigration controls and worker and unemployment compensation, where the failure
to comply would constitute a Material Adverse Change. There are no outstanding
grievances, arbitration awards or appeals therefrom arising out of the Labor
Contracts or current or threatened strikes, picketing, handbilling or other work
stoppages or slowdowns at facilities of any of the Loan Parties which in any
case would constitute a Material Adverse Change.

6.1.16 Use of Proceeds. The proceeds of all Loans will be utilized in accordance
with Section 2.8 [Use of Proceeds] of this Agreement.

6.1.17 Material Adverse Change. At no time during the period from February 28,
2009 through the date of this Agreement has there been a change in the financial
or other condition, business or affairs of the Loan Parties taken as a whole, or
their properties and assets considered as an entirety, except for changes none
of which, individually or in the aggregate, has had or could reasonably be
expected to constitute a Material Adverse Change.

6.1.18 Senior Debt Status. During a Collateralization Event the Obligations
shall be senior to all Indebtedness, other than Indebtedness secured by
Permitted Liens. At all other times the Obligations shall be pari passu to all
Indebtedness, other than Indebtedness secured by Permitted Liens.

6.1.19 Assets and Properties. Each Loan Party has good and marketable title to
all of its material assets and properties (tangible and intangible, real or
personal) owned by it or a valid leasehold interest in all of its material
leased assets (except insofar as marketability may be limited by any laws or
regulations of any Official Body affecting such assets), and all such assets and
property are free and clear of all Liens, except Permitted Liens and except for
such assets as have been disposed of in a transaction not prohibited hereby.

6.1.20 Compliance with Laws. The Loan Parties are each in compliance with all
Laws applicable to them and their respective businesses, in each case except to
the extent where the failure to so comply could not reasonably be expected to
have a Material Adverse Change.

6.1.21 Solvency. Each Borrower is Solvent. After giving effect to the
transactions contemplated by the Loan Documents, including all Indebtedness
incurred thereby

 

- 52 -



--------------------------------------------------------------------------------

and the payment of all fees related thereto, each Borrower will be Solvent,
determined as of the Closing Date.

6.1.22 Anti-Terrorism Laws. None of the Loan Parties are (i) a Person with whom
any Lender is restricted from doing business under Executive Order No. 13224 or
any other Anti-Terrorism Law, (ii) engaged in any business involved in making or
receiving any contribution of funds, goods or services to or for the benefit of
such a Person or in any transaction that evades or avoids, or has the purpose of
evading or avoiding, the prohibitions set forth in any Anti-Terrorism Law, or
(iii) otherwise in violation of any Anti-Terrorism Law.

6.2 Updates to Schedules. Should any of the information or disclosures provided
on any of the Schedules attached hereto become outdated or incorrect in any
material respect, the Borrowers shall promptly provide the Administrative Agent
in writing with such revisions or updates to such Schedule as may be necessary
or appropriate to update or correct same; provided, however, that no Schedule
shall be deemed to have been amended, modified or superseded by any such
correction or update, nor shall any breach of warranty or representation
resulting from the inaccuracy or incompleteness of any such Schedule be deemed
to have been cured thereby, unless and until the Required Lenders, in their sole
and absolute discretion, shall have accepted in writing such revisions or
updates to such Schedule (other than changes to Schedules 6.1.1 or 6.1.2 which
result solely from actions of the Loan Parties permitted hereunder, which
revised schedules shall be deemed to be accepted by all Lenders).

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

7.1 First Loans and Letters of Credit.

7.1.1 Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:

(i) A certificate of each of the Loan Parties signed by an Authorized Officer,
dated the Closing Date stating that the Loan Parties are in compliance with each
of their representations, warranties, covenants and conditions hereunder and no
Event of Default or Potential Default exists and no Material Adverse Change has
occurred since the date of the last audited financial statements of the
Borrowers delivered to the Administrative Agent;

(ii) A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (c) copies
of its organizational documents as in effect on the Closing Date certified by
the appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of each Loan Party in each state where
organized or qualified to do business;

 

- 53 -



--------------------------------------------------------------------------------

(iii) This Agreement and each of the other Loan Documents signed by an
Authorized Officer;

(iv) A written opinion of counsel for the Loan Parties, dated the Closing Date
and as to the matters set forth in Schedule 7.1.1;

(v) Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect, with additional insured special
endorsements attached thereto in form and substance satisfactory to the
Administrative Agent and its counsel naming the Administrative Agent as
additional insured;

(vi) A duly completed closing date compliance certificate, in form and substance
satisfactory to the Administrative Agent, dated as of the last day of the fiscal
quarter of Borrowers most recently ended prior to the Closing Date, signed by an
Authorized Officer of Borrowers;

(vii) All material consents required to effectuate the transactions contemplated
hereby;

(viii) Evidence that the Existing Credit Agreement has been terminated or will
be terminated concurrently with the execution of the Credit Agreement, and all
outstanding obligations and commitments thereunder have been paid and all Liens
securing such obligations have been released;

(ix) A Lien search in acceptable scope and with acceptable results; and

(x) Such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request.

7.1.2 Payment of Fees. The Borrowers shall have paid all fees payable on or
before the Closing Date.

7.2 Each Loan or Letter of Credit. At the time of making any Loans or issuing,
extending or increasing any Letters of Credit and after giving effect to the
proposed extensions of credit: the representations, warranties and covenants of
the Loan Parties shall then be true and no Event of Default or Potential Default
shall have occurred and be continuing; the making of the Loans or issuance,
extension or increase of such Letter of Credit shall not contravene any Law
applicable to any Loan Party or Subsidiary of any Loan Party or any of the
Lenders; and the Borrowers shall have delivered to the Administrative Agent a
duly executed and completed Loan Request or to the Issuing Lender an application
for a Letter of Credit, as the case may be.

8. COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

 

- 54 -



--------------------------------------------------------------------------------

8.1 Affirmative Covenants.

8.1.1 Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries (other than Excluded Subsidiaries) to, maintain its
legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly permitted
in Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions].

8.1.2 Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall, and
shall cause each of its Subsidiaries (other than Excluded Subsidiaries) to, duly
pay and discharge all liabilities to which it is subject or which are asserted
against it, promptly as and when the same shall become due and payable,
including all taxes, assessments and governmental charges upon it or any of its
properties, assets, income or profits, prior to the date on which penalties
attach thereto, except to the extent that such liabilities, including taxes,
assessments or charges, are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made.

8.1.3 Maintenance of Insurance. Each Loan Party shall, and shall cause each of
its Subsidiaries (other than Excluded Subsidiaries) to, insure its properties
and assets against loss or damage by fire and such other insurable hazards as
such assets are commonly insured (including fire, extended coverage, property
damage, workers’ compensation, public liability and business interruption
insurance) and against other risks (including errors and omissions) in such
amounts as similar properties and assets are insured by prudent companies in
similar circumstances carrying on similar businesses, and with reputable and
financially sound insurers, including self-insurance to the extent customary,
all as reasonably determined by the Administrative Agent. The Loan Parties shall
comply with the covenants and provide the endorsement set forth on Schedule
8.1.3 relating to property and related insurance policies.

8.1.4 Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries (other than Excluded Subsidiaries) to, maintain
in good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof; provided, however, that nothing in
this Section shall prevent a Loan Party from discontinuing the operation or
maintenance of any of such property if such discontinuance is, in the judgment
of such Loan Party, desirable in the conduct of its business or the business of
any Subsidiary.

8.1.5 Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of each Lender to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times and as often as the Lenders may reasonably request, provided that each
Lender shall provide the Borrowers with reasonable notice prior to any visit or
inspection; and

 

- 55 -



--------------------------------------------------------------------------------

provided further, that each Lender shall be limited to two inspections in any
twelve (12) month period prior to the occurrence of an Event of Default.

8.1.6 Keeping of Records and Books of Account. The Borrowers shall, and shall
cause each Subsidiary of the Borrowers to, maintain and keep proper books of
record and account which enable the Borrowers and their Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over any Borrower or
any Subsidiary of any Borrower, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.

8.1.7 Compliance with Laws; Use of Proceeds. Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply with all applicable Laws, including
all Environmental Laws, in all respects; provided that it shall not be deemed to
be a violation of this Section 8.1.7 if any failure to comply with any Law would
not result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate would constitute a Material Adverse
Change. The Loan Parties will use the Letters of Credit and the proceeds of the
Loans only in accordance with Section 2.8 [Use of Proceeds] and as permitted by
applicable Law.

8.1.8 Further Assurances. Upon the occurrence of and during the continuation of
a Collateralization Event, each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Administrative Agent’s Lien on and
Prior Security Interest in the Collateral of the Loan Parties whether now owned
or hereafter acquired as a continuing first priority perfected Lien, subject
only to Permitted Liens, and shall do such other acts and things as the
Administrative Agent in its reasonable discretion may deem necessary or
advisable from time to time in order to preserve, perfect and protect the Liens
granted under the Loan Documents and to exercise and enforce its rights and
remedies thereunder with respect to the Collateral.

8.1.9 Anti-Terrorism Laws. None of the Loan Parties is or shall be (i) a Person
with whom any Lender is restricted from doing business under Executive Order
No. 13224 or any other Anti-Terrorism Law, (ii) engaged in any business involved
in making or receiving any contribution of funds, goods or services to or for
the benefit of such a Person or in any transaction that evades or avoids, or has
the purpose of evading or avoiding, the prohibitions set forth in any
Anti-Terrorism Law, or (iii) otherwise in violation of any Anti-Terrorism Law.
The Loan Parties shall provide to the Lenders any certifications or information
that a Lender requests to confirm compliance by the Loan Parties with
Anti-Terrorism Laws.

8.1.10 ERISA Compliance. Each Loan Party shall, and shall cause each of its
Subsidiaries to, establish, maintain and operate all Plans to comply in all
material respects with the provisions of ERISA, and the governing documents for
the respective Plans, except where such failure to establish, maintain or
operate such Plans could not reasonably be expected to result in a Material
Adverse Change.

8.1.11 Granting of Liens in Collateral. Effective upon the occurrence of and
during the continuation of a Collateralization Event, in order to secure prompt
payment and

 

- 56 -



--------------------------------------------------------------------------------

performance of the Obligations, each Loan Party shall be deemed to have granted
to Administrative Agent on behalf of the Lenders a valid springing Prior
Security Interest security in the Collateral owned by it, whether then owned or
existing or thereafter acquired or arising and regardless of where located,
subject only to Permitted Liens, which Prior Security Interest shall secure the
Obligations of the Loan Parties hereunder. Upon the occurrence of and during the
continuation of a Collateralization Event, each Loan Party shall obtain such
third-party consents and lien waivers as the Administrative Agent may reasonably
require. This security interest in the Collateral shall attach to all
Collateral, without further action on the part of the Administrative Agent, any
Borrower or any Guarantor, only upon the occurrence of a Collateralization
Event. Upon the occurrence of and during the continuation of a Collateralization
Event, each Loan Party hereby authorizes the Administrative Agent to file any
and all UCC-1 financing statements that it deems necessary or appropriate to
secure its Lien in the Collateral.

8.2 Negative Covenants.

8.2.1 Indebtedness. Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries (other than Excluded Subsidiaries) to, at any time create,
incur, assume or suffer to exist any Indebtedness, except:

(i) Indebtedness under the Loan Documents;

(ii) Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions or renewals thereof); provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 8.2.1;

(iii) Capitalized and operating leases;

(iv) Indebtedness secured by secured by a Lien permitted under 8.2.2 [Liens];

(v) Indebtedness to the extent permitted by Section 8.2.4 [Loans and
Investments];

(vi) Indebtedness of any Subsidiary of a Loan Party that is not a Loan Party to
any other Subsidiary of a Loan Party that is not a Loan Party;

(vii) Any Permitted Refinancing Indebtedness;

(viii) Indebtedness of a Loan Party to another Loan Party which is subordinated
under this Agreement;

(ix) Indebtedness in respect of Hedging Obligations permitted under
Section 8.2.14 [Hedging Obligations];

(x) Indebtedness of Parent and its Subsidiaries (other than Excluded
Subsidiaries) not exceeding in the aggregate ten percent (10%) of the Parent’s
Consolidated Total Assets (other than Excluded Subsidiaries) outstanding at any
time; and

 

- 57 -



--------------------------------------------------------------------------------

(xi) Any (i) Lender Provided Interest Rate Hedge, (ii) other Interest Rate Hedge
approved by the Administrative Agent or (iii) Indebtedness under any Other
Lender Provided Financial Services Product.

8.2.2 Liens. Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries (other than Excluded Subsidiaries) to, at any time create, incur,
assume or suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except Permitted Liens.

8.2.3 Guaranties. Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries (other than Excluded Subsidiaries) to, at any time, directly
or indirectly, become or be liable in respect of any Guaranty, or assume,
guarantee, become surety for, endorse or otherwise agree, become or remain
directly or contingently liable upon or with respect to any obligation or
liability of any other Person, except for Guaranties of Indebtedness of the Loan
Parties permitted hereunder.

8.2.4 Loans and Investments. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries (other than Excluded Subsidiaries) to, at any
time make or suffer to remain outstanding any loan or advance to, or purchase,
acquire or own any stock, bonds, notes or securities of, or any partnership
interest (whether general or limited) or limited liability company interest in,
or any other investment or interest in, or make any capital contribution to, any
other Person, or agree, become or remain liable to do any of the foregoing,
except:

(i) trade credit extended on usual and customary terms in the ordinary course of
business;

(ii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(iii) Permitted Investments;

(iv) Restricted Investments in Excluded Subsidiaries; provided that the
Restricted Investments shall not at any time (a) exceed, in the aggregate, ten
percent (10%) of the Parent’s Consolidated Total Assets, (b) be made unless,
immediately after such Restricted Investment is made, the Loan Parties are in
pro-forma compliance with the financial covenants in Sections 8.2.18 [Maximum
Leverage Ratio] and 8.2.19 [Minimum Consolidated Tangible Net Worth]; (iii) be
made when a Potential Default or Event of Default is then in existence and
(iv) be made in amount involving more than $25,000,000 unless a certificate from
one of the Authorized Officers of Parent has been provided to the Administrative
Agent, demonstrating to the satisfaction of the Administrative Agent compliance
with the requirements of this subparagraph; and

(v) loans, advances and investments in other Loan Parties.

8.2.5 Dividends and Related Distributions. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries (other than Excluded Subsidiaries)
to, make or pay, or agree to become or remain liable to make or pay, any
dividend or other distribution of any nature (whether in cash, property,
securities or otherwise) on account of or in respect of its shares of

 

- 58 -



--------------------------------------------------------------------------------

capital stock, partnership interests or limited liability company interests on
account of the purchase, redemption, retirement or acquisition of its shares of
capital stock (or warrants, options or rights therefor), partnership interests
or limited liability company interests, except (i) dividends or other
distributions payable to another Loan Party, (ii) dividends payable solely in
such Borrower’s Capital Stock (other than disqualified stock) or in options,
warrants or other rights to purchase such Capital Stock and (iii) dividends or
other distributions payable to shareholders of the Parent so long as the Loan
Parties are, prior to and after giving effect to any such proposed dividend or
distribution, (a) in pro-forma compliance with the financial covenants in
Sections 8.2.18 [Maximum Leverage Ratio] and 8.2.19 [Minimum Consolidated
Tangible Net Worth], and (b) at the time of any such dividend or distribution,
no Event of Default or Potential Default shall exist or shall result after
giving effect thereto.

8.2.6 Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries (other than
Excluded Subsidiaries) to, dissolve, liquidate or wind-up its affairs, or become
a party to any merger or consolidation, or acquire by purchase, lease or
otherwise all or substantially all of the assets or capital stock of any other
Person; except

(i) transactions permitted under Section 8.2.7 [Disposition of Assets or
Subsidiaries];

(ii) that a Borrower may merge or consolidate with or into another Borrower or
another Loan Party may merge or consolidate with or into another Loan Party;

(iii) any Subsidiary of a Loan Party may merge with and into a Borrower and any
Subsidiary of a Loan Party that is not a Borrower may merge with and into a Loan
Party;

(iv) any Subsidiary of a Borrower that is not a Loan Party may be liquidated,
wound-up or dissolved; provided that Paiva, LLC, The Finish Line MA, Inc. and
Spike’s Holding, LLC may be liquidated, wound-up or dissolved at any time so
long as any and all assets of such entities are transferred to another Loan
Party prior to, or as a result of, the dissolution;

(v) that any merger or consolidation effected to cause the reincorporation of a
Subsidiary of a Loan Party in the State of Indiana shall be permitted; and

(vi) any Loan Party may acquire, whether by purchase or by merger, (A) all of
the ownership interests of another Person or (B) substantially all of the assets
of another Person or of a business or division of another Person (each an
“Permitted Acquisition”), provided that each of the following requirements is
met:

(A) no Event of Default or Potential Default shall have occurred and be
continuing or would result from such Permitted Acquisition or the incurrence of
any Indebtedness in connection therewith;

(B) the businesses being acquired shall be substantially similar to the
businesses or activities engaged in by the Borrowers on the Closing Date or any
businesses or activities which are substantially similar, related or incidental
thereto;

 

- 59 -



--------------------------------------------------------------------------------

(C) prior to and after giving effect to such Permitted Acquisition and the
incurrence or assumption of any Indebtedness permitted by Section 8.2.1
[Indebtedness] in connection therewith, on a pro forma basis using historical
financial statements obtained from the seller (with EBITDAR adjusted solely to
reflect transaction expenses arising from or in connection with the applicable
Permitted Acquisition), broken down by fiscal quarter in the Parent’s reasonable
judgment, as if the Permitted Acquisition and such incurrence or assumption of
Indebtedness had occurred on the first day of the twelve-month period ending on
the last day of the Parent’s most recently completed fiscal quarter, the Parent
would have been in compliance with the financial covenants in Sections 8.2.18
[Maximum Leverage Ratio] and 8.2.19 [Minimum Consolidated Tangible Net Worth],
and would not otherwise be in default; and

(D) prior to each such Permitted Acquisition with a purchase price (excluding
assumed liabilities but not indebtedness for borrowed money) in excess of
$50,000,000, the Borrowers shall deliver to the Administrative Agent and the
Lenders a certificate from one of the Authorized Officers of Parent,
demonstrating to the satisfaction of the Administrative Agent compliance with
the requirements of subparagraph (C) above.

8.2.7 Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries (other than Excluded
Subsidiaries) to, sell, convey, assign, lease, abandon or otherwise transfer or
dispose of, voluntarily or involuntarily, any of its properties or assets,
tangible or intangible (including sale, assignment, discount or other
disposition of accounts, contract rights, chattel paper, equipment or general
intangibles with or without recourse or of capital stock, shares of beneficial
interest, partnership interests or limited liability company interests of a
Subsidiary of such Loan Party), except:

(i) transactions involving the sale of inventory and discounts of accounts
receivable in each case in the ordinary course of business;

(ii) any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party’s or
such Subsidiary’s business;

(iii) any sale, transfer or lease of assets by any wholly owned Subsidiary of
such Loan Party to another Loan Party, or by any Loan Party to another Loan
Party;

(iv) leases, sales or other dispositions of its property (exclusive of Sale and
Leaseback Transactions) that, together with all other property of Parent and its
Subsidiaries (other than Excluded Subsidiaries) previously leased, sold or
disposed of (other than Inventory in the ordinary course of business) as
permitted by this Section during the twelve-month period ending with the month
in which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the property of Parent and its Subsidiaries (other than
Excluded Subsidiaries) ;

(v) leases, sales or other dispositions of its property (exclusive of Sale and
Leaseback Transactions) that exceed the limitation set forth in subsection
(iv) above; provided, that (i) there then exists no Event of Default or
Potential Default and Parent provides the Administrative Agent a satisfactory
pro forma Compliance Certificate showing compliance with

 

- 60 -



--------------------------------------------------------------------------------

all financial covenants, and (ii) the aggregate Revolving Credit Commitments are
reduced by the excess of the Net Cash Proceeds received in connection with such
disposition over the limitation in subsection (iv) above;

(vi) Sale and Leaseback Transactions as permitted by Section 8.2.15 [Sale and
Leaseback Transactions]; or

(vii) any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (vi) above, which is approved by the
Required Lenders.

8.2.8 Affiliate Transactions. Neither the Loan Parties nor any of their
Subsidiaries (other than Excluded Subsidiaries) shall directly or indirectly
enter into or permit to exist any transaction (including, without limitation,
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any of the Loan Parties which is not the Parent
or a Subsidiary of Parent, on terms that are less favorable to any Loan Party or
any of its Subsidiaries (other than Excluded Subsidiaries), as applicable, than
those that might reasonably be obtained in an arm’s length transaction at the
time from Persons who are not Affiliates, except (i) as otherwise permitted by
this Agreement, including without limitation in Sections 8.2.1 [Indebtedness],
8.2.3 [Guaranties], 8.2.4 [Loans and Investments], 8.2.5 [Dividends and Related
Distributions], 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions],
8.2.7 [Dispositions of Assets or Subsidiaries] and 8.2.15 [Sale and Leaseback
Transaction]; (ii) for reasonable fees and compensation paid to (including
issuances and grant of securities and stock options, employment agreements and
stock option and ownership plans for the benefit of), and indemnity provided on
behalf of, officers, directors, employees or consultants of Parent or any
Subsidiary of Parent as determined in good faith by Parent’s Board of Directors
or senior management; (iii) for any agreement as in effect as of the Closing
Date or any amendment thereto or any transaction contemplated thereby (including
pursuant to any amendment thereto or any replacement agreement thereto so long
as any such amendment or replacement agreement is not more disadvantageous to
the Lenders, taken as a whole, as determined in good faith by Parent’s Board of
Directors, in any material respect than the original agreement as in effect on
the Closing Date); (iv) for loans or advances to employees and officers of
Parent and its Subsidiaries in the ordinary course of business; and (v) for any
transaction between or among two or more Loan Parties.

8.2.9 Subsidiaries, Partnerships and Joint Ventures. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries (other than Excluded
Subsidiaries) to own or create directly or indirectly any Subsidiaries other
than (i) any Subsidiary which has joined this Agreement as a Borrower or a
Guarantor on the Closing Date; (ii) any domestic Subsidiary formed after the
Closing Date which joins this Agreement as a Guarantor by delivering to the
Administrative Agent (A) a signed Guarantor Joinder; (B) documents in the forms
described in Section 7.1 [First Loans] modified as appropriate; and upon the
occurrence of and during the continuation of a Collateralization Event,
(C) documents necessary to grant and perfect Prior Security Interests to the
Administrative Agent for the benefit of the Lenders in the Collateral held by
such Subsidiary, (iii) any Excluded Subsidiary; and (iv) any foreign Subsidiary
(other than an Excluded Subsidiary) which has executed documents necessary to
grant and perfect Prior Security Interests to the Administrative Agent for the
benefit of the Lenders in up to 65% of the

 

- 61 -



--------------------------------------------------------------------------------

equity interests of such Subsidiary. Each of the Loan Parties shall not become
or agree to become a party to a Joint Venture.

8.2.10 Continuation of or Change in Business. Neither the Loan Parties nor any
of their Subsidiaries (other than Excluded Subsidiaries) shall engage in any
business other than the businesses engaged in by the Loan Parties on the Closing
Date and any business or activities which are substantially similar, related or
incidental thereto.

8.2.11 Issuance of Stock. The Parent shall not permit any other Loan Party to
issue any additional shares of such Loan Party’s capital stock or any options,
warrants or other rights in respect thereof to any Person other than to the
Parent or to any other Loan Party.

8.2.12 Changes in Organizational Documents. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries (other than Excluded Subsidiaries)
to, amend in any respect its certificate of incorporation (including any
provisions or resolutions relating to capital stock), by-laws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents without providing
at least ten (10) calendar days’ prior written notice to the Administrative
Agent and the Lenders and, in the event such change would be adverse to the
Lenders as determined by the Administrative Agent in its reasonable discretion,
obtaining the prior written consent of the Required Lenders.

8.2.13 Negative Pledges. Each of the Loan Parties covenants and agrees that it
shall not, and shall not permit any of its Subsidiaries (other than Excluded
Subsidiaries) to, enter into any contract, document or agreement with any Person
which, in any manner, whether directly or contingently, prohibits, restricts or
limits the right of any of the Loan Parties from granting any Liens in the
Collateral to the Administrative Agent or the Lenders.

8.2.14 Hedging Obligations. The Loan Parties shall not and shall not permit any
of their Subsidiaries (other than Excluded Subsidiaries) to enter into any
interest rate, commodity or foreign currency exchange, swap, collar, cap or
similar agreements evidencing Hedging Obligations, other than interest rate,
foreign currency or commodity exchange, swap, collar, cap or similar agreements
entered into by a Borrower in the ordinary course of its business and not for
speculative purposes (the documents and instruments governing such Hedging
Obligations, the “Hedging Agreements”).

8.2.15 Sale and Leaseback Transaction. Parent will not, nor will it permit any
Subsidiary to, enter into any Sale and Leaseback Transaction which, when
combined with all other Sale and Leaseback Transactions entered into by Parent
and its Subsidiaries (other than Excluded Subsidiaries) at any one time, would
result in the aggregate sale proceeds to exceed a Substantial Portion.

8.2.16 Prepayment of Subordinated Debt. The Loan Parties will not, and shall not
permit any of their Subsidiaries (other than Excluded Subsidiaries) to,
voluntarily prepay any Indebtedness that is subordinated in right of payment to
the Obligations except in accordance with the subordination provisions governing
such Indebtedness or pursuant to any refinancing or replacement of such
Indebtedness permitted hereby.

 

- 62 -



--------------------------------------------------------------------------------

8.2.17 Subsidiary Covenants. The Loan Parties will not, and will not permit any
of their Subsidiaries (other than Excluded Subsidiaries) to, create or otherwise
cause to become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary to pay dividends or make any other distribution
on its stock, pay any Indebtedness or other Obligation owed to a Loan Party or
any other Subsidiary or make loans or advances or other investments in any Loan
Party or any other Subsidiary except for any encumbrances or restrictions
existing under or by reason of: (1) applicable Law; (2) this Agreement or the
other Loan Documents; (3) customary net worth provisions of any lease, license
or other contract; (4) any agreement or other instrument of a Person acquired by
Parent or a Subsidiary in a Permitted Acquisition and that was in existence at
the time of such Permitted Acquisition, but not created in contemplation
thereof, which encumbrance or restriction is not applicable to any Person, or
the properties or assets of any Person, other than the Person or the property or
assets of the Person so acquired; (5) agreements existing on the Closing Date to
the extent and in the manner such agreements are in effect on the Closing Date;
(6) customary restrictions with respect to a Subsidiary pursuant to an agreement
that has been entered into for the sale or disposition of all or substantially
all of the assets or Capital Stock of such Subsidiary; (7) customary provisions
in joint venture agreements and other similar agreements relating solely to the
securities, assets and revenues of such joint venture or other business venture;
or (8) an agreement governing Indebtedness incurred to refinance or replace the
Indebtedness issued, assume or incurred pursuant to an agreement referred to in
clause (2), (4) or (6) above; provided, however, that the provisions relating to
such encumbrance or restriction contained in any such Indebtedness are not, in
the aggregate, materially less favorable, taken as a whole, to Parent as
determined by the Board of Directors of Parent in its reasonable and good faith
judgment than the provisions relating to such encumbrance or restriction
contained in agreements referred to in such clause (2), (4) or (6).

8.2.18 Maximum Leverage Ratio. The Loan Parties shall not, as of the end of each
fiscal quarter after the Closing Date and as of the date of any Permitted
Acquisition pursuant to Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], and prior to Payment in Full, permit the Leverage Ratio to exceed
3.75 to 1.00.

8.2.19 Minimum Consolidated Tangible Net Worth. The Borrowers shall not at any
time permit the Parent’s Consolidated Tangible Net Worth at any time to be less
than the sum of (a) $342,151,960, plus (b) fifty percent (50%) of cumulative Net
Income for each fiscal quarter ending on and after the Closing Date and prior to
Payment in Full, with no deduction for losses, minus (c) an amount equal to up
to $10,000,000 per fiscal year for repurchases of the Parent’s Capital Stock;
provided that any unused amount at the end of such fiscal year of such
$10,000,000 limit may be carried forward and used in subsequent fiscal years.

8.3 Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders.

8.3.1 Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) calendar days after the end of each of the first three
fiscal quarters in each fiscal year of Parent, a form 10-Q filed by Parent with
Securities and Exchange Commission for such fiscal quarter and the financial
statements of Parent and its Subsidiaries, consisting of a consolidated balance
sheet as of the end of such fiscal quarter and related consolidated

 

- 63 -



--------------------------------------------------------------------------------

statements of income for the fiscal quarter then ended and the fiscal year
through that date and cash flows for the fiscal year through that date, all in
reasonable detail and certified (subject to normal year-end audit adjustments)
by the Chief Executive Officer, President, Chief Accounting Officer, Chief
Financial Officer or Deputy Chief Financial Officer of the Borrowers as having
been prepared in accordance with GAAP, consistently applied, and setting forth
in comparative form the respective financial statements for the corresponding
date and period in the previous fiscal year except for the omission of full
footnotes which may be required under GAAP, subject to normal year end
adjustments.

8.3.2 Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the end of each fiscal year of the Borrowers, a form 10-k
filed by Parent with Securities and Exchange Commission for such fiscal year and
financial statements of the Borrowers consisting of a consolidated balance sheet
as of the end of such fiscal year, and related consolidated statements of
income, stockholders’ equity and cash flows for the fiscal year then ended, all
in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified by
independent certified public accountants of nationally recognized standing
reasonably satisfactory to the Administrative Agent together with any management
letters of such accountants addressed to any Borrower. The certificate or report
of accountants shall be free of qualifications (other than any consistency
qualification that may result from a change in the method used to prepare the
financial statements as to which such accountants concur) and shall not indicate
the occurrence or existence of any event, condition or contingency which would
reasonably be expected to materially impair the prospect of payment or
performance of any covenant, agreement or duty of any Loan Party under any of
the Loan Documents. The Loan Parties shall deliver with such financial
statements and certification by their accountants a letter of such accountants
to the Administrative Agent and the Lenders substantially to the effect that,
based upon their ordinary and customary examination of the affairs of the
Borrowers, performed in connection with the preparation of such consolidated
financial statements, and in accordance with GAAP, they are not aware of the
existence of any condition or event which constitutes an Event of Default or
Potential Default or, if they are aware of such condition or event, stating the
nature thereof.

8.3.3 Certificate of the Borrowers. Concurrently with the financial statements
of the Borrowers furnished to the Administrative Agent and to the Lenders
pursuant to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual
Financial Statements], a certificate (each a “Compliance Certificate”) of the
Borrowers signed by the Chief Executive Officer, President, Chief Accounting
Officer, Chief Financial Officer or Deputy Chief Financial Officer of the
Borrowers, in the form of Exhibit 8.3.3.

8.3.4 Net Cash Reporting Event. In the event that the Net Cash is less than
$50,000,000 but greater than or equal to $25,000,000 as of the last day of any
fiscal quarter (a “Net Cash Reporting Event”) the Borrowers shall issue written
reports immediately to the Administrative Agent on a daily basis detailing the
Net Cash amount for the previous Business Day and shall deliver to the
Administrative Agent such daily reports through the last day of such fiscal
quarter.

 

- 64 -



--------------------------------------------------------------------------------

8.3.5 Notices. Subject to applicable Law (including securities Laws preventing
the disclosure of non-public information), the Loan Parties shall provide the
following notices to Administrative Agent (on behalf of the Lenders):

8.3.5.1 Default. Promptly after any officer of any Loan Party has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.

8.3.5.2 Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which
relate to the Collateral, involve a claim or series of claims which if adversely
determined would constitute a Material Adverse Change.

8.3.5.3 Organizational Documents. In accordance with Section 8.2.12 [Changes in
Organizational Documents], any amendment to the organizational documents of any
Loan Party.

8.3.5.4 Other Indebtedness. Deliver to the Administrative Agent a copy of any
written notice of default or event of default received by any Borrower from the
holders of funded Indebtedness in excess of $10,000,000 but not including
intercompany Indebtedness.

8.3.5.5 Erroneous Financial Information. As soon as commercially reasonable in
the event that the Borrowers or their accountants conclude or advise that any
previously issued financial statement, audit report or interim review should no
longer be relied upon or that disclosure should be made or action should be
taken to prevent future reliance.

8.3.5.6 Environmental Notice. As soon as possible and in any event within ten
(10) days after receipt by any Borrower, a copy of (i) any notice or claim to
the effect that the Borrowers or any of their Subsidiaries have violated any
Environmental Laws, and (ii) any notice alleging any violation of any
Environmental Laws by the Borrowers or any of their Subsidiaries if, in either
case, such notice or claim could, singly or in the aggregate, reasonably be
expect to have a Material Adverse Change.

8.3.5.7 ERISA Event. Immediately upon the occurrence of any ERISA Event.

8.3.5.8 Labor Matters. Notify the Agent and the Lenders in writing, promptly
upon any Borrower’s learning thereof, of (i) any material labor dispute to which
such Borrower or any of its Subsidiaries may become a party, including, without
limitation, any strikes, lockouts or other disputes relating to such Persons’
plants and other facilities and (ii) any material Worker Adjustment and
Retraining Notification Act liability incurred with respect to the closing of
any plant or other facility of any Borrower or any of its Subsidiaries, to the
extent any of the foregoing could reasonably be expected to result in a Material
Adverse Change.

 

- 65 -



--------------------------------------------------------------------------------

8.3.5.9 Other Reports. Promptly upon their becoming available to any Borrower:

(i) Annual Budget. The annual budget and any forecasts or projections of the
Borrowers, to be supplied not later than thirty (30) days after the commencement
of the fiscal year to which any of the foregoing may be applicable,

(ii) Management Letters. Any reports including management letters submitted to
any Borrower by independent accountants in connection with any annual, interim
or special audit,

(iii) Other Information. Such other reports and information as any of the
Lenders may from time to time reasonably request.

9. DEFAULT

9.1 Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

9.1.1 Payments Under Loan Documents. The Borrowers shall fail to pay any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit
Obligation, or shall fail to pay any interest on any Loan, Reimbursement
Obligation or Letter of Credit Obligation or any other amount owing hereunder or
under the other Loan Documents within five (5) Business Days of the date on
which such principal, interest or other amount becomes due in accordance with
the terms hereof or thereof;

9.1.2 Breach of Warranty. Any representation or warranty made at any time by any
of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;

9.1.3 Breach of Negative Covenants, Net Cash Reporting Event, Visitation Rights
or Granting of Liens in Collateral. Any of the Loan Parties shall default in the
observance or performance of any covenant contained in (i) Section 8.1.11
[Granting of Liens in Collateral], Section 8.3.4 [Net Cash Reporting Event] or
Section 8.2 [Negative Covenants], or (ii) upon the occurrence of and during the
continuation of a Collateralization Event Section 8.1.5 [Visitation Rights];

9.1.4 Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of thirty (30) calendar days;

9.1.5 Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement involving
borrowed

 

- 66 -



--------------------------------------------------------------------------------

money or the extension of credit or any other Indebtedness under which any Loan
Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of $15,000,000 in the aggregate;

9.1.6 Final Judgments or Orders. Any final judgments or orders for the payment
of money in excess of $15,000,000 in the aggregate (other than a money judgment
covered by insurance) shall be entered against any Loan Party by a court having
jurisdiction in the premises, which judgment is not discharged, vacated, bonded
or stayed pending appeal within a period of sixty (60) days from the date of
entry;

9.1.7 Loan Document Unenforceable. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby;

9.1.8 Uninsured Losses; Proceedings Against Assets. There shall occur any
material uninsured damage to or loss, theft or destruction of the Collateral or
other assets of any Borrower in excess of $15,000,000 or any such property or
any other of the Loan Parties’ or any of their Subsidiaries’ (other than
Excluded Subsidiaries) assets are attached, seized, levied upon or subjected to
a writ or distress warrant; or such come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors and the same is not
cured within thirty (30) days thereafter;

9.1.9 Events Relating to Plans and Benefit Arrangements. (i) An ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
or could reasonably be expected to result in liability of any Borrower under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of $15,000,000, or (ii) any Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $15,000,000;

9.1.10 Change of Control. A Change of Control shall occur.

9.1.11 Material Adverse Change. A Material Adverse Change shall occur.

9.1.12 Relief Proceedings. (i) A Relief Proceeding shall have been instituted
against any Loan Party or Subsidiary of a Loan Party (other than an Excluded
Subsidiary) and such Relief Proceeding shall remain undismissed or unstayed and
in effect for a period of sixty (60) consecutive days or such court shall enter
a decree or order granting any of the relief sought in such Relief Proceeding,
(ii) any Loan Party or Subsidiary of a Loan Party (other than an Excluded
Subsidiary) institutes, or takes any action in furtherance of, a Relief
Proceeding, or (iii) any Loan Party ceases to be solvent or admits in writing
its inability to pay its debts as they mature.

 

- 67 -



--------------------------------------------------------------------------------

9.2 Consequences of Event of Default.

9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 through
9.1.11 shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lender shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders, shall (i) by written notice
to the Borrowers, declare the unpaid principal amount of the Notes then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrowers to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrowers to, and the
Borrowers shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrowers hereby pledge to the Administrative Agent and the Lenders, and grant
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and

9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.12 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrowers to the
Lenders hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and

9.2.3 Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 [Sharing of Payments] is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate or participant to or for the credit or the account
of any Loan Party against any and all of the Obligations of such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, the Issuing Lender, Affiliate or participant, irrespective of whether or
not such Lender, Issuing Lender, Affiliate or participant shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the Issuing Lender different
from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Lender or their respective Affiliates and participants may have. Each Lender and
the Issuing Lender agrees to notify the Borrowers and the Administrative Agent
promptly after any such setoff and

 

- 68 -



--------------------------------------------------------------------------------

application; provided that the failure to give such notice shall not affect the
validity of such setoff and application; and

9.2.4 Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
all Obligations of the Loan Parties have been paid in full, any and all proceeds
received by the Administrative Agent from any sale or other disposition of the
Collateral, or any part thereof, or the exercise of any other remedy by the
Administrative Agent, shall be applied as follows:

(i) first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and paralegals’ fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with realizing on the Collateral or collection of any
Obligations of any of the Loan Parties under any of the Loan Documents,
including advances made by the Lenders or any one of them or the Administrative
Agent for the reasonable maintenance, preservation, protection or enforcement
of, or realization upon, the Collateral, including advances for taxes,
insurance, repairs and the like and reasonable expenses incurred to sell or
otherwise realize on, or prepare for sale or other realization on, any of the
Collateral;

(ii) second, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Lenders or their Affiliates incurred under this Agreement or any
of the other Loan Documents or agreements evidencing any Lender Provided
Interest Rate Hedge or Other Lender Provided Financial Services Obligations,
whether of principal, interest, fees, expenses or otherwise and to Cash
Collateralize the Letter of Credit Obligations, in such manner as the
Administrative Agent may determine in its discretion; and

(iii) the balance, if any, as required by Law.

10. THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrowers nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.

10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with

 

- 69 -



--------------------------------------------------------------------------------

the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

10.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrowers, a Lender or the Issuing
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

- 70 -



--------------------------------------------------------------------------------

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

10.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrowers (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent;
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6. Upon the
acceptance of a successor’s appointment as Administrative Agent

 

- 71 -



--------------------------------------------------------------------------------

hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed in
writing between the Borrowers and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Section 10 and Section 11.3 [Expenses; Indemnity; Damage
Waiver] shall continue in effect for the benefit of such retiring Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.

10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

10.8 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the other Lenders listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.

10.9 Administrative Agent’s Fee. The Borrowers shall pay to the Administrative
Agent a nonrefundable fee (the “Administrative Agent’s Fee”) under the terms of
a letter (the “Administrative Agent’s Letter”) between the Borrowers and
Administrative Agent, as amended from time to time.

10.10 Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Administrative Agent to release any Collateral
disposed of in a sale or other disposition or transfer permitted under
Section 8.2.5 [Dividends and Related Distributions], Section 8.2.7 [Disposition
of Assets or Subsidiaries] or 8.2.6 [Liquidations, Mergers,

 

- 72 -



--------------------------------------------------------------------------------

Consolidations, Acquisitions], and (ii) any Guarantor from its obligations under
the Guaranty Agreement if the ownership interests in such Guarantor are sold or
otherwise disposed of or transferred to persons other than Loan Parties or
Subsidiaries of the Loan Parties in a transaction permitted under Section 8.2.7
[Disposition of Assets or Subsidiaries] or 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions].

10.11 No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

11. MISCELLANEOUS

11.1 Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrowers, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder. Any such agreement, waiver or consent made with such written consent
shall be effective to bind all the Lenders and the Loan Parties; provided, that
no such agreement, waiver or consent may be made which will:

11.1.1 Increase of Commitment. Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender;

11.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Facility Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Facility Fee
or any other fee payable to any Lender, without the consent of each Lender
directly affected thereby;

11.1.3 Release of Collateral or Guarantor. Except as otherwise permitted
hereunder, release any Guarantor from its Obligations under the Guaranty
Agreement without the consent of all Lenders (other than Defaulting Lenders)
and, after the occurrence of and during the continuation of a Collateralization
Event and except for sales of assets permitted by Section 8.2.7 [Disposition of
Assets or Subsidiaries], release all or substantially all of the Collateral
without the consent of all Lenders (other than Defaulting Lenders); provided,

 

- 73 -



--------------------------------------------------------------------------------

however, that if a Collateralization Event is no longer continuing, the
Administrative Agent shall, without the consent of any Lender, release all of
the Liens for the benefit of the Lenders in the Collateral that the Loan Parties
granted to it as a result of such Collateralization Event; provided further that
in the event that the Borrowers provide the Lenders with Cash Collateral to
secure any Letters of Credit with an expiry date beyond the Expiration Date
pursuant to Section 2.9.11 [Cash Collateral Prior to the Expiration Date] the
Administrative Agent is permitted to release such Collateral without the consent
of any Lender once such Letter of Credit has expired or has otherwise been
returned to the Issuing Lender undrawn; or

11.1.4 Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of Lenders], 10.3
[Exculpatory Provisions, Etc.] or 5.3 [Sharing of Payments by Lenders] or this
Section 11.1, alter any provision regarding the pro rata treatment of the
Lenders or requiring all Lenders to authorize the taking of any action or reduce
any percentage specified in the definition of Required Lenders, in each case
without the consent of all of the Lenders (other than Defaulting Lenders);

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender may be
made without the written consent of such Administrative Agent or Issuing Lender,
as applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 11.1.1 through 11.1.4
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrowers shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender].

11.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no delay
or failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or of any other right, power, remedy or privilege. The rights and
remedies of the Administrative Agent and the Lenders under this Agreement and
any other Loan Documents are cumulative and not exclusive of any rights or
remedies which they would otherwise have.

11.3 Expenses; Indemnity; Damage Waiver.

11.3.1 Costs and Expenses. The Borrowers shall pay (i) all out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), and shall pay all reasonable fees and time charges and disbursements for
attorneys who may be employees of the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out-of-pocket expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for

 

- 74 -



--------------------------------------------------------------------------------

payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) all reasonable out-of-pocket expenses of
the Administrative Agent’s regular employees and agents engaged periodically to
perform audits of the Loan Parties’ books, records and business properties,
subject to the limitations set forth herein.

11.3.2 Indemnification by the Borrowers. The Borrower shall jointly and
severally indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the Issuing Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance or nonperformance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of the Borrowers under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by the Borrowers or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by any Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Borrower or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.

11.3.3 Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under Sections 11.3.1 [Costs and
Expenses] or 11.3.2 [Indemnification by the Borrowers] to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lender or any
Related Party of any of the foregoing, each Lender

 

- 75 -



--------------------------------------------------------------------------------

severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender or such Related Party, as the case may be, such Lender’s Ratable
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the Issuing Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity.

11.3.4 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. Absent gross negligence or willful misconduct, no
Indemnitee referred to in Section 11.3.2 [Indemnification by Borrowers] shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

11.3.5 Payments. All amounts due under this Section shall be payable not later
than ten (10) days after demand therefor.

11.4 Holidays. Whenever payment of a Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 4.2 [Interest Periods]) and such
extension of time shall be included in computing interest and fees, except that
the Loans shall be due on the Business Day preceding the Expiration Date if the
Expiration Date is not a Business Day. Whenever any payment or action to be made
or taken hereunder (other than payment of the Loans) shall be stated to be due
on a day which is not a Business Day, such payment or action shall be made or
taken on the next following Business Day, and such extension of time shall not
be included in computing interest or fees, if any, in connection with such
payment or action.

11.5 Notices; Effectiveness; Electronic Communication.

11.5.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business

 

- 76 -



--------------------------------------------------------------------------------

hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices delivered through
electronic communications to the extent provided in Section 11.5.2 [Electronic
Communications], shall be effective as provided in such Section.

11.5.2 Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

11.5.3 Change of Address, Etc. Any party hereto may change its address, e-mail
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto.

11.6 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

11.7 Duration; Survival. All representations and warranties of the Loan Parties
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full. All covenants and agreements of the Borrowers contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity; Damage
Waiver], shall survive Payment In Full. All other covenants and agreements of
the Loan Parties shall continue in full force and effect from and after the date
hereof and until Payment In Full.

 

- 77 -



--------------------------------------------------------------------------------

11.8 Successors and Assigns.

11.8.1 Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrowers nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders],
(ii) by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.6 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

11.8.2 Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in clause (i)(A) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $2,500,000, in the case
of any assignment in respect of the Revolving Credit Commitment of the assigning
Lender and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

- 78 -



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:

(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

(B) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $5,000, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

(v) No Assignment to Borrowers. No such assignment shall be made to the
Borrowers or any Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], 5.8 [Increased Costs], and 11.3 [Expenses, Indemnity; Damage Waiver]
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 11.8.2 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 11.8.4
[Participations].

11.8.3 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain a record of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time. Such register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders may treat each Person whose name is in

 

- 79 -



--------------------------------------------------------------------------------

such register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. Such
register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

11.8.4 Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders, Issuing Lender shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to Sections 11.1.1
[Increase of Commitment, Etc.], 11.1.2 [Extension of Payment, Etc.], or 11.1.3
[Release of Guarantor]). Subject to Section 11.8.5 [Limitations upon Participant
Rights Successors and Assigns Generally], each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.4 [LIBOR Rate
Unascertainable; Illegality; Increased Costs; Deposits Not Available] and 5.8
[Increased Costs] to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.8.2 [Assignments by Lenders]. To
the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 9.2.3 [Setoff] as though it were a Lender; provided such
Participant agrees to be subject to Section 5.3 [Sharing of Payments by Lenders]
as though it were a Lender.

11.8.5 Limitations upon Participant Rights Successors and Assigns Generally. A
Participant shall not be entitled to receive any greater payment under Sections
5.8 [Increased Costs], 5.9 [Taxes] or 11.3 [ Expenses; Indemnity; Damage Waiver]
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrowers’ prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 [Taxes] unless the Borrowers are
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 5.9.5 [Status
of Lenders] as though it were a Lender.

11.8.6 Certain Pledges; Successors and Assigns Generally. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

- 80 -



--------------------------------------------------------------------------------

11.9 Obligations Absolute. The obligations of the Borrowers hereunder shall not
be discharged or impaired or otherwise diminished by the failure, default,
omission, or delay, willful or otherwise, by any Lender, the Administrative
Agent, or any Borrower or any other obligor on any of the Obligations, or by any
other act or thing or omission or delay to do any other act or thing which may
or might in any manner or to any extent vary the risk of any Borrower or would
otherwise operate as a discharge of any Borrower as a matter of law or equity.
Each of the Borrowers agrees that the Obligations will be paid and performed
strictly in accordance with the terms of the Loan Documents. Without limiting
the generality of the foregoing, each Borrower hereby consents to, at any time
and from time to time, and the joint and several obligations of each Borrower
hereunder shall not be diminished, terminated, or otherwise similarly affected
by any of the following:

(i) Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Obligations and regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of the
Obligations, any of the terms of the Loan Documents, or any rights of the
Administrative Agent or the Lenders or any other Person with respect thereto;

(ii) Any increase, decrease, or change in the amount, nature, type or purpose of
any of, or any release, surrender, exchange, compromise or settlement of any of
the Obligations (whether or not contemplated by the Loan Documents as presently
constituted); any change in the time, manner, method, or place of payment or
performance of, or in any other term of, any of the Obligations; any execution
or delivery of any additional Loan Documents; or any amendment, modification or
supplement to, or refinancing or refunding of, any Loan Document or any of the
Obligations;

(iii) Any failure to assert any breach of or default under any Loan Document or
any of the Obligations; any extensions of credit in excess of the amount
committed under or contemplated by the Loan Documents, or in circumstances in
which any condition to such extensions of credit has not been satisfied; any
other exercise or non-exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non-exercise, of
any right or remedy against any Borrower or any other Person under or in
connection with any Loan Document or any of the Obligations; any refusal of
payment or performance of any of the Obligations, whether or not with any
reservation of rights against any Borrower; or any application of collections
(including but not limited to collections resulting from realization upon any
direct or indirect security for the Obligations) to other obligations, if any,
not entitled to the benefits of this Agreement, in preference to Obligations
entitled to the benefits of this Agreement, or if any collections are applied to
Obligations, any application to particular Obligations;

(iv) Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the Lenders, or any of them, or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or

 

- 81 -



--------------------------------------------------------------------------------

remedies under or in connection with, or, any other action or inaction by the
Administrative Agent or the Lenders, or any of them, or any other Person in
respect of, any direct or indirect security for any of the Obligations. As used
in this Agreement, “direct or indirect security” for the Obligations, and
similar phrases, includes any collateral security, guaranty, suretyship, letter
of credit, capital maintenance agreement, put option, subordination agreement,
or other right or arrangement of any nature providing direct or indirect
assurance of payment or performance of any of the Obligations, made by or on
behalf of any Person;

(v) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, any Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to
such Borrower or any other Person; or any action taken or election made by the
Administrative Agent or the Lenders, or any of them (including but not limited
to any election under Section 1111(b)(2) of the United States Bankruptcy Code),
any Borrower, or any other Person in connection with any such proceeding;

(vi) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by any Borrower or any other person with respect to any Loan
Document or any of the Obligations; or any discharge by operation of law or
release of any Borrower or any other Person from the performance or observance
of any Loan Document or any of the Obligations; or

(vii) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Borrower, a guarantor or a
surety, excepting only full, strict, and indefeasible payment and performance of
the Obligations.

11.10 Joinder. Each Borrower acknowledges, consents, and agrees that new
Borrowers or Guarantors may join in this Agreement pursuant to Section 8.2.9
[Subsidiaries, Partnerships and Joint Ventures] and each Borrower affirms that
its obligations shall continue hereunder undiminished.

11.11 Waivers, etc. Each of the Borrowers hereby waives any defense to or
limitation on its obligations under this Agreement arising out of or based on
any event or circumstance referred to in Section 11.9 [Obligations Absolute]
hereof. Without limitation and to the fullest extent permitted by applicable
law, each Borrower waives each of the following:

(i) All notices, disclosures and demand of any nature which otherwise might be
required from time to time to preserve intact any rights against any Borrower,
including the following: any notice of any event or circumstance described in
Section 11.9 [Obligations Absolute] hereof; any notice required by any law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Loan Document or
any of the Obligations; any notice of the incurrence of any Obligation; any
notice of any default or any failure on the part of any Borrower or any other
Person to comply with any Loan Document or any of the Obligations or any direct
or indirect security for any of the Obligations; and any notice of any
information pertaining to the business, operations, condition (financial or
otherwise) or prospects of any Borrower or any other Person;

 

- 82 -



--------------------------------------------------------------------------------

(ii) Any right to any marshalling of assets, to the filing of any claim against
any Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against any Borrower or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Obligations or any direct or indirect security for
any of the Obligations; any requirement of promptness or diligence on the part
of the Administrative Agent or the Lenders, or any of them, or any other Person;
any requirement to exhaust any remedies under or in connection with, or to
mitigate the damages resulting from default under, any Loan Document or any of
the Obligations or any direct or indirect security for any of the Obligations;
any benefit of any statute of limitations; and any requirement of acceptance of
this Agreement or any other Loan Document, and any requirement that any Borrower
receive notice of any such acceptance;

(iii) Any defense or other right arising by reason of any law now or hereafter
in effect in any jurisdiction pertaining to election of remedies (including but
not limited to anti-deficiency laws, “one action” laws or the like), or by
reason of any election of remedies or other action or inaction by the
Administrative Agent or the Lenders, or any of them (including but not limited
to commencement or completion of any judicial proceeding or nonjudicial sale or
other action in respect of collateral security for any of the Obligations),
which results in denial or impairment of the right of the Administrative Agent
or the Lenders, or any of them, to seek a deficiency against any Borrower or any
other Person or which otherwise discharges or impairs any of the Obligations;
and

(iv) Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of Collateral or the like.

11.12 Joint and Several Liability; Guaranty and Surety Matters. Each of the
Borrowers shall be jointly and severally liable with respect to the Loans and
all other Indebtedness of Borrowers (or any one or more of them) to the Lenders
arising out of the Loan Documents. Each Borrower guarantees and becomes surety
for the full and timely payment, whether by declaration, acceleration or
otherwise, by the other Borrower of each and every obligation and liability
(both those now in existence and those that shall hereafter arise, including
without limitation all costs and expenses of enforcement and collection
including reasonable attorneys’ fees) of such other Borrower to Lenders. Further
each Borrower agrees that the Administrative Agent may from time to time or as
many times as the Administrative Agent, in its sole discretion, deems
appropriate, do any of the following without adversely affecting the validity or
enforceability of this Agreement or any of the Loan Documents (i) release,
surrender, exchange, compromise or settle Indebtedness of any of the Borrowers
to the Lenders; (ii) change, renew or waive the terms of any note, instrument or
agreement relating to Indebtedness of any of the Borrowers or Lenders, such
rights to include the right to change the rate of interest charged to such
Borrower; (iii) enter into any agreement of forbearance with respect to
Indebtedness of any of the Borrowers to Lenders; (iv) release, surrender,
exchange or compromise any security hold by Administrative Agent for
Indebtedness of any of the Borrowers or Lenders; (v) release any person who is a
guarantor or surety or has agreed to purchase Indebtedness of any of the
Borrowers to Lenders; and (vi) release, surrender, exchange or compromise any
security or lien held by the Administrative Agent for the liabilities of any
person who is a guarantor or surety for the Indebtedness of any of the Borrowers
to Lenders. Each of the Borrowers agree that the Administrative Agent may do any
of the above as the Administrative Agent deems necessary or

 

- 83 -



--------------------------------------------------------------------------------

advisable, at the Administrative Agent’s sole discretion, and that each of the
Borrowers agree to make full payment immediately when due to be paid to the
Lenders, irrespective of whether any one or more of the following events have
occurred: (i) Administrative Agent has made any demand on the other Borrower;
(ii) Administrative Agent has taken any action of any nature against any other
Borrower; (iii) Administrative Agent has pursued any rights which Administrative
Agent has against nay other person who may be liable for Indebtedness of such
Borrower to Lenders; (iv) Administrative Agent holds or has resorted to any
security for Indebtedness of such Borrower to Lenders; or (v) Administrative
Agent has invoked any other remedies or rights Administrative Agent has
available with respect to Indebtedness of such Borrower to Lenders. Each of the
Lenders and the Administrative Agent hereby reserve all rights against each
Borrower.

11.13 Confidentiality.

11.13.1 General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the any Borrower and its obligations, (vii) with the consent of the Borrowers or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers or
the other Loan Parties. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

11.13.2 Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to any Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.13.1
[General].

 

- 84 -



--------------------------------------------------------------------------------

11.14 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof including
any prior confidentiality agreements and commitments. Except as provided in
Section 7 [Conditions Of Lending And Issuance Of Letters Of Credit], this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

11.15 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL; WAIVER OF BOND; ADVICE OF COUNSEL.

11.15.1 Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the State of Indiana without regard to its conflict of laws principles.
Each standby Letter of Credit issued under this Agreement shall be subject
either to the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (“UCP”) or the rules of the International Standby
Practices (ICC Publication Number 590) (“ISP98”), as determined by the Issuing
Lender, and each trade Letter of Credit shall be subject to UCP, and in each
case to the extent not inconsistent therewith, the Laws of the State of Indiana
without regard to is conflict of laws principles.

11.15.2 SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF INDIANA SITTING IN
MARION COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF INDIANA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH INDIANA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE
HAVE TO BRING ANY

 

- 85 -



--------------------------------------------------------------------------------

ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST EACH BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

11.15.3 WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.15. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

11.15.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION11.5.1 [NOTICES GENERALLY].
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.15.6 WAIVER OF BOND. EACH OF THE LOAN PARTIES WAIVES THE POSTING OF ANY BOND
OTHERWISE REQUIRED OF ANY PARTY HERETO IN CONNECTION WITH ANY JUDICIAL PROCESS
OR PROCEEDING TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS OR TO ENFORCE ANY JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF
SUCH PARTY, OR TO ENFORCE BY SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER,
PRELIMINARY OR PERMANENT INJUNCTION, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

- 86 -



--------------------------------------------------------------------------------

11.15.7 ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
THIS SECTION 11.15, WITH ITS COUNSEL.

11.16 Borrower Representative. Each Loan Party hereby appoints the Borrower
Representative as its agent to act as specified herein and authorizes the
Borrower Representative to take such action and perform such duties on such Loan
Parties’ behalf as are specified in this Agreement and the other Loan Documents
to be taken or performed by the Borrower Representative, and to exercise such
powers, take such actions and perform such duties as are reasonably incidental
thereto.

11.17 Subordination of Intercompany Indebtedness. Each of the Loan Parties,
jointly and severally, agrees that any and all claims of any of them against the
other or against any endorser, obligor or any other guarantor of all or any part
of the Obligations, or against any of its properties shall be subordinate and
subject in right of payment to the prior payment, in full and in cash, of all
Obligations. Notwithstanding any right of any Loan Party to ask, demand, sue
for, take or receive any payment from any other, all rights, liens and security
interests of any Loan Party, whether now or hereafter arising and howsoever
existing, in any assets of any other Loan Party shall be and are subordinated to
the rights of the Lenders, or other holders of Obligations and the
Administrative Agent in those assets. No Loan Party shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Obligations (other
than contingent indemnity obligations) shall have been fully paid and satisfied
and all financing arrangements among the Loan Parties and the Lenders and other
holders of Obligations have been terminated. If all or any part of the assets of
any Loan Party, or the proceeds thereof, are subject to any distribution,
division or application to the creditors of such Loan Party, whether partial or
complete, voluntary or involuntary, and whether by reason of liquidation,
bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceeding, or if the business of any Loan Party is
dissolved or if substantially all of the assets of any Loan Party are sold,
then, and in any such event, any payment or distribution of any kind or
character, either in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any indebtedness of any such Loan Party
to any other Loan Party (“Intercompany Indebtedness”) shall be paid or delivered
directly to the Administrative Agent for application on any of the Obligations,
due or to become due, until such Obligations (other than contingent indemnity
obligations) shall have first been fully paid and satisfied. Each Loan Party
irrevocably authorizes and empowers the Administrative Agent to demand, sue for,
collect and receive every such payment or distribution and give acquittance
therefor and to make and present for and on behalf of the applicable Loan Party
such proofs of claim and take such other action, in the Administrative Agent’s
own name or in the name of the applicable Loan Party or otherwise, as the
Administrative Agent may deem necessary or advisable for the enforcement of this
Section. The Administrative Agent may vote such proofs of claim in any such
proceeding, receive and collect any and all dividends or other payments or
disbursements made thereon in whatever form the same may be paid or issued and
apply the same on account of any of the Obligations. Should any payment,
distribution, security or instrument or proceeds thereof be received by any Loan
Party upon or with respect to the Intercompany Indebtedness on or after the
acceleration of the Obligations but prior to the satisfaction of all of the
Obligations (other than contingent indemnity obligations) and the

 

- 87 -



--------------------------------------------------------------------------------

termination of all financing arrangements among the Loan Party and the Lenders
and other holders of Obligations, the applicable Loan Party shall receive and
hold the same in trust, as trustee, for the benefit of the Lenders and other
holders of Obligations and shall forthwith deliver the same to the
Administrative Agent, for the benefit of the Lenders and other holders of
Obligations, in precisely the form received (except for the endorsement or
assignment of the Loan Parties where necessary), for application to any of the
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Loan Parties, as applicable, as the property of the Lenders and
other holders of Obligations. If any Loan Party fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees are irrevocably authorized to make the same.
The Loan Parties agree that until the Obligations (other than the contingent
indemnity obligations) have been paid in full (in cash) and satisfied and all
financing arrangements among the Loan Parties and the Lenders and other holders
of Obligations have been terminated, the Loan Parties will not assign or
transfer to any Person (other than the Administrative Agent or another Loan
Party) any claim such Loan Party has or may have against any other Loan Party.

11.18 USA Patriot Act Notice. Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA Patriot Act.

[SIGNATURE PAGES FOLLOW]

 

- 88 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWERS: THE FINISH LINE, INC.

By:

   

Name:

 

Gary D. Cohen

Title:

 

Chief Administrative Officer and Secretary

THE FINISH LINE USA, INC.

By:

   

Name:

 

Gary D. Cohen

Title:

 

Chief Administrative Officer and Secretary

THE FINISH LINE DISTRIBUTION, INC.

By:

   

Name:

 

Gary D. Cohen

Title:

 

Chief Administrative Officer and Secretary

FINISH LINE TRANSPORTATION CO., INC.

By:

   

Name:

 

Gary D. Cohen

Title:

 

Chief Administrative Officer and Secretary

SPIKE’S HOLDING, LLC

By:

   

Name:

 

Beau J. Swenson

Title:

 

Vice President and Corporate Controller



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

GUARANTORS: THE FINISH LINE MA, INC. By:    

Name:

 

Gary D. Cohen

Title:

 

Chief Administrative Officer and Secretary

PAIVA, LLC By:    

Name:

 

Gary D. Cohen

Title:

 

Chief Administrative Officer and Secretary



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent By:    

Name:

 

Christopher A. Susott

Title:

 

Vice President

BANK OF AMERICA, N.A., individually and as Syndication Agent By:     Name:    
Title:     JP MORGAN CHASE BANK, N.A. By:     Name:     Title:     FIFTH THIRD
BANK By:     Name:     Title:      



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID—

VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO

(PRICING EXPRESSED IN BASIS POINTS)

 

Level

  

Leverage Ratio

   Facility
Fee    Letter of
Credit
Fee    Revolving
Credit
Base Rate
Spread    Revolving
Credit
LIBOR
Rate
Spread

I

   Less than or equal to 2.0 to 1.0    25    100    50    150

II

   Greater than 2.0 to 1.0 but less than or equal to 3.0 to 1.0    25    125   
75    175

III

   Greater than 3.0 to 1.0    25    150    100    200

For purposes of determining the Applicable Margin, the Applicable Facility Fee
Rate and the Applicable Letter of Credit Fee Rate:

(a) The Applicable Margin, the Applicable Facility Fee Rate and the Applicable
Letter of Credit Fee Rate shall be determined on the Closing Date based on the
Leverage Ratio computed on such date pursuant to a Compliance Certificate to be
delivered on the Closing Date.

(b) The Applicable Margin, the Applicable Facility Fee Rate and the Applicable
Letter of Credit Fee Rate shall be recomputed as of the end of each fiscal
quarter ending after the Closing Date based on the Leverage Ratio as of such
quarter end. Any increase or decrease in the Applicable Margin, the Applicable
Facility Fee Rate or the Applicable Letter of Credit Fee Rate computed as of a
quarter end shall be effective on the date on which the Compliance Certificate
evidencing such computation is due to be delivered under Section 8.3.3
[Certificate of Borrowers].

(c) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrowers or for any other reason, the Borrowers or the
Lenders determine that (i) the Leverage Ratio as calculated by the Borrowers as
of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrowers under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal

 

SCHEDULE 1.1(A) - 1



--------------------------------------------------------------------------------

to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.9 [Letter of
Credit Subfacility] or 4.3 [Interest After Default] or 9 [Default]. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

SCHEDULE 1.1(A) - 2



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Page 1 of 2

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

   Amount of
Commitment
for Revolving
Credit Loans      Commitment      Ratable Share  

Name: PNC Bank, National Association

Address: 101 W Washington St., Suite 200E

Indianapolis, IN 46204

Attention: Christopher Susott

Telephone: (317) 267-3668

Telecopy: (317) 267-8899

   $ 20,000,000.00       $ 20,000,000.00         40.000000000 % 

Name: Bank of America, N.A.

Address: 30 S. Meridian St., Suite 800

Indianapolis, IN 46204

Attention: Bijon D. Jalaie

Telephone: (317) 612-6645

Telecopy: (317) 612-6661

   $ 10,000,000.00       $ 10,000,000.00         20.000000000 % 

Name: JP Morgan Chase Bank, N.A.

Address: 10 South Dearborn, Fl. 9

Chicago, IL 60603

Attention: Gregory T Martin

Telephone: (312) 325-3235

Telecopy: (312) 212-5912

   $ 10,000,000.00       $ 10,000,000.00         20.000000000 % 

 

SCHEDULE 1.1(B) - 1



--------------------------------------------------------------------------------

Name: Fifth Third Bank

Address: 251 N. Illinois Street,

Indianapolis, IN 46204

Attention: David O’Neal

Telephone: (317) 383-2288

Telecopy: (317) 383-2320

   $ 10,000,000.00       $ 10,000,000.00         20.000000000 % 

Secondary Contact:

Name: Fifth Third Bank

Address:5050 Kingsley Drive

MD 1Moc2B

Cincinnati, OH 45263

Attention: Lytonya Mitchell

Telephone: (513) 358-3097

Telecopy: (513) 358-3444

        

Total

   $ 50,000,000       $ 50,000,000         100 % 

 

SCHEDULE 1.1(B) - 2



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Page 2 of 2

Part 2 - Addresses for Notices to Borrowers and Guarantors:

ADMINISTRATIVE AGENT

Name: PNC Bank, National Association

Address: 101 W Washington St., Suite 200E

Indianapolis, IN 46204

Attention: Christopher Susott

Telephone: (317) 267-3668

Telecopy: (317) 267-8899

With a Copy To:

Agency Services, PNC Bank, National Association

Mail Stop: P7-PFSC-04-I

Address: 500 First Avenue

Pittsburgh, PA 15219

Attention: Agency Services

Telephone: (412) 762-6442

Telecopy: (412) 762-8672

BORROWERS:

Name: The Finish Line, Inc.

Address: 3308 North Mitthoeffer Road

Indianapolis, Indiana 46235

Attention: Edward W. Wilhelm

Telephone: (317) 899-1022

Telecopy: (317) 613-6914

Name: The Finish Line USA, Inc.

Address: 3308 North Mitthoeffer Road

Indianapolis, Indiana 46235

Attention: Edward W. Wilhelm

Telephone: (317) 899-1022

Telecopy: (317) 613-6914

 

SCHEDULE 1.1(B) - 3



--------------------------------------------------------------------------------

Name: The Finish Line Distribution, Inc.

Address: 3308 North Mitthoeffer Road

Indianapolis, Indiana 46235

Attention: Edward W. Wilhelm

Telephone: (317) 899-1022

Telecopy: (317) 613-6914

Name: Finish Line Transportation Co., Inc.

Address: 3308 North Mitthoeffer Road

Indianapolis, Indiana 46235

Attention: Edward W. Wilhelm

Telephone: (317) 899-1022

Telecopy: (317) 613-6914

Name: Spike’s Holding, LLC

Address: 3308 North Mitthoeffer Road

Indianapolis, Indiana 46235

Attention: Edward W. Wilhelm

Telephone: (317) 899-1022

Telecopy: (317) 613-6914

GUARANTORS:

Name: Paiva, LLC

Address: 3308 North Mitthoeffer Road

Indianapolis, Indiana 46235

Attention: Edward W. Wilhelm

Telephone: (317) 899-1022

Telecopy: (317) 613-6914

Name: The Finish Line MA, Inc.

Address: 3308 North Mitthoeffer Road

Indianapolis, Indiana 46235

Attention: Edward W. Wilhelm

Telephone: (317) 899-1022

Telecopy: (317) 613-6914

 

SCHEDULE 1.1(B) - 4



--------------------------------------------------------------------------------

SCHEDULE 1.1(P)(1)

PERMITTED EXISTING INVESTMENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 1.1(P)(2)

PERMITTED LIENS

 

Debtor

  

Secured Party

   Jurisdiction    Date Filed    Financing
Statement No.   

Collateral

The Finish Line USA, Inc.

3308 N. Mitthoeffer Rd.

Indianapolis, IN 46236

UCC Lien

  

HPS Office Systems

P.O. Box 609

Cedar Rapids, IA 52406

   IN SOS    06/03/2005


Amended

06/28/2005

Amended

07/13/2005

   200500005136931   

Lessee/Lessor

Various Savin and Toshiba copiers, printers and faxes

 

Amended 6/28/05 to change Debtor’s name from The Finish Line, Inc. to The Finish
Line USA, Inc.

 

Amended 7/13/05 to add Toshiba copiers, printers and faxes

The Finish Line, Inc.

3308 N. Mitthoeffer Rd.

Indianapolis, IN 46235

UCC Lien

  

Harford Mall Business Trust, a Maryland business trust

By CBL & Associates Mgmt., Inc., a Delaware corp.

2030 Hamilton Place Blvd. Suite 500

Chattanooga, TN 37421

   IN SOS    09/07/2005    200500007963870    Furnishings, equipment, fixtures,
inventory, accounts receivable, chattel paper, documents, instruments and goods
which are or are to become fixtures

Finish Line Inc.

3308 N. Mitthoeffer Rd.

Indianapolis, IN 46235

UCC Lien

  

ADT Security Services, Inc.-Sensormatic Division

One Town Center Road

Boca Raton, FL 33486

   IN SOS    09/28/2005


Amended

01/06/2010

   200500008666447   

Equipment, related components and other goods owned or leased by Debtor,
acquired or leased by Debtor, now or hereafter provided by Sensormatic
Electronics Corporation

 

Amended 1/6/10 to change Secured Party from Sensormatic Electronics Corporation
to ADT Securities Services, Inc.-Sensormatic Division



--------------------------------------------------------------------------------

Debtor

  

Secured Party

   Jurisdiction    Date Filed    Financing
Statement No.   

Collateral

The Finish Line Inc.

3308 N. Mitthoeffer Rd.

Indianapolis, IN 46235

UCC Lien

  

Imagetec of Indiana LLC

P.O. Box 609

Cedar Rapids, IA 52406

   IN SOS    11/20/2007


Amended

12/28/2007

   200700010851892   

Lessee/Lessor

 

Various Savin copiers, printers and fax machines

 

Amended 12/28/2007 to change Debtor’s name from Finish Line, Inc. to The Finish
Line Inc.

The Finish Line, Inc.

3308 N. Mitthoeffer Rd.

Indianapolis, IN 46235

UCC Lien

  

CBL & Associates Properties

2030 Hamilton Place Blvd., Suite 500

Chattanooga, TN 37421

   IN SOS    03/28/2008    200800002908372   

Tenant/Landlord

 

Furnishings, equipment, fixtures, inventory, accounts receivable, chattel paper,
documents, instruments and goods which are or are to become fixtures

The Finish Line, Inc.

3308 N. Mitthoeffer Rd.

Indianapolis, IN 46235

UCC Lien

  

Greatamerica Leaisng Corporation

625 First Street

Cedar Rapids, IA 52401

   IN SOS    05/15/2009    200900004064318   

Lessee/Lessor

 

Various Toshiba copiers, faxes and printers

The Finish Line, Inc.

3308 N. Mitthoeffer Rd.

Indianapolis, IN 46235

UCC Lien

  

Pearland Town Center Limited Partnership/

CBL & Associates Limited Partnership

11200 Broadway Street

Suite 2751

Pearland, TX 77584

   IN SOS    08/10/2009    200900006491728   

Lessee/Lessor

 

Furnishings, equipment, fixtures, inventory, accounts receivable, chattel paper,
documents, instruments and goods which are or are to become fixtures

The Finish Line, Inc.

3308 N. Mitthoeffer Rd.

Indianapolis, IN 46235

UCC Lien

  

CBL RM-Waco, LLC

6001 W. Waco Drive

Suite 314

Waco, TX 76710

   IN SOS    08/24/2009    200900006845286   

Lessee/Lessor

 

Furnishings, equipment, fixtures, inventory, accounts receivable, chattel paper,
documents, instruments and goods which are or are to become fixtures



--------------------------------------------------------------------------------

Debtor

  

Secured Party

   Jurisdiction    Date Filed    Financing
Statement No.   

Collateral

The Finish Line, Inc.

3308 N. Mitthoeffer Rd.

Indianapolis, IN 46235

UCC Lien

  

POM-College Station, LLC

1500 Harvey Road

College Station, TX 77840

   IN SOS    10/26/2009    200900008595078   

Lessee/Lessor

 

Furnishings, equipment, fixtures, inventory, accounts receivable, chattel paper,
documents, instruments and goods which are or are to become fixtures



--------------------------------------------------------------------------------

SCHEDULE 2.9

EXISTING LETTERS OF CREDIT

The following letters of credit are attached hereto:

Letter of Credit No. S531165, issued by LaSalle Bank, N.A. on April 19, 2001, in
favor of Federal Insurance Company, as beneficiary, in the amended amount of
$700,350.

Letter of Credit No. S589661, issued by LaSalle Bank, N.A. on April 26, 2006, in
favor of The Travelers Indemnity Co., as beneficiary, in the amended amount of
$3,250,000.



--------------------------------------------------------------------------------

SCHEDULE 6.1.1

QUALIFICATIONS TO DO BUSINESS

The Finish Line, Inc. is qualified to do business in the following states:

 

Alabama

Arizona

Arkansas

California

Colorado

Connecticut

Delaware

Florida

Georgia

Idaho

Illinois

Indiana

Iowa

Kansas

Kentucky

Louisiana

Maine

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

Montana

  

Nebraska

Nevada

New Hampshire

New Jersey

New Mexico

New York

North Carolina

North Dakota

Ohio

Oklahoma

Oregon

Pennsylvania

Rhode Island

South Carolina

South Dakota

Tennessee

Texas

Utah

Vermont

Virginia

Washington

West Virginia

Wisconsin

Wyoming



--------------------------------------------------------------------------------

SCHEDULE 6.1.2

SUBSIDIARIES

LOGO [g181245g58f86.jpg]

 

* All Subsidiaries are incorporated or organized, as applicable, in the State of
Indiana.



--------------------------------------------------------------------------------

SCHEDULE 6.1.14

ENVIRONMENTAL DISCLOSURES

None.



--------------------------------------------------------------------------------

SCHEDULE 7.1.1

REQUIREMENTS OF OPINION OF’ COUNSEL

The opinions of counsel shall confirm those representations and warranties
contained in Section 6.1 of the Credit Agreement which are listed below:

 

6.1.1

   Organization and Qualification; Power and Authority

6.1.2

   Subsidiaries; Investment Companies

6.1.3

   Validity and Binding Effect

6.1.4

   No Conflict; Consents

6.1.5

   Litigation

Such other matters as the Agent may reasonably request

 



--------------------------------------------------------------------------------

SCHEDULE 8.1.3

INSURANCE REQUIREMENTS

COVENANTS:

At the request of the Administrative Agent, the Loan Parties shall deliver to
the Administrative Agent and each of the Lenders (x) on the Closing Date, and
upon request thereafter, an original certificate of insurance signed by the Loan
Parties’ independent insurance broker describing and certifying as to the
existence of the insurance on the assets of the Borrowers and Collateral
required to be maintained by this Agreement and the other Loan Documents and
(y) from time to time a summary schedule indicating all insurance then in force
with respect to each of the Loan Parties. Such policies of insurance shall
contain special endorsements, in form and substance acceptable to the
Administrative Agent, which shall include the provisions set forth below;
provided that, notwithstanding anything to the contrary in this Agreement, the
Loan Parties shall only be required to use commercially reasonable efforts to
obtain the special endorsement set forth in subparagraph (v) below within
forty-five (45) days of the Closing Date, and the failure to obtain such
endorsement shall not be an Event of Default hereunder. The applicable Loan
Parties shall notify the Administrative Agent promptly of any occurrence causing
a material loss or decline in value of the Collateral and the estimated (or
actual, if available) amount of such loss or decline. After the occurrence of
and during the continuation of a Collateralization Event, any monies received by
the Administrative Agent constituting insurance proceeds in excess of
$15,000,000 may, at the option of the Administrative Agent, (i) be applied by
the Administrative Agent to the payment of the Loans in such manner as the
Administrative Agent may reasonably determine, or (ii) be disbursed to the
applicable Loan Parties on such terms as are deemed appropriate by the
Administrative Agent for the repair, restoration and/or replacement of property
in respect of which such proceeds were received.

ENDORSEMENT:

(i) specify the Administrative Agent as an additional insured, and after the
occurrence of and during the continuation of a Collateralization Event,
mortgagee and lender loss payee as its interests may appear, with the
understanding that any obligation imposed upon the insured (including the
liability to pay premiums) shall be the sole obligation of the applicable Loan
Parties and not that of the insured,

(ii) with respect to all property insurance policies, provide that the interest
of the Lenders shall be insured regardless of any breach or violation by the
applicable Loan Parties of any warranties, declarations or conditions contained
in such policies or any action or inaction of the applicable Loan Parties or
others insured under such policies,

(iii) provide a waiver of any right of the insurers to set off or counterclaim
or any other deduction, whether by attachment or otherwise,

(iv) provide that no cancellation of such policies for any reason (including
non-payment of premium) nor any change therein shall be effective until at least
ten (10) days after receipt by the Administrative Agent of written notice of
such cancellation or change; provided that the insurers shall endeavor to
provide the Administrative Agent with at least thirty (30) days written notice,

 

SCHEDULE 8.1.3



--------------------------------------------------------------------------------

(v) be primary without right of contribution of any other insurance carried by
or on behalf of any additional insureds with respect to their respective
interests in the Collateral, and

(vi) provide that inasmuch as the policy covers more than one insured, all
terms, conditions, insuring agreements and endorsements (except limits of
liability) shall operate as if there were a separate policy covering each
insured.

 

SCHEDULE 8.1.3



--------------------------------------------------------------------------------

SCHEDULE 8.2.1

PERMITTED INDEBTEDNESS

As a result of the sale of its Man Alive division, The Finish Line, Inc.
(“FINL”) and The Finish Line MA, Inc. owe Man Alive Acquisitions, LLC (“MA”), a
total of $833,333.31, payable in monthly installments of $166,666.66.

FINL is a guarantor of the following leases, all of which were assumed by MA as
part of the sale of the Man Alive business operations:

Lease for Broadway Square Mall, d/b/a Man Alive, Unit #B01A

Lease for Castleton Square Mall, d/b/a Decibel, Unit #530

Lease for Century III Mall, d/b/a Man Alive, Unit #824

Lease for Chesapeake Square, d/b/a Man Alive, Unit #824A

Lease for Cordova Mall, d/b/a Man Alive, Unit #A105B

Lease for Edison Mall, d/b/a Man Alive, Unit #1035A

Lease for Gwinnett Place, d/b/a Man Alive, Unit #0Q11A

Lease for Prien Lake Mall, d/b/a Man Alive, Unit #0G07C

Lease for Northlake Mall, d/b/a Man Alive, Unit #1041

1187355



--------------------------------------------------------------------------------

EXHIBIT 1.1(A)(1)

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit and
guarantees included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.

   Assignor:    __________________________________

2.

   Assignee:    __________________________________       [and is an Affiliate of
[identify Lender]]

3.

   Borrowers:   

The Finish Line, Inc., an Indiana corporation, The Finish Line USA, Inc., an
Indiana corporation, The Finish Line Distribution, Inc., an Indiana corporation,
Finish Line Transportation Co., Inc., an Indiana corporation and Spike’s
Holding, LLC, an Indiana limited liability company

4.

   Administrative:   

PNC Bank, National Association, as the administrative agent under Agent the
Credit Agreement



--------------------------------------------------------------------------------

5.

   Credit Agreement:   

Credit Agreement dated as of February 18, 2010, by and among the Borrowers, the
Guarantors party thereto, the Lenders party thereto and the Administrative
Agent.

6.

   Assigned Interest:   

 

Facility Assigned

   Aggregate Amount
of Commitment/
Loans for all
Lenders*      Amount of
Commitment/
Loans
Assigned*      Percentage
Assigned of
Commitment/
Loans1  

Revolving Credit Commitment

   $         $           %   

 

[7.

   Trade Date:    ____________________________]2

Effective Date:                                          , 20     [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]3

[SIGNATURE PAGE FOLLOWS]

 

*

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

1 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

3 

The Assignor shall pay to the Agent a fee of $5,000 with respect to any
assignment other than an assignment to an Affiliate of Assignor.

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION AGREEMENT]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR] By:     Name:     Title:     [NAME OF ASSIGNEE] By:     Name:
    Title:    

Consented to and Accepted:

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

By:     Name:     Title:    



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION AGREEMENT]

Consented to:

 

BORROWERS: THE FINISH LINE, INC. By:     Name:     Title:     THE FINISH LINE
USA, INC. By:     Name:     Title:     THE FINISH LINE DISTRIBUTION, INC. By:  
  Name:     Title:     FINISH LINE TRANSPORTATION CO., INC. By:     Name:    
Title:     SPIKE’S HOLDING, LLC By:     Name:     Title:    



--------------------------------------------------------------------------------

ANNEX 1

The Credit Agreement dated February 18, 2010, by and among THE FINISH LINE,
INC., a corporation organized and existing under the laws of the State of
Indiana, THE FINISH LINE USA, INC., a corporation organized and existing under
the laws of the State of Indiana, THE FINISH LINE DISTRIBUTION, INC., a
corporation organized and existing under the laws of the State of Indiana,
FINISH LINE TRANSPORTATION CO., INC., a corporation organized and existing under
the laws of the State of Indiana and SPIKE’S HOLDING, LLC, a limited liability
company organized and existing under the laws of the State of Indiana, as
Borrowers, the Guarantors party thereto, the Lenders party thereto and PNC Bank,
National Association, as Administrative Agent.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.3 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if Assignee is not
incorporated or organized under the laws of United States of America, attached
to the Assignment and Assumption is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee; and (b) agrees that



--------------------------------------------------------------------------------

(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of Indiana without
regard to its conflict of laws principles.

 

2



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(1)

GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT is made as of
                            , 20__, by                                          
               , a                                     
[corporation/partnership/limited liability company] (the “New Guarantor”).

Background

Reference is made to (i) the Credit Agreement, dated as of February 18, 2010, as
the same may be amended, restated, supplemented or modified from time to time
(the “Credit Agreement”), by and among THE FINISH LINE, INC., a corporation
organized and existing under the laws of the State of Indiana, THE FINISH LINE
USA, INC., a corporation organized and existing under the laws of the State of
Indiana, THE FINISH LINE DISTRIBUTION, INC., a corporation organized and
existing under the laws of the State of Indiana, FINISH LINE TRANSPORTATION CO.,
INC., a corporation organized and existing under the laws of the State of
Indiana and SPIKE’S HOLDING, LLC, a limited liability company organized and
existing under the laws of the State of Indiana (each a “Borrower” and
collectively, the “Borrowers”), each of the Guarantors now or hereafter party
thereto, the Lenders now or hereafter party thereto (the “Lenders”) and PNC
Bank, National Association, in its capacity as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), (ii) the Guaranty
Agreement, dated as of February 18, 2010, as the same may be amended, restated,
supplemented or modified from time to time (the “Guaranty”) of Guarantors given
to the Administrative Agent as administrative agent for the Lenders, and
(iii) the other Loan Documents referred to in the Credit Agreement, as the same
may be amended, restated, supplemented or modified from time to time (the “Loan
Documents”).

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein.

New Guarantor hereby becomes a Guarantor under the terms of the Credit Agreement
and in consideration of the value of the direct and indirect economic benefits
received by New Guarantor as a result of being or becoming affiliated with the
Borrowers and the Guarantors, New Guarantor hereby agrees that effective as of
the date hereof it hereby is, and shall be deemed to be, and assumes the
obligations of, a “Loan Party” and a “Guarantor”, jointly and severally under
the Credit Agreement, a “Guarantor” jointly and severally with the existing
Guarantors under the Guaranty, after the occurrence of a Collateralization
Event, a “Debtor” jointly and severally under any security agreement by and
among any of the Loan Parties and the Administrative Agent (the “Security
Agreement”) and a Loan Party or Guarantor, as the case may be, under each of the
other Loan Documents to which the Loan Parties or Guarantors are a party; and,
New Guarantor hereby agrees that from the date hereof and so long as any Loan or
any Commitment of any Lender shall remain outstanding and until Payment in Full,
New Guarantor



--------------------------------------------------------------------------------

shall perform, comply with, and be subject to and bound by each of the terms and
provisions of the Credit Agreement, after the occurrence of a Collateralization
Event, the Security Agreement, the Guaranty Agreement and each of the other Loan
Documents jointly and severally with the existing parties thereto. Without
limiting the generality of the foregoing, New Guarantor hereby represents and
warrants that (i) each of the representations and warranties set forth in
Section 6 of the Credit Agreement applicable to a Loan Party is true and correct
as to New Guarantor on and as of the date hereof, and (ii) New Guarantor has
heretofore received a true and correct copy of the Credit Agreement, Guaranty,
after the occurrence of a Collateralization Event, the Security Agreement and
each of the other Loan Documents (including any modifications thereof or
supplements or waivers thereto) in effect on the date hereof.

New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders and
the Administrative Agent the Credit Agreement, Guaranty, after the occurrence of
a Collateralization Event, the Security Agreement and each of the other Loan
Documents given by the Guarantors to the Administrative Agent and any of the
Lenders.

New Guarantor is simultaneously delivering to the Administrative Agent the
documents, together with this Guarantor Joinder and Assumption Agreement,
required under Sections 8.2.9 [Subsidiaries, Partnerships and Joint Ventures]
and 11.10 [Joinder].

In furtherance of the foregoing, New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of the Administrative
Agent to carry out more effectively the provisions and purposes of this
Guarantor Joinder and Assumption Agreement and the other Loan Documents.

New Guarantor acknowledges and agrees that a telecopy transmission to the
Administrative Agent or any Lender of signature pages hereof purporting to be
signed on behalf of New Guarantor shall constitute effective and binding
execution and delivery hereof by New Guarantor.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE - GUARANTOR JOINDER AND ASSUMPTION AGREEMENT]

NEW GUARANTOR SHALL CAUSE BORROWERS TO PROVIDE SUCH ADDITIONAL DOCUMENTS AS
REQUIRED BY SECTION 11.10 [JOINDER] OF THE CREDIT AGREEMENT.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Guarantor
has duly executed this Guarantor Joinder and Assumption Agreement and delivered
the same to the Administrative Agent for the benefit of the Lenders, as of the
date and year first above written with the intention that this Guarantor Joinder
and Assumption Agreement constitute a sealed instrument.

 

ATTEST:

     

By:

       

By:

 

____________________________________(SEAL)

Name:

      Name:  

Title

      Title:  

Acknowledged and accepted:

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(2)

CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP - SUBSIDIARIES

THIS CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP - SUBSIDIARIES (this
“Guaranty”), dated as of this 18th day of February, 2010, is jointly and
severally given by EACH OF THE UNDERSIGNED and jointly and severally given by
EACH OF THE OTHER PERSONS WHICH BECOME GUARANTORS HEREUNDER FROM TIME TO TIME
(each a “Guarantor” and collectively, the “Guarantors”) in favor of PNC BANK,
NATIONAL ASSOCIATION, as administrative agent (the “Administrative Agent”) for
the Lenders (as herein defined) in connection with that Credit Agreement, dated
as of February 18, 2010, by and among The Finish Line, Inc., an Indiana
corporation, The Finish Line USA, Inc., an Indiana corporation, The Finish Line
Distribution, Inc., an Indiana corporation, Finish Line Transportation Co.,
Inc., an Indiana corporation and Spike’s Holding, LLC, an Indiana limited
liability company (each a “Borrower” and collectively, the “Borrowers”), the
Administrative Agent, the lenders now or hereafter party thereto (the “Lenders”)
and the Guarantors (as amended, restated, modified, or supplemented from time to
time hereafter, the “Credit Agreement”). Capitalized terms not otherwise defined
herein shall have the respective meanings ascribed to them by the Credit
Agreement and the rules of construction set forth in Section 1.2 [Construction]
of the Credit Agreement shall apply to this Guaranty.

1. Guarantied Obligations. To induce the Administrative Agent and the Lenders to
make loans and grant other financial accommodations to the Borrowers under the
Credit Agreement, each Guarantor hereby jointly and severally unconditionally,
and irrevocably, guaranties to the Administrative Agent, each Lender and any
provider of a Lender Provided Interest Rate Hedge or any provider of any Other
Lender Provided Financial Service Product, and becomes surety, as though it was
a primary obligor for, the full and punctual payment and performance when due
(whether on demand, at stated maturity, by acceleration, or otherwise and
including any amounts which would become due but for the operation of an
automatic stay under the federal bankruptcy code of the United States or any
similar Laws of any country or jurisdiction) of all Obligations, including,
without limiting the generality of the foregoing, all obligations, liabilities,
and indebtedness from time to time of any Borrower or any other Guarantor to the
Administrative Agent or any of the Lenders or any Affiliate of any Lender under
or in connection with the Credit Agreement or any other Loan Document, whether
for principal, interest, fees, indemnities, expenses, or otherwise, and all
renewals, extensions, refinancings or refundings thereof, whether such
obligations, liabilities, or indebtedness are direct or indirect, secured or
unsecured, joint or several, absolute or contingent, due or to become due,
whether for payment or performance, now existing or hereafter arising (and
including obligations, liabilities, and indebtedness arising or accruing after
the commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to any Borrower or any Guarantor or which would have
arisen or accrued but for the commencement of such proceeding, even if the claim
for such obligation, liability, or indebtedness is not enforceable or allowable
in such proceeding, and including all Obligations, liabilities, and Indebtedness
arising from any extensions of credit under or in connection with any Loan
Document from time to time, regardless of whether any such extensions of credit
are in excess of the amount committed under



--------------------------------------------------------------------------------

or contemplated by the Loan Documents or are made in circumstances in which any
condition to extension of credit is not satisfied) (all of the foregoing
obligations, liabilities and indebtedness are referred to herein collectively as
the “Guarantied Obligations” and each as a “Guarantied Obligation”). Without
limitation of the foregoing, any of the Guarantied Obligations shall be and
remain Guarantied Obligations entitled to the benefit of this Guaranty if the
Administrative Agent or any of the Lenders (or any one or more assignees or
transferees thereof) from time to time assign or otherwise transfer any portion
of their respective rights and obligations under the Loan Documents, or any
other Guarantied Obligations, to any other Person. In furtherance of the
foregoing, each Guarantor jointly and severally agrees as follows.

2. Guaranty. Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations immediately upon demand of the Administrative Agent and
the Lenders or any one or more of them. All payments made hereunder shall be
made by each Guarantor in immediately available funds in U.S. Dollars and shall
be made without setoff, counterclaim, withholding, or other deduction of any
nature.

3. Obligations Absolute. The obligations of the Guarantors hereunder shall not
be discharged or impaired or otherwise diminished by the failure, default,
omission, or delay, willful or otherwise, by any Lender, the Administrative
Agent, or any Borrower or any other obligor on any of the Guarantied
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
any Guarantor or would otherwise operate as a discharge of any Guarantor as a
matter of law or equity. Each of the Guarantors agrees that the Guarantied
Obligations will be paid and performed strictly in accordance with the terms of
the Loan Documents. Without limiting the generality of the foregoing, each
Guarantor hereby consents to, at any time and from time to time, and the joint
and several obligations of each Guarantor hereunder shall not be diminished,
terminated, or otherwise similarly affected by any of the following:

(a) Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document or any of the Guarantied Obligations and regardless of any Law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of the Guarantied Obligations, any of the terms of the Loan Documents, or any
rights of the Administrative Agent or the Lenders or any other Person with
respect thereto;

(b) Any increase, decrease, or change in the amount, nature, type or purpose of
any of, or any release, surrender, exchange, compromise or settlement of any of
the Guarantied Obligations (whether or not contemplated by the Loan Documents as
presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Guarantied
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or renewals, extensions, refinancing
or refunding of, any Loan Document or any of the Guarantied Obligations;

(c) Any failure to assert any breach of or default under any Loan Document or
any of the Guarantied Obligations; any extensions of credit in excess of the
amount committed

 

2



--------------------------------------------------------------------------------

under or contemplated by the Loan Documents, or in circumstances in which any
condition to such extensions of credit has not been satisfied; any other
exercise or non-exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non-exercise, of
any right or remedy against any Borrower or any other Person under or in
connection with any Loan Document or any of the Guarantied Obligations; any
refusal of payment or performance of any of the Guarantied Obligations, whether
or not with any reservation of rights against any Guarantor; or any application
of collections (including but not limited to collections resulting from
realization upon any direct or indirect security for the Guarantied Obligations)
to other obligations, if any, not entitled to the benefits of this Guaranty, in
preference to Guarantied Obligations entitled to the benefits of this Guaranty,
or if any collections are applied to Guarantied Obligations, any application to
particular Guarantied Obligations;

(d) Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the Lenders, or any of them, or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or, any other action or inaction
by the Administrative Agent or the Lenders, or any of them, or any other Person
in respect of, any direct or indirect security for any of the Guarantied
Obligations. As used in this Guaranty, “direct or indirect security” for the
Guarantied Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Guarantied Obligations, made by or on behalf of any Person;

(e) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, any Borrower or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to any
Borrower or any other Person; or any action taken or election made by the
Administrative Agent or the Lenders, or any of them (including but not limited
to any election under Section 1111(b)(2) of the United States Bankruptcy Code),
such Borrower, or any other Person in connection with any such proceeding;

(f) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by any Borrower or any other person with respect to any Loan
Document or any of the Guarantied Obligations; or any discharge by operation of
law or release of any Borrower or any other Person from the performance or
observance of any Loan Document or any of the Guarantied Obligations; or

(g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only full, strict, and indefeasible payment and performance of
the Guarantied Obligations.

 

3



--------------------------------------------------------------------------------

Each Guarantor acknowledges, consents, and agrees that new Guarantors may join
in this Guaranty pursuant to Section 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures] of the Credit Agreement and each Guarantor affirms that its
obligations shall continue hereunder undiminished.

4. Waivers, etc. Each of the Guarantors hereby waives any defense to or
limitation on its obligations under this Guaranty arising out of or based on any
event or circumstance referred to in Section 3 hereof. Without limitation and to
the fullest extent permitted by applicable Law, each Guarantor waives each of
the following:

(a) All notices, disclosures and demand of any nature which otherwise might be
required from time to time to preserve intact any rights against any other
Guarantor, including the following: any notice of any event or circumstance
described in Section 3 hereof; any notice required by any Law, regulation or
order now or hereafter in effect in any jurisdiction; any notice of nonpayment,
nonperformance, dishonor, or protest under any Loan Document or any of the
Guarantied Obligations; any notice of the incurrence of any Guarantied
Obligation; any notice of any default or any failure on the part of any Borrower
or any other Person to comply with any Loan Document or any of the Guarantied
Obligations or any direct or indirect security for any of the Guarantied
Obligations; and any notice of any information pertaining to the business,
operations, condition (financial or otherwise) or prospects of any Borrower or
any other Person;

(b) Any right to any marshalling of assets, to the filing of any claim against
any Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against any Borrower or
any other Person of any other right or remedy under or in connection with any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any requirement of promptness or
diligence on the part of the Administrative Agent or the Lenders, or any of
them, or any other Person; any requirement to exhaust any remedies under or in
connection with, or to mitigate the damages resulting from default under, any
Loan Document or any of the Guarantied Obligations or any direct or indirect
security for any of the Guarantied Obligations; any benefit of any statute of
limitations; and any requirement of acceptance of this Guaranty or any other
Loan Document, and any requirement that any Guarantor receive notice of any such
acceptance;

(c) Any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including but not
limited to anti-deficiency laws, “one action” laws or the like), or by reason of
any election of remedies or other action or inaction by the Administrative Agent
or the Lenders, or any of them (including but not limited to commencement or
completion of any judicial proceeding or nonjudicial sale or other action in
respect of collateral security for any of the Guarantied Obligations), which
results in denial or impairment of the right of the Administrative Agent or the
Lenders, or any of them, to seek a deficiency against any Borrower or any other
Person or which otherwise discharges or impairs any of the Guarantied
Obligations; and

(d) Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of collateral or the like.

 

4



--------------------------------------------------------------------------------

5. Reinstatement. This Guaranty is a continuing obligation of the Guarantors and
shall remain in full force and effect notwithstanding that no Guarantied
Obligations may be outstanding from time to time and notwithstanding any other
event or circumstance. Upon termination of all Commitments, the expiration of
all Letters of Credit and indefeasible payment in full of all Guarantied
Obligations, this Guaranty shall terminate; provided, however, that this
Guaranty shall continue to be effective or be reinstated, as the case may be,
any time any payment of any of the Guarantied Obligations is rescinded,
recouped, avoided, or must otherwise be returned or released by any Lender or
Administrative Agent upon or during the insolvency, bankruptcy, or
reorganization of, or any similar proceeding affecting, any Borrower or for any
other reason whatsoever, all as though such payment had not been made and was
due and owing.

6. Subrogation. Each Guarantor waives and agrees it will not exercise any rights
against any Borrower or any other Guarantor arising in connection with, the
Guarantied Obligations (including rights of subrogation, contribution, and the
like) until the Guarantied Obligations have been indefeasibly paid in full, and
all Commitments have been terminated and all Letters of Credit have expired. If
any amount shall be paid to any Guarantor by or on behalf of any Borrower or any
other Guarantor by virtue of any right of subrogation, contribution, or the
like, such amount shall be deemed to have been paid to such Guarantor for the
benefit of, and shall be held in trust for the benefit of, the Administrative
Agent and the Lenders and shall forthwith be paid to the Administrative Agent to
be credited and applied upon the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement.

7. No Stay. Without limitation of any other provision of this Guaranty, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against any Borrower or any other Person of a bankruptcy, insolvency,
reorganization or similar proceeding), the Guarantors agree that, for the
purposes of this Guaranty and their obligations hereunder, the Guarantied
Obligations shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.

8. Taxes.

(a) No Deductions. All payments made by any Guarantor under any of the Loan
Documents shall be made free and clear of and without deduction for any present
or future taxes, levies, imposts, deductions, charges, or withholdings, and all
liabilities with respect thereto other than Excluded Taxes (all such
non-Excluded Taxes being hereinafter referred to as “Taxes”). If any Guarantor
shall be required by Law to deduct any Taxes from or in respect of any sum
payable under any of the Loan Documents, (i) the sum payable shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Subsection (a) such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Guarantor shall make such deductions, and
(iii) such Guarantor shall timely pay the full amount deducted to the relevant
tax authority or other authority in accordance with applicable Law.

 

5



--------------------------------------------------------------------------------

(b) Stamp Taxes. In addition, each Guarantor agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges, or
similar levies which arise from any payment made hereunder or from the
execution, delivery, or registration of, or otherwise with respect to, any of
the Loan Documents (hereinafter referred to as “Other Taxes”).

(c) Indemnification for Taxes Paid by any Lender. Each Guarantor shall indemnify
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Subsection) paid by any Lender and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within thirty (30) days from the date a
Lender makes written demand therefor.

(d) Certificate. Within thirty (30) days after the date of any payment of any
Taxes by any Guarantor, such Guarantor shall furnish to each Lender, the
original or a certified copy of a receipt evidencing payment thereof. If no
Taxes are payable in respect of any payment by such Guarantor, such Guarantor
shall, if so requested by a Lender, provide a certificate of an officer of such
Guarantor to that effect.

9. Notices. Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to, or in a Guarantor Joinder
and Assumption Agreement given under, the Credit Agreement and in the manner
provided in Section 11.5 [Notices; Effectiveness; Electronic Communication] of
the Credit Agreement. The Administrative Agent and the Lenders may rely on any
notice (whether or not made in a manner contemplated by this Guaranty)
purportedly made by or on behalf of a Guarantor, and the Administrative Agent
and the Lenders shall have no duty to verify the identity or authority of the
Person giving such notice.

10. Counterparts; Telecopy Signatures. This Guaranty may be executed in any
number of counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument. Each Guarantor acknowledges and agrees that a telecopy transmission
to Administrative Agent or any Lender of signature pages hereof purporting to be
signed on behalf of any Guarantor shall constitute effective and binding
execution and delivery hereof by such Guarantor.

11. Setoff, Default Payments by any Borrower.

(a) In the event that at any time any obligation of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Administrative Agent and the Lenders, or any of them, shall have the right from
time to time, without notice to any Guarantor, to set off against and apply to
such due and payable amount any obligation of any nature of any Lender or the
Administrative Agent, or any subsidiary or affiliate of any Lender or
Administrative Agent, to any Guarantor, including but not limited to all
deposits (whether time or demand, general or special, provisionally credited or
finally credited, however evidenced) now or hereafter maintained by any
Guarantor with the Administrative Agent or any Lender. Such right shall be
absolute and unconditional in all circumstances and, without limitation, shall

 

6



--------------------------------------------------------------------------------

exist whether or not the Administrative Agent or the Lenders, or any of them,
shall have given any notice or made any demand under this Guaranty or under such
obligation to the Guarantor, whether such obligation to the Guarantor is
absolute or contingent, matured or unmatured (it being agreed that the
Administrative Agent and the Lenders, or any of them, may deem such obligation
to be then due and payable at the time of such setoff), and regardless of the
existence or adequacy of any collateral, guaranty, or other direct or indirect
security or right or remedy available to the Administrative Agent or any of the
Lenders. The rights of the Administrative Agent and the Lenders under this
Section are in addition to such other rights and remedies (including, without
limitation, other rights of setoff and banker’s lien) which the Administrative
Agent and the Lenders, or any of them, may have, and nothing in this Guaranty or
in any other Loan Document shall be deemed a waiver of or restriction on the
right of setoff or banker’s lien of the Administrative Agent and the Lenders, or
any of them. Each of the Guarantors hereby agrees that, to the fullest extent
permitted by Law, any affiliate or subsidiary of the Administrative Agent or any
of the Lenders and any holder of a participation in any obligation of any
Guarantor under this Guaranty, shall have the same rights of setoff as the
Administrative Agent and the Lenders as provided in this Section (regardless
whether such affiliate or participant otherwise would be deemed a creditor of
the Guarantor).

(b) Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the account of any Borrower, such amount shall be held in trust for the benefit
of each Lender and Administrative Agent and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guarantied Obligations
when due and payable.

12. Construction. The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect interpretation of this Guaranty
in any respect. This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreement or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.

13. Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Administrative Agent and the Lenders, or any of them, and their
successors and permitted assigns; provided, however, that no Guarantor may
assign or transfer any of its rights or obligations hereunder or any interest
herein and any such purported assignment or transfer shall be null and void.
Without limitation of the foregoing, the Administrative Agent and the Lenders,
or any of them (and any successive assignee or transferee), from time to time
may assign or otherwise transfer all or any portion of its rights or obligations
under the Loan Documents (including all or any portion of any commitment to
extend credit), or any other Guarantied Obligations, to any other person and
such Guarantied Obligations (including any Guarantied Obligations resulting from
extension of credit by such other Person under or in connection with the Loan
Documents) shall be and remain Guarantied Obligations entitled to the benefit of
this Guaranty, and to the extent of its interest in such Guarantied Obligations
such other Person shall be vested with all the benefits in respect thereof
granted to the Administrative Agent and the Lenders in this Guaranty or
otherwise.

 

7



--------------------------------------------------------------------------------

14. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Governing Law. This Guaranty shall be governed by, construed, and enforced
in accordance with, the internal Laws of the State of Indiana, without regard to
conflict of laws principles, and waives personal service of any and all process
upon it and consents that all such service of process be made by certified or
registered mail directed to such Guarantor at the address set forth on the
signature page to this Guaranty and service so made shall be deemed to be
completed upon actual receipt thereof.

(b) Certain Waivers. Guarantor hereby irrevocably:

(i) Submits to the nonexclusive jurisdiction of the courts of the State of
Indiana sitting in Marion County and the United States District Court for the
Southern District of Indiana, and any appellate court from any thereof;

(ii) Waives any objection to jurisdiction and venue of any action instituted
against it as provided herein and agrees not to assert any defense based on lack
of jurisdiction or venue; and

(iii) WAIVES TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM OF
ANY KIND ARISING OUT OF OR RELATED TO THIS GUARANTY, THE CREDIT AGREEMENT, OR
ANY OTHER LOAN DOCUMENT TO THE FULLEST EXTENT PERMITTED BY LAW.

15. Severability; Modification to Conform to Law.

(a) It is the intention of the parties that this Guaranty be enforceable to the
fullest extent permissible under applicable Law, but that the unenforceability
(or modification to conform to such Law) of any provision or provisions hereof
shall not render unenforceable, or impair, the remainder hereof. If any
provision in this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, this Guaranty shall, as to such jurisdiction, be
deemed amended to modify or delete, as necessary, the offending provision or
provisions and to alter the bounds thereof in order to render it or them valid
and enforceable to the maximum extent permitted by applicable Law, without in
any manner affecting the validity or enforceability of such provision or
provisions in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

(b) Without limitation of the preceding subsection (a), to the extent that
applicable Law (including applicable Laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
the Guarantor’s obligations hereunder invalid, voidable, or unenforceable on
account of the amount of a Guarantor’s aggregate liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such liability shall, without any further action by the
Administrative Agent or any of the Lenders or such Guarantor or any other
Person, be automatically limited and reduced to the highest amount which is
valid and enforceable as determined in such action or proceeding, which (without
limiting the generality of the foregoing) may be an amount which is equal to the
greater of:

 

8



--------------------------------------------------------------------------------

(i) the fair consideration actually received by such Guarantor under the terms
and as a result of the Loan Documents and the value of the benefits described in
this Section 15(b) hereof, including (and to the extent not inconsistent with
applicable federal and state Laws affecting the enforceability of guaranties)
distributions, commitments, and advances made to or for the benefit of such
Guarantor with the proceeds of any credit extended under the Loan Documents, or

(ii) the excess of (A) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state Laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (B) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state Laws governing the insolvency of debtors
as in effect on the date hereof.

(c) Notwithstanding anything to the contrary in this Section or elsewhere in
this Guaranty, this Guaranty shall be presumptively valid and enforceable to its
full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
Law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor’s obligations
hereunder as to each element of such assertion.

16. Additional Guarantors. At any time after the initial execution and delivery
of this Guaranty to the Administrative Agent and the Lenders, additional Persons
may become parties to this Guaranty and thereby acquire the duties and rights of
being Guarantors hereunder by executing and delivering to the Administrative
Agent and the Lenders a Guarantor Joinder pursuant to the Credit Agreement. No
notice of the addition of any Guarantor shall be required to be given to any
pre-existing Guarantor and each Guarantor hereby consents thereto.

17. Joint and Several Obligations. The obligations and additional liabilities of
the Guarantors under this Guaranty are joint and several obligations of the
Guarantors under any other Guaranty under the Credit Agreement, and each
Guarantor hereby waives to the full extent permitted by Law any defense it may
otherwise have to the payment and performance of the Obligations that its
liability hereunder is limited and not joint and several. Each Guarantor
acknowledges and agrees that the foregoing waivers and those set forth below
serve as a material inducement to the agreement of the Administrative Agent and
the Lenders to make the Loans, and that the Administrative Agent and the Lenders
are relying on each specific waiver and all such waivers in entering into this
Guaranty. The undertakings of each Guarantor hereunder secure the obligations of
itself and the other Guarantors. The Administrative Agent and the Lenders, or
any of them, may, in their sole discretion, elect to enforce this Guaranty
against any Guarantor without any duty or responsibility to pursue any other
Guarantor and such an election by the Administrative Agent and the Lenders, or
any of them, shall not be a defense to any action the Administrative Agent and
the Lenders, or any of them, may elect to take against any Guarantor. Each of
the Lenders and Administrative Agent hereby reserve all rights against each
Guarantor.

 

9



--------------------------------------------------------------------------------

18. Receipt of Credit Agreement, Other Loan Documents, Benefits.

(a) Each Guarantor hereby acknowledges that it has received a copy of the Credit
Agreement and the other Loan Documents and each Guarantor certifies that the
representations and warranties made therein with respect to such Guarantor are
true and correct. Further, each Guarantor acknowledges and agrees to perform,
comply with, and be bound by all of the provisions of the Credit Agreement and
the other Loan Documents.

(b) Each Guarantor hereby acknowledges, represents, and warrants that it
receives synergistic benefits by virtue of its affiliation with the Borrowers
and the other Guarantors and that it will receive direct and indirect benefits
from the financing arrangements contemplated by the Credit Agreement and that
such benefits, together with the rights of contribution and subrogation that may
arise in connection herewith, are a reasonably equivalent exchange of value in
return for providing this Guaranty.

19. Miscellaneous.

(a) Generality of Certain Terms. As used in this Guaranty, the terms “hereof”,
“herein” and terms of similar import refer to this Guaranty as a whole and not
to any particular term or provision; the term “including”, as used herein, is
not a term of limitation and means “including without limitation”.

(b) Amendments, Waivers. No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Administrative Agent and the Lenders. Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No delay or failure of the Administrative Agent or the Lenders, or any of
them, in exercising any right or remedy under this Guaranty shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right or
remedy preclude any other or further exercise thereof or the exercise of any
other right or remedy. The rights and remedies of the Administrative Agent and
the Lenders under this Guaranty are cumulative and not exclusive of any other
rights or remedies available hereunder, under any other agreement or instrument,
by Law, or otherwise.

(c) Telecommunications. Each Lender and Administrative Agent shall be entitled
to rely on the authority of any individual making any telecopy, electronic or
telephonic notice, request, or signature without the necessity of receipt of any
verification thereof.

(d) Expenses. Each Guarantor unconditionally agrees to pay all out-of-pocket
costs and expenses, including reasonable attorney’s fees incurred by the
Administrative Agent or any of the Lenders in enforcing this Guaranty against
any Guarantor and each Guarantor shall pay and indemnify each Lender and
Administrative Agent for, and hold it harmless from and against, any and all
obligations, liabilities, losses, damages, costs, expenses (including
disbursements and reasonable legal fees of counsel to any Lender or
Administrative Agent), penalties, judgments, suits, actions, claims, and
disbursements imposed on, asserted against, or incurred by any Lender or
Administrative Agent:

 

10



--------------------------------------------------------------------------------

(i) relating to the preparation, negotiation, execution, administration, or
enforcement of or collection under this Guaranty or any document, instrument, or
agreement relating to any of the Guaranteed Obligations, including in any
bankruptcy, insolvency, or similar proceeding in any jurisdiction or political
subdivision thereof;

(ii) relating to any amendment, modification, waiver, or consent hereunder or
relating to any telecopy, electronic or telephonic transmission purporting to be
by any Guarantor or any Borrower; and

(iii) in any way relating to or arising out of this Guaranty, or any document,
instrument, or agreement relating to any of the Guarantied Obligations, or any
action taken or omitted to be taken by any Lender or Administrative Agent
hereunder or thereunder, and including those arising directly or indirectly from
the violation or asserted violation by any other Guarantor, any Borrower,
Administrative Agent or any Lender of any Law, rule, regulation, judgment,
order, or the like of any jurisdiction or political subdivision thereof
(including those relating to environmental protection, health, labor, importing,
exporting, or safety) and regardless whether asserted by any governmental entity
or any other Person, except to the extent resulting from the Administrative
Agent’s or any other Lender’s gross negligence or willful misconduct.

(e) Prior Understandings. This Guaranty, the Credit Agreement and the other Loan
Documents constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and supersede any and all other prior and
contemporaneous understandings and agreements.

(f) Survival. All representations and warranties of a Guarantor made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Administrative Agent and the Lenders, or any of them, any extension of
credit, or any other event or circumstance whatsoever.

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

[SIGNATURE PAGE - CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP -
SUBSIDIARIES]

IN WITNESS WHEREOF, the undersigned party intending to be legally bound, has
executed this Guaranty as of the date first above written with the intention
that this Guaranty shall constitute a sealed instrument.

 

THE FINISH LINE MA, INC. By:     Name:   Gary D. Cohen Title:   Chief
Administrative Officer and Secretary PAIVA, LLC By:     Name:   Gary D. Cohen
Title:   Chief Administrative Officer and Secretary



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(1)

REVOLVING CREDIT NOTE

 

$_____________

   Indianapolis, Indiana    February 18, 2010

FOR VALUE RECEIVED, the undersigned, THE FINISH LINE, INC., a corporation
organized and existing under the laws of the State of Indiana, THE FINISH LINE
USA, INC., a corporation organized and existing under the laws of the State of
Indiana, THE FINISH LINE DISTRIBUTION, INC., a corporation organized and
existing under the laws of the State of Indiana, FINISH LINE TRANSPORTATION CO.,
INC., a corporation organized and existing under the laws of the State of
Indiana and SPIKE’S HOLDING, LLC, a limited liability company organized and
existing under the laws of the State of Indiana (each a “Borrower” and
collectively, the “Borrowers”), hereby promise to pay to the order of
                                         (the “Lender”), the lesser of the
principal sum of                                          U.S. Dollars
(US$            ) or the aggregate unpaid principal balance of all Revolving
Credit Loans made by the Lender to the Borrowers pursuant to the Credit
Agreement, dated as of the date hereof, among the Borrowers, the Guarantors now
or hereafter party thereto, the Lenders now or hereafter party thereto, and PNC
Bank, National Association, as administrative agent (hereinafter referred to in
such capacity as the “Administrative Agent”) (as amended, restated, modified, or
supplemented from time to time, the “Credit Agreement”), payable on the
Expiration Date.

The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrowers pursuant to Section 4.1 of, or as otherwise provided
in, the Credit Agreement. Subject to the provisions of the Credit Agreement,
interest on this Revolving Credit Note will be payable pursuant to Section 5.5
of, or as otherwise provided in, the Credit Agreement. If any payment or action
to be made or taken hereunder shall be stated to be or become due on a day which
is not a Business Day, such payment or action shall be made or taken on the next
following Business Day, unless otherwise provided in the Credit Agreement, and
such extension of time shall be included in computing interest or fees, if any,
in connection with such payment or action. Upon the occurrence and during the
continuation of an Event of Default, the Borrowers shall pay interest on the
entire principal amount of the then outstanding Revolving Credit Loans evidenced
by this Revolving Credit Note and all other obligations due and payable to the
Lender pursuant to the Credit Agreement and the other Loan Documents at a rate
per annum as set forth in Section 4.3 of the Credit Agreement. Such interest
rate will accrue before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at Pittsburgh,
Pennsylvania, unless otherwise directed in



--------------------------------------------------------------------------------

writing by the Administrative Agent, in lawful money of the United States of
America in immediately available funds.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in,
and is entitled to the benefits of, the Credit Agreement and the other Loan
Documents, including the representations, warranties, covenants, conditions,
security interests, and Liens contained or granted therein. The Credit Agreement
among other things contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events and also for prepayment, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Revolving Credit
Note.

The Borrowers waive presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Revolving Credit Note and the Credit Agreement.

This Revolving Credit Note shall bind the Borrowers and their successors and
assigns, and the benefits hereof shall inure to the benefit of the Lender and
its successors and assigns. All references herein to the “Borrowers” and the
“Lender” shall be deemed to apply to the Borrowers and the Lender, respectively,
and their respective successors and assigns.

This Revolving Credit Note and any other documents delivered in connection
herewith and the rights and obligations of the parties hereto and thereto shall
for all purposes be governed by and construed and enforced in accordance with
the internal laws of the State of Indiana without giving effect to its conflict
of laws principles.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
have executed this Revolving Credit Note by their respective duly authorized
officer.

 

BORROWERS: THE FINISH LINE, INC. By:     Name:  

Gary D. Cohen

Title:   Chief Administrative Officer and Secretary THE FINISH LINE USA, INC.
By:     Name:   Gary D. Cohen Title:   Chief Administrative Officer and
Secretary THE FINISH LINE DISTRIBUTION, INC. By:     Name:   Gary D. Cohen
Title:   Chief Administrative Officer and Secretary FINISH LINE TRANSPORTATION
CO., INC. By:     Name:   Gary D. Cohen Title:   Chief Administrative Officer
and Secretary SPIKE’S HOLDING, LLC By:     Name:   Beau J. Swenson Title:   Vice
President and Corporate Controller



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(2)

SWING LOAN NOTE

 

$5,000,000

   Indianapolis, Indiana    February 18, 2010

FOR VALUE RECEIVED, each of the undersigned, THE FINISH LINE, INC., a
corporation organized and existing under the laws of the State of Indiana, THE
FINISH LINE USA, INC., a corporation organized and existing under the laws of
the State of Indiana, THE FINISH LINE DISTRIBUTION, INC., a corporation
organized and existing under the laws of the State of Indiana, FINISH LINE
TRANSPORTATION CO., INC., a corporation organized and existing under the laws of
the State of Indiana and SPIKE’S HOLDING, LLC, a limited liability company
organized and existing under the laws of the State of Indiana (each a “Borrower”
and collectively, the “Borrowers”), hereby jointly and severally unconditionally
promises to pay to the order of PNC BANK, NATIONAL ASSOCIATION (the “Lender”),
the lesser of (a) the principal sum of Five Million Dollars (US$5,000,000), or
(b) the aggregate unpaid principal balance of all Swing Loans made by Lender to
the Borrowers pursuant to Section 2.5.2 of the Credit Agreement, dated as of the
date hereof among the Borrowers, the Guarantors now or hereafter party thereto,
the Lenders now or hereafter party thereto, and PNC Bank, National Association,
as administrative agent for the Lenders (hereinafter referred to in such
capacity as the “Administrative Agent”) (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), payable with
respect to each Swing Loan evidenced hereby on the earlier of (i) demand by the
Lender or (ii) on the Expiration Date, as specified in the Credit Agreement.

The Borrowers shall pay interest on the unpaid principal balance of each Swing
Loan from time to time outstanding hereunder from the date hereof at the rate
per annum and on the date(s) provided in the Credit Agreement. Upon the
occurrence and during the continuation of an Event of Default, the Borrowers
shall pay interest on the entire principal amount of the then outstanding Swing
Loans evidenced by this Swing Loan Note at a rate per annum as set forth in
Section 4.3 of the Credit Agreement. Such interest rate will accrue before and
after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at Pittsburgh,
Pennsylvania, unless otherwise directed in writing by the holder hereof, in
lawful money of the United States of America in immediately available funds.

This Swing Loan Note is the Swing Loan Note referred to in, and is entitled to
the benefits of, the Credit Agreement and other Loan Documents, including the
representations, warranties, covenants or conditions contained or granted
therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment, in certain circumstances, on demand or otherwise, on
account of principal hereof prior to maturity upon the terms and conditions
therein specified. All capitalized terms used herein shall, unless otherwise
defined herein, have the same meanings given to such terms in the Credit
Agreement. Each Borrower waives presentment, demand,



--------------------------------------------------------------------------------

notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Swing Loan
Note and the Credit Agreement.

Each Borrower acknowledges and agrees that the Lender may at any time and in its
sole discretion demand payment of all amounts outstanding under this Note
without prior notice to any Borrower.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Swing Loan Note.

This Swing Loan Note shall bind each Borrower and its successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns. All references herein to any “Borrower” and the “Lender”
shall be deemed to apply to such Borrower and the Lender, respectively, and
their respective successors and assigns.

This Swing Loan Note and any other documents delivered in connection herewith
and the rights and obligations of the parties hereto and thereto shall for all
purposes be governed by and construed and enforced in accordance with the
internal laws of the State of Indiana without giving effect to its conflict of
laws principles.

Each Borrower acknowledges and agrees that a telecopy transmission to
Administrative Agent or any Lender of signature pages hereof purporting to be
signed on behalf of such Borrower shall constitute effective and binding
execution and delivery hereof by such Borrower.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SWING LOAN NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
have executed this Swing Loan Note by their duly authorized officers with the
intention that it constitute a sealed instrument.

 

BORROWERS: THE FINISH LINE, INC. By:     Name:   Gary D. Cohen Title:   Chief
Administrative Officer and Secretary THE FINISH LINE USA, INC. By:     Name:  
Gary D. Cohen Title:   Chief Administrative Officer and Secretary THE FINISH
LINE DISTRIBUTION, INC. By:     Name:   Gary D. Cohen Title:   Chief
Administrative Officer and Secretary FINISH LINE TRANSPORTATION CO., INC. By:  
  Name:   Gary D. Cohen Title:   Chief Administrative Officer and Secretary
SPIKE’S HOLDING, LLC By:     Name:   Beau J. Swenson Title:   Vice President and
Corporate Controller



--------------------------------------------------------------------------------

EXHIBIT 2.5.1

FORM OF

LOAN REQUEST

 

TO:

  

PNC Bank, National Association, as Administrative Agent

  

PNC Firstside Center - 4th Floor

  

500 First Avenue

  

Pittsburgh, Pennsylvania 15219

  

Telephone No.: (412) 762-8523

  

Telecopier No.: (412) 762-8672

  

Attention: Christopher Murphy

FROM:

  

The Finish Line, Inc., an Indiana corporation, The Finish Line USA, Inc., an
Indiana corporation, The Finish Line Distribution, Inc., an Indiana corporation,
Finish Line Transportation Co., Inc., an Indiana corporation and Spike’s
Holding, LLC, an Indiana limited liability company (collectively, the
“Borrowers”).

RE:

  

Credit Agreement (as it may be amended, restated, modified or supplemented, the
“Credit Agreement”), dated as of February 18, 2010, by and among the Borrowers,
the Guarantors party thereto, the Lenders party thereto and PNC Bank, National
Association, as administrative agent for the Lenders (the “Administrative
Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

 

A.

  

Pursuant to Section 2.5.1 [Revolving Credit Loan Requests] of the Credit
Agreement, the undersigned Borrower irrevocably requests [check one line under
1.(a) below and fill in blank space next to the line as appropriate]:

  

1(a)

  

_______

  

A new Revolving Credit Loan, OR

     

_______

  

Renewal of the LIBOR Rate Option applicable to an outstanding _______________
Revolving Credit Loan originally made on __________ , 20__, OR

     

_______

  

Conversion of the Base Rate Option applicable to an outstanding _______________
Revolving Credit Loan originally made on _________, 20__ to a Loan to which the
LIBOR Rate Option applies, OR

     

_______

  

Conversion of the LIBOR Rate Option applicable to an outstanding _______________
Revolving Credit Loan originally made on __________ __, 20__ to a Loan to which
the Base Rate Option applies.



--------------------------------------------------------------------------------

  

SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:

 

[Check one line under 1.(b) below and fill in blank spaces in line next to
line]:

   1(b)(i)   

_______

  

Under the Base Rate Option. Such Loan shall have a Borrowing Date of __________,
20___ (which date shall be the same Business Day of receipt by the
Administrative Agent by 11:00 a.m. eastern time of this Loan Request for making
a new Revolving Credit Loan to which the Base Rate Option applies, or (ii) the
last day of the preceding Interest Period if a Loan to which the LIBOR Rate
Option applies is being converted to a Loan to which the Base Rate Option
applies).

        

            OR

   (ii)   

_______

  

Under the LIBOR Rate Option. Such Loan shall have a Borrowing Date of
_____________, 20__ (which date shall be (i) three (3) Business Days subsequent
to the Business Day of receipt by the Administrative Agent by 11:00 a.m. eastern
time of this Loan Request for making a new Revolving Credit Loan to which the
LIBOR Rate Option applies, renewing a Loan to which the LIBOR Rate Option
applies, or converting a Loan to which the Base Rate Option applies to a Loan to
which the LIBOR Rate Option applies).

  

2

  

Such Loan is in the principal amount of U.S. $_____________ or the principal
amount to be renewed or converted is U.S. $_____________

 

[for Revolving Credit Loans under Section 2.5.1 not to be less than $1,000,000
and in increments of $500,000 for each Borrowing Tranche under the LIBOR Rate
Option and not less than the lesser of $500,000 or the maximum amount available
for Borrowing Tranches under the Base Rate Option.]

  

3

  

[Complete blank below if the Borrower is selecting the LIBOR Rate Option]:

 

Such Loan shall have an Interest Period of [one, two, three, or six] Month(s):
_____________________________

B

  

As of the date hereof and the date of making the above-requested Loan (and after
giving effect thereto): the Loan Parties and the other Guarantors have performed
and complied with all covenants and conditions of such Persons under the Credit
Agreement and the other Loan Documents; all of the representations and
warranties contained in Section 6 of the Credit Agreement and in the other Loan
Documents are true and correct in all material respects (unless any such
representation or warranty is qualified to materiality, in which case such
representation or warranty is true and correct in all respects), except for
representations and warranties made as of a specified date (which were true and
correct in all material respects, as applicable, as of such date); no Event of
Default or Potential Default has occurred and is continuing or exists; the
making of such Loan shall not contravene any Law applicable to any Borrower, any
other Loan Party, any Subsidiary of any Borrower or of any other Loan Party or
any other Guarantor, or any Lender; the making

 

2



--------------------------------------------------------------------------------

  

of such Loan shall not cause the Revolving Facility Usage to exceed the
Revolving Credit Commitments.

C

  

Each of the undersigned hereby irrevocably requests [check one line below and
fill in blank spaces next to the line as appropriate]:

  

1

  

_______

  

Funds to be deposited into a PNC Bank bank account per our current standing
instructions. Complete amount of deposit if not full loan advance amount: U.S.
$_______________.

  

2

  

_______

  

Funds to be wired per the following wire instructions:

 

U.S. $_________________ Amount of Wire Transfer

Bank Name: _____________________

ABA: __________________________

Account Number: _________________

Account Name: ___________________

Reference: _______________________

  

3

  

_______

  

Funds to be wired per the attached Funds Flow (multiple wire transfers).

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1 TO LOAN REQUEST]

Each Borrower certifies to the Administrative Agent for the benefit of the
Lenders as to the accuracy of the foregoing on                     , 20    .

 

BORROWERS:

THE FINISH LINE, INC.

THE FINISH LINE USA, INC.

THE FINISH LINE DISTRIBUTION, INC.

FINISH LINE TRANSPORTATION CO., INC.

By:                                                                        
                    , as  

______________ of each of the

foregoing Borrowers SPIKE’S HOLDING, LLC By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT 2.5.2

FORM OF

SWING LOAN REQUEST

 

TO:

  

PNC Bank, National Association, as Administrative Agent

  

PNC Firstside Center - 4th Floor

  

500 First Avenue

  

Pittsburgh, Pennsylvania 15219

  

Telephone No.: (412) 762-8523

  

Telecopier No.: (412) 762-8672

  

Attention: Christopher Murphy

FROM:

  

The Finish Line, Inc., an Indiana corporation, The Finish Line USA, Inc., an
Indiana corporation, The Finish Line Distribution, Inc., an Indiana corporation,
Finish Line Transportation Co., Inc., an Indiana corporation and Spike’s
Holding, LLC, an Indiana limited liability company (collectively, the
“Borrowers”).

RE:

  

Credit Agreement (as it may be amended, restated, modified or supplemented, the
“Credit Agreement”), dated as of February 18, 2010, by and among the Borrowers,
the Guarantors party thereto, the Lenders party thereto and PNC Bank, National
Association, as administrative agent for the Lenders (the “Administrative
Agent”). Capitalized terms not otherwise defined herein shall have the
respective meanings given to them by the Credit Agreement.

Pursuant to Section 2.5.2 of the Credit Agreement, the Borrowers hereby make,
irrevocably, the following Swing Loan Request:

 

 

1.

 

Aggregate principal amount of such Swing Loan (may not be less than $100,000)

  

U.S. $ __________

 

2.

 

Proposed Borrowing Date

(which date shall be on or after the date on which the Administrative Agent
receives this Swing Loan Request, with such Swing Loan Request to be received no
later than 1:00 p.m. eastern time on the Borrowing Date)

  

____________, 20__

 

3.

 

The undersigned hereby irrevocably requests [check one line below and fill in
blank spaces next to the line as appropriate]:

 

a.              Funds to be deposited into a PNC Bank bank account per our
current standing instructions. Complete amount of deposit if not full loan
advance amount: U.S. $             .

  



--------------------------------------------------------------------------------

   

b. ___ Funds to be wired per the following wire instructions:

 

U.S. $_________________ Amount of Wire Transfer

Bank Name: _____________________

ABA: __________________________

Account Number: _________________

Account Name: ___________________

Reference: _______________________

      

c. ___ Funds to be wired per the attached Funds Flow (multiple wire transfers).

    

4.

 

As of the date hereof and the date of making the above-requested Swing Loan (and
after giving effect thereto): the Loan Parties and the other Guarantors have
performed and complied with all covenants and conditions of such Persons under
the Credit Agreement and the other Loan Documents; all of the representations
and warranties contained in Section 6 of the Credit Agreement and in the other
Loan Documents are true and correct in all material respects (unless any such
representation or warranty is qualified to materiality, in which case such
representation or warranty is true and correct in all respects), except for
representations and warranties made as of a specified date (which were true and
correct in all material respects, as applicable, as of such date); no Event of
Default or Potential Default has occurred and is continuing or exists; the
making of such Swing Loan shall not contravene any Law applicable to any
Borrower, any other Loan Party or any other Guarantor, any Subsidiary of any
Borrower or of any other Loan Party, or any Lender; the aggregate principal
amount of Swing Loans does not exceed $5,000,000 and the making of such Swing
Loan shall not cause the Revolving Facility Usage to exceed the Revolving Credit
Commitments.

  

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1 TO SWING LOAN REQUEST]

Each Borrower certifies to the Administrative Agent for the benefit of the
Lenders as to the accuracy of the foregoing on                 , 20    .

 

BORROWERS:

 

THE FINISH LINE, INC.

THE FINISH LINE USA, INC.

THE FINISH LINE DISTRIBUTION, INC.

FINISH LINE TRANSPORTATION CO., INC.

By:  

_______________________________________,

as                      of each of the foregoing Borrowers

 

SPIKE’S HOLDING, LLC By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT 2.11

LENDER JOINDER AND ASSUMPTION AGREEMENT

THIS LENDER JOINDER AND ASSUMPTION AGREEMENT (the “Joinder”) is made as of
            , 20     (the “Effective Date”) by             , (the “New Lender”).

Background

Reference is made to the Credit Agreement dated as of February 18, 2010 among
The Finish Line, Inc., an Indiana corporation, The Finish Line USA, Inc., an
Indiana corporation, The Finish Line Distribution, Inc., an Indiana corporation,
Finish Line Transportation Co., Inc., an Indiana corporation and Spike’s
Holding, LLC, an Indiana limited liability company (each a “Borrower” and
collectively, the “Borrowers”), the Lenders now or hereafter party thereto and
PNC Bank, National Association, as administrative agent (the “Administrative
Agent”) (as the same has been and may hereafter be modified, supplemented,
amended or restated, the “Credit Agreement”). Capitalized terms defined in the
Credit Agreement are used herein as defined therein.

Agreement

In consideration of the Lenders permitting the New Lender to become a Lender
under the Credit Agreement, the New Lender agrees that effective as of the
Effective Date it shall become, and shall be deemed to be, a Lender under the
Credit Agreement and each of the other Loan Documents and agrees that from the
Effective Date and so long as the New Lender remains a party to the Credit
Agreement, such New Lender shall assume the obligations of a Lender under and
perform, comply with and be bound by each of the provisions of the Credit
Agreement which are stated to apply to a Lender and shall be entitled (in
accordance with its Ratable Share) to the benefits, rights and remedies set
forth therein and in each of the other Loan Documents. The New Lender hereby
acknowledges that it has heretofore received a true and correct copy of the
Credit Agreement (including any modifications thereof or supplements or waivers
thereto) as in effect on the Effective Date and the executed original of its
Revolving Credit Note dated the Effective Date issued by the Borrowers under the
Credit Agreement in the face amount of $            .

The Commitments and Ratable Shares of the New Lender and each of the other
Lenders are as set forth on Schedule 1.1(B) to the Credit Agreement. Schedule
1.1(B) to the Credit Agreement is being amended and restated effective as of the
Effective Date hereof to read as set forth on Schedule 1.1(B) hereto. Schedule 1
hereto lists as of the date hereof the amount of Loans under each outstanding
Borrowing Tranche. Notwithstanding the foregoing on the date hereof, the
Borrowers shall repay all outstanding Loans to which either the Base Rate Option
or the LIBOR Rate Option applies and simultaneously reborrow a like amount of
Loans under each such Interest Rate Option from the Lenders (including the New
Lender) according to the Ratable Shares set forth on attached Schedule 1.1(B)
and shall be subject to breakage fees and other indemnities provided in
Section 5.6.2 [Indemnity].



--------------------------------------------------------------------------------

The New Lender is executing and delivering this Joinder as of the Effective Date
and acknowledges that it shall: (A) participate in all new Revolving Credit
Loans borrowed by the Borrowers on and after the Effective Date according to its
Ratable Share; and (B) participate in all Letters of Credit outstanding on and
after the Effective Date according to its Ratable Share.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LENDER

JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, the New Lender has duly executed and delivered this Joinder
as of the Effective Date.

 

[NEW LENDER] By:     Name:     Title:    



--------------------------------------------------------------------------------

[ACKNOWLEDGEMENT TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

ACKNOWLEDGED:

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:     Name:     Title:    

BORROWERS:

 

THE FINISH LINE, INC. By:     Name:     Title:    

 

THE FINISH LINE USA, INC. By:     Name:     Title:    

 

THE FINISH LINE DISTRIBUTION, INC. By:     Name:     Title:    

 

FINISH LINE TRANSPORTATION CO., INC. By:     Name:     Title:    

 

SPIKE’S HOLDING, LLC By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

Form of

QUARTERLY COMPLIANCE CERTIFICATE

This certificate (the “Compliance Certificate”) is delivered pursuant to
Section 8.3.3 of that certain Revolving Credit Facility Credit Agreement dated
as of February 18, 2010 (as may be amended, restated, modified or supplemented
from time to time, the “Credit Agreement”) by and among The Finish Line, Inc.,
an Indiana corporation, The Finish Line USA, Inc., an Indiana corporation, The
Finish Line Distribution, Inc., an Indiana corporation, Finish Line
Transportation Co., Inc., an Indiana corporation and Spike’s Holding, LLC, an
Indiana limited liability company (each a “Borrower” and collectively, the
“Borrowers”), the Guarantors now or hereafter party thereto, the Lenders now or
hereafter party thereto and PNC Bank, National Association, as administrative
agent (the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement are used herein with the same meanings.

The undersigned officer,                                         , the
            [President/Chief Executive Officer/Chief Accounting Officer/Chief
Financial Officer/Deputy Chief Financial Officer] of each of the Borrowers, in
such capacity does hereby certify on behalf of the Borrowers as of the
[quarter/year] ended                                     , 20     (the “Report
Date”), as follows:

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

  1.

I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Borrowers and their Subsidiaries, as applicable, during the
accounting period covered by the attached financial statements;

 

  2.

The examinations described in paragraph 1 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default or Potential Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below;

 

  3.

The representations and warranties contained in Section 6 of the Credit
Agreement and in the other Loan Documents are true and correct on and as of the
date of this certificate with the same effect as though such representations and
warranties had been made on the date hereof (except representations and
warranties which expressly relate solely to an earlier date or time), and the
Borrowers have performed and complied with all covenants and conditions of the
Credit Agreement;

 

  4.

Schedule I attached hereto sets forth financial data and computations evidencing
Borrower’s compliance with Sections 8.2.18 and 8.2.19 of the Credit Agreement,
all of which data (in all material respects) and such computations are true,
complete and correct;



--------------------------------------------------------------------------------

PNC Bank, National Association, Administrative Agent

Page 2

 

  5.

Schedule II attached hereto sets forth the determination of the Applicable
Facility Fee, the Applicable Letter of Credit Fee and the Applicable Margin to
be effective on the date on which the Compliance Certificate is required to be
delivered pursuant to the Credit Agreement;

 

  6.

Schedule III attached hereto sets forth the various reports and deliveries which
are required under the Credit Agreement and the other Loan Documents and the
status of compliance.

Described below are the exceptions, if any, to paragraph 2 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the applicable Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:

        
__________________________________________________________________________________________________

        
__________________________________________________________________________________________________

        
__________________________________________________________________________________________________

        
__________________________________________________________________________________________________

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Compliance Certificate in support hereof, are made and delivered this
             day of             , 20    .

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

SIGNATURE PAGE 1 OF 1 TO

QUARTERLY COMPLIANCE CERTIFICATE

IN WITNESS WHEREOF, the undersigned has executed this Certificate this
             day of             , 20    .

 

THE FINISH LINE, INC.

THE FINISH LINE USA, INC.

THE FINISH LINE DISTRIBUTION, INC.

FINISH LINE TRANSPORTATION CO., INC.

By:   _____________________________________, as              of each of the
foregoing Borrowers

 

SPIKE’S HOLDING, LLC By:    

Name:

Title:

 